Exhibit 10.43

EXECUTION VERSION

LOAN AGREEMENT

Dated as of November 4, 2019

among

EPIZYME, INC.

 


(as Borrower),

BIOPHARMA CREDIT PLC

(as Collateral Agent and a Lender),

and

BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP

(as a Lender)

 

 



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of November 4, 2019 (the
“Execution Date”) by and among EPIZYME, INC., a Delaware corporation (as
“Borrower”), BIOPHARMA CREDIT PLC, a public limited company incorporated under
the laws of England and Wales (as the “Collateral Agent” and a “Lender”) and
BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP, a Cayman Islands exempted limited
partnership (as a “Lender”), provides the terms on which each Lender shall make,
and Borrower shall repay, the Credit Extensions (as hereinafter defined).  The
parties hereto agree as follows:

 

1.ACCOUNTING AND OTHER TERMS

1.1.Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards.  Calculations and
determinations must be made following Applicable Accounting Standards.  If at
any time any change in Applicable Accounting Standards would affect the
computation of any financial requirement set forth in any Loan Document, and
either Borrower or the Collateral Agent shall so request, the Collateral Agent
and Borrower shall negotiate in good faith to amend such requirement to preserve
the original intent thereof in light of such change in Applicable Accounting
Standards; provided, that, until so amended, such requirement shall continue to
be computed in accordance with Applicable Accounting Standards prior to such
change therein.  Without limiting the foregoing, leases shall continue to be
classified on a basis consistent with that reflected in the audited consolidated
financial statements of Borrower for the fiscal year ended December 31, 2018 for
all purposes of this Agreement, notwithstanding any change in Applicable
Accounting Standards relating thereto or the application thereof, unless
Borrower and the Collateral Agent shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.  Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in Section
13.  All other terms contained in this Agreement, unless otherwise indicated,
shall have the meaning provided by the Code to the extent such terms are defined
therein.  All references to “Dollars” or “$” are United States Dollars, unless
otherwise noted.

1.2.Notwithstanding any provision of this Agreement to the contrary, this
Section 1.2 and Sections 2.4, 9, 10, 11, 12 and 13 of this Agreement shall be
binding and effective on each party hereto from and after the Execution Date,
and each other Section of this Agreement shall be binding and effective on each
party hereto from and after the Effective Date.

2.LOANS AND TERMS OF PAYMENT

2.1.Promise to Pay.

Borrower hereby unconditionally promises to pay Lenders the outstanding
principal amount of the Term Loans advanced to Borrower by Lenders and accrued
and unpaid interest thereon and any other amounts due hereunder as and when due
in accordance with this Agreement.

 

2.2.Term Loans.

(a)Availability.  Subject to the terms and conditions of this Agreement
(including Sections 3.1, 3.2, 3.3, 3.4 and 3.6):

(i)Each Lender severally agrees to make a term loan to Borrower on the Tranche A
Closing Date in an original principal amount equal to such Lender’s Tranche A
Commitment (collectively, the “Tranche A Loan”);

(ii)Each Lender severally agrees to make a term loan to Borrower on the Tranche
B Closing Date in an original principal amount equal to such Lender’s Tranche B
Commitment (collectively, the “Tranche B Loan”); and



--------------------------------------------------------------------------------

 

(iii)Each Lender severally agrees to make a term loan to Borrower on the Tranche
C Closing Date in an original principal amount equal to such Lender’s Tranche C
Commitment (the “Tranche C Loan”).  

After repayment or prepayment (in whole or in part), no Term Loan (or any
portion thereof) may be re-borrowed.

(b)Repayment.  Borrower shall make eight (8) equal quarterly payments of
principal of the Term Loans commencing on the first Payment Date on or following
the 39th-month anniversary of the Tranche A Closing Date.  All unpaid principal
with respect to the Term Loans (and, for the avoidance of doubt, all accrued and
unpaid interest, all due and unpaid Lender Expenses and any other amounts
payable under the Loan Documents) is due and payable in full on the Term Loan
Maturity Date.  The Term Loans may be prepaid only in accordance with Section
2.2(c), except as provided in Section 8.1.

(c)Prepayment of Term Loans.  

(i)Borrower shall have the option, at any time after the Closing Date, to
prepay, in whole or in part (in an amount not less than $10,000,000 and in
multiples of not less than $5,000,000 thereafter or such lesser amount as may
then be outstanding), the Term Loans advanced by Lenders under this Agreement;
provided that (A) Borrower provides written notice to the Collateral Agent of
its election (which shall be irrevocable unless the Collateral Agent otherwise
consents in writing) to prepay all or the applicable portion of the Term Loans,
which such notice shall include the amount of the Term Loans to be prepaid, at
least five (5) Business Days prior to such prepayment, and (B) such prepayment
shall be accompanied by any and all accrued and unpaid interest on the aggregate
principal amount to be prepaid to the date of prepayment and any amounts payable
solely with respect to the prepayment of such principal amount under this
Section 2.2(c)(i) pursuant to Section 2.2(e) or Section 2.2(f) (as applicable),
and, in the case of a prepayment in whole of the Term Loans, all other amounts
payable or accrued and not yet paid under this Agreement and the other Loan
Documents.  The Collateral Agent will promptly notify each Lender of its receipt
of such notice, and the amount of such Lender’s Applicable Percentage of such
prepayment.

(ii)Upon a Change in Control, Borrower shall promptly, and in any event no later
than ten (10) days after the consummation of such Change in Control, notify the
Collateral Agent in writing of the occurrence of a Change in Control, which
notice shall include reasonable detail as to the nature, timing and other
circumstances of such Change in Control (such notice, a “Change in Control
Notice”).  Borrower shall prepay in full all of the Term Loans advanced by
Lenders under this Agreement, no later than ten (10) Business Days after
delivery to the Collateral Agent of the Change in Control Notice, in an amount
equal to the sum of (A) all unpaid principal and any and all accrued and unpaid
interest with respect to the Term Loans (or such remaining outstanding portion
thereof), and (B) any applicable amounts payable with respect to the prepayment
under this Section 2.2(c)(ii) pursuant to Section 2.2(e) or Section 2.2(f) and
all other amounts payable or accrued and not yet paid under this Agreement and
the other Loan Documents.  The Collateral Agent will promptly notify each Lender
of its receipt of the Change in Control Notice, and the amount of such Lender’s
Applicable Percentage of such prepayment.

(iii)Borrower shall have the option, (x) during the 30-day period following the
expiration of Borrower’s right to request and of each Lender’s right to make any
Credit Extensions relating to the Additional Facility Amount, pursuant to
Section 2.9(f)(i), or (y) during the 30-day period (or such longer period as
Borrower and the Required Lenders may agree) following Borrower’s agreement to
borrow an Additional Facility Amount in excess of One Hundred and Fifty Million
Dollars ($150,000,000.00), pursuant to Section 2.9(f)(ii), to prepay, in whole
but not in part, the Term Loans advanced by Lenders under this Agreement for the
Committed Facility Amount; provided that (A) Borrower provides written notice to
the Collateral Agent of its election (which shall be irrevocable unless the
Collateral Agent otherwise consents in writing) to prepay all of such Term Loans
(or such remaining outstanding portion thereof) at least five (5) Business Days
prior to such prepayment, and (B) such prepayment shall be accompanied by any
and all accrued and unpaid interest on the aggregate principal amount to be
prepaid to the date of prepayment and all other amounts payable or accrued and
not yet paid under this Agreement and the other Loan Documents.  For the
avoidance of doubt, no Makewhole Amount shall be payable pursuant to Section
2.2(e) and no Prepayment Premium shall be payable pursuant to Section 2.2(f)
solely with respect to the prepayment of such principal amount under this
Section 2.2(c)(iii).  The Collateral Agent will promptly notify each Lender of
its receipt of such notice, and the amount of such Lender’s Applicable
Percentage of such prepayment.

-3-

--------------------------------------------------------------------------------

 

(d)Prepayment Application.  Any prepayment of the Term Loans pursuant to Section
2.2(c) (together with the accompanying Makewhole Amount or Prepayment Premium
that is payable pursuant to Section 2.2(e) or Section 2.2(f), as applicable)
shall be paid to Lenders in accordance with their respective Applicable
Percentages for application to the Obligations in the following order:  (i)
first, to due and unpaid Lender Expenses, (ii) second, to accrued and unpaid
interest at the Default Rate, if any, (iii) third, without duplication of
amounts paid pursuant to clause (ii) above, to accrued and unpaid interest at
the non-Default Rate, (iv) fourth, to the greater of (x) the Prepayment Premium,
if applicable and (y) the Makewhole Amount, if applicable, (v) fifth, to the
outstanding principal amount of the Term Loan being prepaid, and (vi) sixth, in
the case of a prepayment of the Term Loans in whole, to any remaining amounts
then due and payable under this Agreement and the other Loan Documents.

(e)Makewhole Amount.  

(i)Any prepayment of the Tranche A Loan by Borrower (i) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (ii) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), in each case occurring
prior to the 36th-month anniversary of the Tranche A Closing Date shall, in any
such case, be accompanied by payment of an amount equal to the greater of (x)
the Tranche A Makewhole Amount and (y) the Tranche A Prepayment Premium.

(ii)Any prepayment of the Tranche B Loan by Borrower (i) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (ii) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), in each case occurring
prior to the 36th-month anniversary of the Tranche B Closing Date shall, in any
such case, be accompanied by payment of an amount equal to the greater of (x)
the Tranche B Makewhole Amount and (y) the Tranche B Prepayment Premium.

(iii)Any prepayment of the Tranche C Loan by Borrower (i) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (ii) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a), in each case occurring
prior to the 36th-month anniversary of the Tranche C Closing Date shall, in any
such case, be accompanied by payment of an amount equal to the greater of (x)
the Tranche C Makewhole Amount and (y) the Tranche C Prepayment Premium.

(f)Prepayment Premium.  

(i)Any prepayment of the Tranche A Loan by Borrower (i) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (ii) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a) shall, in any such case,
be accompanied by payment of an amount equal to the Tranche A Prepayment
Premium; provided, however, that if such prepayment occurs prior to the
36th-month anniversary of the Tranche A Closing Date, then, in lieu of the
foregoing, such prepayment of the Tranche A Loan shall be accompanied by payment
of an amount equal to the greater of (x) the Tranche A Prepayment Premium and
(y) the Tranche A Makewhole Amount.

(ii)Any prepayment of the Tranche B Loan by Borrower (i) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (ii) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a) shall, in any such case,
be accompanied by payment of an amount equal to the Tranche B Prepayment
Premium; provided, however, that if such prepayment occurs prior to the
36th-month anniversary of the Tranche B Closing Date, then, in lieu of the
foregoing, such prepayment of the Tranche B Loan shall be accompanied by payment
of an amount equal to the greater of (x) the Tranche B Prepayment Premium and
(y) the Tranche B Makewhole Amount.

(iii)Any prepayment of the Tranche C Loan by Borrower (i) pursuant to Section
2.2(c)(i) or Section 2.2(c)(ii), or (ii) as a result of the acceleration of the
maturity of the Term Loans pursuant to Section 8.1(a) shall, in any such case,
be accompanied by payment of an amount equal to the Tranche C Prepayment
Premium; provided, however, that if such prepayment occurs prior to the
36th-month anniversary of the Tranche C Closing Date, then, in lieu of the
foregoing, such prepayment of the Tranche C Loan shall be accompanied by payment
of an amount equal to the greater of (x) the Tranche C Prepayment Premium and
(y) the Tranche C Makewhole Amount.

-4-

--------------------------------------------------------------------------------

 

2.3.Payment of Interest on the Credit Extensions.

(a)Interest Rate.  

(i)Subject to Section 2.3(b), the principal amount outstanding under each Term
Loan shall accrue interest at a per annum rate equal to the LIBOR Rate plus
seven and three-quarters percent (7.75%) per annum (the “Term Loan Rate”), which
interest shall be payable quarterly in arrears in accordance with this Section
2.3.  

(ii)Interest shall accrue on each Term Loan commencing on, and including, the
day on which such Term Loan is made, and shall accrue on such Term Loan, or any
portion thereof, for the day on which such Term Loan or such portion is paid.

(b)Default Rate. In the event Borrower fails to pay any of the Obligations when
due, immediately (and without notice to Borrower or demand by the Collateral
Agent or any Lender for payment thereof), such past due Obligations shall bear
interest at a rate per annum which is three percentage points (3.00%) above the
rate that is otherwise applicable thereto (the “Default Rate”), and such
interest shall be payable entirely in cash on demand of the Collateral Agent or
any Lender.  Payment or acceptance of the increased interest rate provided in
this Section 2.3(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Collateral Agent or any Lender.  

(c)360-Day Year.  Interest shall be computed on the basis of a year of 360 days
and the actual number of days elapsed.

(d)Payments.  Except as otherwise expressly provided herein, all loan payments
and any other payments hereunder by (or on behalf of) Borrower shall be made on
the date specified herein to such bank account of each Lender as such Lender (or
the Collateral Agent) shall have designated in a written notice to Borrower
delivered on or before the Tranche A Closing Date (which such notice may be
updated by such Lender (or the Collateral Agent) from time to time after the
Tranche A Closing Date).  Interest is payable quarterly on the Interest Date of
each calendar quarter.  Payments of principal or interest received after 2:00
p.m. on such date are considered received at the opening of business on the next
Business Day.  When any payment is due on a day that is not a Business Day, such
payment is due the immediately next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid. All payments to be
made by Borrower hereunder or under any other Loan Document, including payments
of principal and interest made hereunder and pursuant to any other Loan
Document, and all fees, expenses, indemnities and reimbursements, shall be made
without set-off, recoupment or counterclaim, in lawful money of the United
States and in immediately available funds.

(e)If at any time the Collateral Agent determines (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for determining the rate described in clause (a) of the definition of
“LIBOR Rate” and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in the immediately preceding clause (i) have not arisen
but the supervisor for the administrator of the three-month LIBOR Rate or a
Governmental Authority having jurisdiction over any Lender has made a public
statement identifying a specific date after which the three-month LIBOR Rate
shall no longer be used for determining interest rates for loans, then Lenders
(or the Collateral Agent on their behalf) and Borrower shall endeavor to
establish an alternate rate of interest to the three-month LIBOR Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.  

2.4.Expenses.  Borrower shall pay to each Lender and the Collateral Agent, as
applicable, all of such Person’s Lender Expenses incurred through and after the
Execution Date, promptly after receipt of a written demand therefor by such
Lender or the Collateral Agent (with, in the case of any Lender, a copy of such
demand to the Collateral Agent), setting forth in reasonable detail such
Person’s Lender Expenses.

-5-

--------------------------------------------------------------------------------

 

2.5.Requirements of Law; Increased Costs.  In the event that any applicable
Change in Law:

(a)Does or shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or the Term Loan made hereunder (except, in each case,
Indemnified Taxes, Taxes described in clause (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes);

(b)Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan, insurance charge or similar
requirements against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any Lender; or

(c)Does or shall impose on any Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender
(as determined by such Lender in good faith using calculation methods customary
in the industry) of making, renewing or maintaining the Term Loans or to reduce
any amount receivable in respect thereof or to reduce the rate of return on the
capital of such Lender or any Person controlling such Lender,

then, in any such case, Borrower shall promptly pay to the applicable Lender,
within thirty (30) days of its receipt of the certificate described below, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amounts receivable or rate of return as reasonably determined by such
Lender with respect to this Agreement or the Term Loan made hereunder; provided,
(x) such Lender shall be generally seeking, or intending generally to seek,
comparable compensation from similarly situated borrowers under similar
facilities (to the extent such Lender has the right under such similar
facilities to do so) with respect to such Change in Law regarding such increased
cost or reduction and (y) that such additional amounts shall not be duplicative
of any amounts otherwise payable under any other provision of this
Agreement.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.5, it shall promptly notify Borrower in writing of
the event by reason of which it has become so entitled (with a copy of such
notice to the Collateral Agent), and a certificate as to any additional amounts
payable pursuant to the foregoing sentence containing the calculation thereof in
reasonable detail submitted by such Lender to Borrower (with a copy of such
certificate to the Collateral Agent) shall be conclusive in the absence of
manifest error.  The provisions hereof shall survive the termination of this
Agreement and the payment of the outstanding Term Loans and all other
Obligations.  Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital under this Section 2.5 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that
Borrower shall not be under any obligation to compensate such Lender under this
Section 2.5 with respect to increased costs or reductions with respect to any
period prior to the date that is 180 days prior to the date of the delivery of
the notice required pursuant to the foregoing provisions of this paragraph;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.6.Taxes; Withholding, Etc.

(a)All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by Requirements of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority.  In addition, Borrower agrees to pay, and shall indemnify and hold
each Lender harmless from, Other Taxes, and as soon as practicable after the
date of paying such sum, Borrower shall furnish to each Lender (as applicable,
with a copy to the Collateral Agent) the original or a certified copy of a
receipt evidencing payment thereof or other evidence reasonably satisfactory to
such Lender.  

(b)If any Credit Party or any other Person is required by Requirements of Law to
make any deduction or withholding on account of any Tax (as determined in the
good faith discretion of an applicable Credit Party or other applicable
withholding agent) from any sum paid or payable by any Credit Party to any
Lender under any of the Loan Documents: (i) Borrower shall notify such Lender in
writing (with a copy to the Collateral Agent) of any such requirement or any
change in any such requirement promptly after Borrower becomes aware of it; (ii)
Borrower shall make any such withholding or deduction; (iii) Borrower shall pay
any such Tax before the date on which penalties attach thereto, such payment to
be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on such Lender, as the case may be) on
behalf of and in the name of

-6-

--------------------------------------------------------------------------------

 

such Lender in accordance with Requirements of Law; (iv) if the Tax is an
Indemnified Tax, the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment of Indemnified Tax is required shall
be increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (including any deductions for Indemnified
Taxes applicable to additional sums payable under this Section 2.6(b)), such
Lender receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment of Indemnified Tax been required
or made; and (v) as soon as practicable after paying any sum from which it is
required by Requirements of Law to make any deduction or withholding, Borrower
shall deliver to such Lender (with a copy to the Collateral Agent) evidence
reasonably satisfactory to such Lender of such deduction, withholding or payment
and of the remittance thereof to the relevant taxing or other Governmental
Authority.  

(c)Borrower shall indemnify each Lender for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.6(c)) paid by such Lender and any liability
(including any reasonable expenses) arising therefrom or with respect thereto
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Any indemnification payment
pursuant to this Section 2.6(c) shall be made to the applicable Lender within
thirty (30) days from written demand therefor.  

(d)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower, at the time or times reasonably requested by Borrower, such properly
completed and executed documentation reasonably requested by Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, such Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.6(d)(i), (ii) or (iv) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  For avoidance of doubt, for the purposes of this Section
2.6(d), the term “Lender” shall include each applicable assignee. Without
limiting the generality of the foregoing:

(i)If any Lender is organized under the laws of the United States of America or
any state thereof, such Lender shall deliver, and shall cause each applicable
assignee thereof to deliver, to Borrower two (2) executed copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax.  

(ii)If any Lender is a Foreign Lender, such Lender shall deliver, and shall
cause each applicable assignee thereof to deliver, to Borrower, on or prior to,
the Closing Date and, the date on which a Lender Transfer involving such Lender
occurs, as applicable, and at such other times as may be necessary in the
determination of Borrower (in the reasonable exercise of its discretion):

(1)In the case that such Lender is a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, a properly completed and duly
executed copy of Internal Revenue Service (“IRS”) Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, a
properly completed and duly executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)a completed and duly executed copy of IRS Form W-8ECI;

-7-

--------------------------------------------------------------------------------

 

(3)two (2) properly completed and duly executed original copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (along with Form W-9,
W-8BEN-E or W-8BEN for each beneficial owner that will receive, directly or
indirectly, a payment of principal, interest, fees or other amounts payable
under any of the Loan Documents), or any successor forms; and

(4)if such Lender is claiming an exemption from United States withholding Tax
pursuant to the “portfolio interest exemption”, it shall provide Borrower with
the applicable executed IRS Form W-8BEN-E or IRS Form W-8BEN, or

(5)to the extent any Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by a withholding statement, IRS Form
W-8ECI, IRS Form W-8BEN-E, IRS Form W-9 or other certification documents from
each beneficial owner, as applicable.

(iii)If any Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which it becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of Borrower), executed copies of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made.

(iv)If a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with their obligations under FATCA and to
determine that Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(v)If any Lender is required to deliver any forms, statements, certificates or
other evidence with respect to United States federal Tax or backup withholding
matters pursuant to this Section 2.6(d), such Lender hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time, change in circumstances or law, or
additional guidance by a Governmental Authority renders such forms, certificates
or other evidence obsolete or inaccurate in any material respect, to promptly
deliver to Borrower two (2) new original copies.  

(vi)Borrower shall not be required to pay any additional amount to any Lender
under Section 2.6(b)(iii) if such Lender shall have failed (1) to timely deliver
to Borrower the forms, certificates or other evidence referred to in this
Section 2.6(d) (each of which shall be complete, accurate and duly executed), or
(2) to notify Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be; provided that, if such Lender shall have
satisfied the requirements of this Section 2.6(d) on the Tranche A Closing Date
(or on the date such Lender initially acquires an interest in a Term Loan),
nothing in this last sentence of this Section 2.6(d) shall relieve Borrower of
its obligations to pay any additional amounts pursuant to this Section 2.6 in
the event that, solely as a result of any change in any Requirements of Law or
any change in the interpretation, administration or application thereof by any
applicable Governmental Authority, such Lender is no longer legally entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender is not subject to withholding as described herein and
in the forms, certificates or other evidence initially provided by such Lender.

-8-

--------------------------------------------------------------------------------

 

(e)If any party hereto determines, in its discretion exercised in good faith,
that it has received a refund of any Taxes or a credit or offset for any Taxes
as to which it has been indemnified pursuant to this Section 2.6 (including by
the payment of additional amounts pursuant to this Section 2.6), it shall pay to
the indemnifying party an amount equal to such refund, credit or offset (but
only to the extent of indemnity payments made, or additional amounts paid, under
this Section 2.6 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (e) in the event that such indemnified
party is required to repay, credit or offset such refund to such Governmental
Authority and the requirement to repay such refund to such Governmental
Authority is not due to the indemnified party’s failure to timely provide
complete and accurate Internal Revenue Service forms and other documentation
required pursuant to Section 2.6(d) or Section 2.8.  Notwithstanding anything to
the contrary in this clause (e), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this clause (e)
if the payment of such amount would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such tax had never been
paid.  This clause (e) shall not be construed to require any indemnified party
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.

2.7.Additional Consideration.  As additional consideration for the obligation to
make the Term Loans and the making of the Term Loans, on the Tranche A Closing
Date, Borrower shall pay to each Lender an amount equal to such Lender’s
Applicable Percentage of the product of (i) the Committed Facility Amount,
multiplied by (ii) two percent (2.00%) (such product, the “Additional
Consideration”).  The Additional Consideration shall be fully earned when paid
and shall not be refundable for any reason whatsoever and such Additional
Consideration shall be treated as original issue discount for U.S. federal
income tax purposes.

2.8.Evidence of Debt; Register; Collateral Agent’s Books and Records; Term Loan
Notes.

(a)Evidence of Debt; Register.  Notwithstanding anything herein to the contrary,
Borrower hereby designates the Collateral Agent to serve as Borrower’s agent
solely for purposes of maintaining at all times at the Collateral Agent’s
principal office a “book entry system” as described in IRC Treasury Regulation
Section 5f.103-1(c)(1)(ii) that identifies each beneficial owner that is
entitled to a payment of principal and stated interest on each Term Loan (the
“Register”) so that each Term Loan is at all times in “registered form” as
described in IRC Treasury Regulations Section 5f.103-1(c).  The Collateral Agent
is hereby authorized by Borrower to record in the manual or data processing
records of the Collateral Agent, the date and amount of each advance and the
amount of the outstanding Obligations and the date and amount of each repayment
of principal and each payment of interest or otherwise on account of the
Obligations.  Absent manifest error, such records of the Collateral Agent shall
be conclusive as to the outstanding principal amount of the total outstanding
Obligations, and the payment of interest, principal and other sums due
hereunder; provided, however, that the failure of the Collateral Agent to make
any such record entry with respect to any payment shall not limit or otherwise
affect the obligations of Borrower under the Loan Documents.  Each Term Loan:
(i) shall, pursuant to this clause (a), be also registered as to both principal
and any stated interest with Borrower or its agent, and (ii) may be transferred
by any Lender only by (1) surrender of the old instrument and either (x) the
reissuance by Borrower of the old instrument to the new Lender or (y) the
issuance by Borrower of a new instrument to the new Lender, or (2) confirmation
with Borrower that the right to the principal and stated interest on such Term
Loan is maintained through the book entry system kept by the Collateral
Agent.  Each Lender (and, for the avoidance of doubt, each applicable assignee
of a Lender), severally and not jointly, represents that any interest that may
become due and owing under this Agreement qualifies for the portfolio interest
exception from withholding on interest payments pursuant to IRC Sections 871(h)
and 881(c).

(b)Term Loan Notes.  Borrower shall execute and deliver to each Lender to
evidence such Lender’s Term Loans (i) on the Tranche A Closing Date, the Tranche
A Note, (ii) on the Tranche B Closing Date, the Tranche B Note, and (iii) on the
Tranche C Closing Date, the Tranche C Note (each, a “Term Loan Note”).

-9-

--------------------------------------------------------------------------------

 

2.9.Additional Facility Amount

(a)Availability.  Borrower shall have the right, but not the obligation, to
request in writing (the “Additional Facility Amount Request”) that the Lenders
make one or more term loans to Borrower in an aggregate principal amount up to
the Additional Facility Amount by delivering to the Collateral Agent and each
Lender, no earlier than the date on which the Product is approved by the FDA for
follicular lymphoma in the United States and no later than the 24th-month
anniversary of the Tranche A Closing Date; provided, however, that such right,
and any obligations of the Collateral Agent or any Lender under this Section
2.9, shall terminate automatically without any further action by any party
hereto and be of no further force and effect if any prepayment of the Tranche A
Loan, Tranche B Loan or Tranche C Loan is made, in whole or in part, on or
before the valid delivery by Borrower of the Additional Facility Amount
Request.  In the event Borrower fails to deliver the Additional Facility Amount
Request on or before the 24th-month anniversary of the Tranche A Closing Date,
Borrower shall be deemed to have declined to exercise its right under this
Section 2.9 to request that the Lenders make one or more term loans to Borrower
in an aggregate principal amount equal to the Additional Facility Amount and
such right shall automatically expire.

(b)Terms and Conditions.  Promptly upon confirmation by the Collateral Agent of
the receipt of the Additional Facility Amount Request by each Lender, at the
Collateral Agent’s request, representatives of Borrower and the Required Lenders
shall meet (in person or telephonically) to discuss in good faith: (i) the exact
Additional Facility Amount that Borrower intends to borrow, the number of term
loans that Borrower intends be made to it with respect to such Additional
Facility Amount and the dates on which Borrower intends for such term loans to
be advanced to it by Lenders; (ii) the amortization of such term loans, the
timing of which shall be no shorter than the timing applicable to the
amortization of the Term Loans set forth in Section 2.2(b); (iii) the inclusion
of additional and amended terms, which would be applicable to all of the Term
Loans; and (iv) the date on which all unpaid principal with respect to such term
loans (and, for the avoidance of doubt, all accrued and unpaid interest thereon
and any other amounts payable with respect thereto under the Loan Documents)
shall be due and payable in full; provided, however, that no Lender is under any
obligation to agree to make any such term loans.  The parties hereto agree that,
unless otherwise agreed by the Required Lenders in their sole discretion, all
other terms and conditions applicable to the term loans proposed to be made to
Borrower with respect to the Additional Facility Amount shall be as set forth in
this Agreement, except for such deviations thereto as may be reasonably
necessary to reflect the terms described in clauses (i) – (iv) above which are
mutually agreed to by Borrower and the Required Lenders and such other changes
are as reasonably necessary to incorporate herein the making of such term
loans.  

(c)Additional Lenders.  In connection with the Additional Facility Amount
Request, the Collateral Agent and the Required Lenders may invite, to become a
Lender for purposes of making Credit Extensions relating to the Additional
Facility Amount, (i) one or more investment funds managed by Pharmakon Advisors,
LP, in each case without Borrower’s consent or the consent of any other Lender,
or (ii) one or more prospective third-party lenders identified by Pharmakon
Advisors, LP, in each case with Borrower’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) but without the consent of any
other Lender.  The Collateral Agent shall endeavor to cause each such Person
that agrees to make any term loan with respect to the Additional Facility Amount
and makes any such term loan to timely provide complete and accurate Internal
Revenue Service forms and other documentation required pursuant to Section
2.6(d) or Section 2.8 and the Collateral Agent shall update the Register as
required to reflect any such term loan made by such Person.  

(d)Lender Approval.  Following the mutual agreement of the terms described in
Sections 2.9(a)(i) –(iv) above, each Lender shall have the right, but not the
obligation, to agree to make the Credit Extensions relating to the Additional
Facility Amount in accordance with such terms and otherwise in accordance with
the terms and conditions herein; provided, however, that if such terms are
agreed to by the Required Lenders and this Agreement is amended or restated as
provided in Section 2.9(e) below, such Lender agrees to execute and deliver a
counterpart of such amendment or restatement to effect such amendment or
restatement irrespective of whether such Lender agrees to make any Credit
Extensions relating to the Additional Facility Amount (so long as, for the
avoidance of doubt, such amendment or restatement does not commit such Lender to
make any such Credit Extension that such Lender declines to make).  

-10-

--------------------------------------------------------------------------------

 

(e)Amendment to Loan Agreement.  In the event Borrower and the Required Lenders
mutually agree on the terms described in Sections 2.9(a)(i) –(iv) above, the
parties hereto agree to amend or restate this Agreement to reflect such terms in
this Agreement and to otherwise incorporate in this Agreement the term loans to
be made with respect to the Additional Facility Amount, including such
amendments or restatements as may be reasonably necessary to confirm that such
term loans are “Term Loans” for all purposes hereunder.

(f)Borrower Prepayment Rights.  

(i)In the event Borrower and the Required Lenders fail to mutually agree on the
terms described in Sections 2.9(a)(i) –(iv) above within sixty (60) days of the
date of the Additional Facility Amount Request (or such longer period as
Borrower and the Required Lenders may agree), the rights of Borrower to request
and of each Lender to make any Credit Extensions relating to the Additional
Facility Amount under this Section 2.9 shall automatically expire and Borrower
shall have the option to prepay the Term Loans advanced by Lenders under this
Agreement for the Committed Facility Amount in accordance with the terms and
conditions of Section 2.2(c)(iii).  

(ii)In the event Borrower and the Required Lenders mutually agree on the terms
described in Sections 2.9(a)(i) –(iv) above within sixty (60) days of the date
of the Additional Facility Amount Request (or such longer period as Borrower and
the Required Lenders may agree), and the Additional Facility Amount that
Borrower agrees to borrow is in excess of One Hundred and Fifty Million Dollars
($150,000,000.00), Borrower shall have the option to prepay the Term Loans
advanced by Lenders under this Agreement for the Committed Facility Amount in
accordance with the terms and conditions of Section 2.2(c)(iii).

3.CONDITIONS OF TERM LOAN

3.1.Conditions Precedent to Tranche A Loan.  Each Lender’s obligation to advance
its applicable percentage of the Tranche A Loan is subject to the satisfaction
(or waiver in accordance with Section 11.5 hereof) of the following conditions:

(a)The Collateral Agent’s and each Lender’s receipt of copies of the Loan
Documents (including the Tranche A Note, executed by Borrower, and the
Collateral Documents but excluding any Control Agreements and any other Loan
Document described in Schedule 5.14 of the Disclosure Letter to be delivered
after the Tranche A Closing Date) executed and delivered by each applicable
Credit Party, the Disclosure Letter, if and to the extent any update thereto is
necessary between the Effective Date and the Tranche A Closing Date (provided,
that in no event may the Disclosure Letter be updated in a manner that would
reflect or evidence a Default or Event of Default (with or without such update))
and each other schedule to such Loan Documents (the Disclosure Letter and such
other schedules to be in form and substance reasonably satisfactory to the
Collateral Agent);

(b)The Collateral Agent’s receipt of (i) true, correct and complete copies of
the Operating Documents of each of the Credit Parties, and (ii) a Secretary’s
Certificate, dated the Closing Date, certifying that the foregoing copies are
true, correct and complete (such Secretary’s Certificate to be in form and
substance reasonably satisfactory to the Collateral Agent);

(c)The Collateral Agent’s receipt of the Perfection Certificate for Borrower and
its Subsidiaries, in form and substance reasonably satisfactory to the
Collateral Agent, if and to the extent any update thereto is necessary between
the Effective Date and the Tranche A Closing Date (provided, that in no event
may the Perfection Certificate be updated in a manner that would reflect or
evidence a Default or Event of Default (with or without such update));

(d)The Collateral Agent’s receipt of a good standing certificate for each Credit
Party (where applicable), certified by the Secretary of State (or the equivalent
thereof) of the jurisdiction of incorporation or formation of such Credit Party
as of a date no earlier than thirty (30) days prior to the Tranche A Closing
Date;

(e)The Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Loan Documents and the Tranche A Loan
for each Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;

-11-

--------------------------------------------------------------------------------

 

(f)each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, if any, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Collateral Agent;

(g)The Collateral Agent’s receipt of an opinion of Wilmer Cutler Pickering Hale
and Dorr LLP, counsel to all of the Credit Parties, addressed to the Collateral
Agent and each Lender, in form and substance reasonably satisfactory to the
Collateral Agent;

(h)The Collateral Agent’s receipt of (i) evidence that the products liability
and general liability insurance policies maintained regarding any Collateral are
in full force and effect and (ii) appropriate evidence showing loss payable or
additional insured clauses or endorsements in favor of the Collateral Agent for
the benefit of the Lenders and the other Secured Parties (such evidence to be in
form and substance reasonably satisfactory to the Collateral Agent);

(i)The Collateral Agent’s receipt of all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”);

(j)RESERVED;

(k)payment of Lender Expenses and other fees then due as specified in Section
2.4 hereof;

(l)The Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter (such certificate to be in form and substance reasonably satisfactory to
the Collateral Agent); and

(m)The Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.1 and in Section 3.4 and
Section 3.6 (such certificate to be in form and substance reasonably
satisfactory to the Collateral Agent).

3.2.Conditions Precedent to Tranche B Loan.  Each Lender’s obligation to advance
its Applicable Percentage of the Tranche B Loan is subject to the satisfaction
(or waiver in accordance with Section 11.5 hereof) of the following conditions:

(a)Such Lender’s receipt of the Tranche B Note, executed by Borrower, and the
Collateral Agent’s and such Lender’s receipt of an updated Disclosure Letter, if
and to the extent any update thereto is necessary between the Tranche A Closing
Date and the Tranche B Closing Date (provided, that in no event may the
Disclosure Letter be updated in a manner that would reflect or evidence a
Default or Event of Default (with or without such update)) (to be in form and
substance reasonably satisfactory to the Collateral Agent);

(b)The Collateral Agent’s receipt of an updated Perfection Certificate for
Borrower and its Subsidiaries, if and to the extent any update thereto is
necessary between the Tranche A Closing Date and the Tranche B Closing Date
(provided, that in no event may the Perfection Certificate be updated in a
manner that would reflect or evidence a Default or Event of Default (with or
without such update)), in form and substance reasonably satisfactory to the
Collateral Agent;

(c)The Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Loan Documents and the Tranche B Loan
for each Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;

(d)payment of Lender Expenses and other fees then due as specified in Section
2.4 hereof; and

-12-

--------------------------------------------------------------------------------

 

(e)The Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter delivered in accordance with Section 3.1(k) (such certificate to be in
form and substance reasonably satisfactory to the Collateral Agent) or advised
prior to the Tranche B Closing Date pursuant to Section 5.2(b);

(f)there should not have been any prepayment of the Tranche A Loan pursuant to
Section 2.1(c)(i), Section 2.2(c)(ii) or Section 2.2(c)(iii) or as a result of
the acceleration of the maturity of the Tranche A Loan pursuant to Section
8.1(a);

(g)the Contingent Obligation of the Borrower with respect to Regulatory Approval
of the Product by the FDA for any indication in the United States shall have
become due and payable pursuant to the Amended and Restated Collaboration and
License Agreement, dated as of March 12, 2015, by and between Borrower and Eisai
Co., Ltd. (without taking into account any amendment, restatement, supplement or
modification thereto); and

(h)The Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.2 and in Section 3.4 and
Section 3.6 (such certificate to be in form and substance reasonably
satisfactory to the Collateral Agent).

3.3.Conditions Precedent to Tranche C Loan.  Each Lender’s obligation to advance
its Applicable Percentage of the Tranche C Loan is subject to the satisfaction
(or waiver in accordance with Section 11.5 hereof) of the following conditions:

(a)Such Lender’s receipt of the Tranche C Note, executed by Borrower, and the
Collateral Agent’s and such Lender’s receipt of an updated Disclosure Letter, if
and to the extent any update thereto is necessary between the Tranche B Closing
Date (or Tranche A Closing Date if the Tranche B Loan is not funded) and the
Tranche C Closing Date (provided, that in no event may the Disclosure Letter be
updated in a manner that would reflect or evidence a Default or Event of Default
(with or without such update)) (to be in form and substance reasonably
satisfactory to the Collateral Agent);

(b)The Collateral Agent’s receipt of an updated Perfection Certificate for
Borrower and its Subsidiaries, if and to the extent any update thereto is
necessary between the Tranche B Closing Date (or the Tranche A Closing Date if
the Tranche B Loan is not funded) and the Tranche C Closing Date (provided, that
in no event may the Perfection Certificate be updated in a manner that would
reflect or evidence a Default or Event of Default (with or without such
update)), in form and substance reasonably satisfactory to the Collateral Agent;

(c)The Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Loan Documents and the Tranche C Loan
for each Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;

(d)payment of Lender Expenses and other fees then due as specified in Section
2.4 hereof; and

(e)The Collateral Agent’s receipt of a certificate, dated the Tranche C Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter delivered in accordance with Section 3.1(k) (such certificate to be in
form and substance reasonably satisfactory to the Collateral Agent) or advised
prior to the Tranche B Closing Date pursuant to Section 5.2(b);

(f)there should not have been any prepayment of the Tranche A Loan or the
Tranche B Loan pursuant to Section 2.1(c)(i), Section 2.2(c)(ii) or Section
2.2(c)(iii) or as a result of the acceleration of the maturity of the Tranche B
Loan pursuant to Section 8.1(a);

-13-

--------------------------------------------------------------------------------

 

(g)the Contingent Obligation of the Borrower with respect to Regulatory Approval
by the FDA for the commercialization of products to treat follicular lymphoma in
the United States shall have become due and payable pursuant to the Amended and
Restated Collaboration and License Agreement, dated as of March 12, 2015, by and
between Borrower and Eisai Co., Ltd. (without taking into account any amendment,
restatement, supplement or modification thereto); and

(h)The Collateral Agent’s receipt of a certificate, dated the Tranche C Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.3 and in Section 3.4 and
Section 3.6 (such certificate to be in form and substance reasonably
satisfactory to the Collateral Agent).

3.4.Additional Conditions Precedent to Term Loans.  The obligation of each
Lender to advance its Applicable Percentage of each Term Loan is subject to the
following additional conditions precedent:

(a)the representations and warranties made by the Credit Parties in Section 4 of
this Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects, in each case, on the date on which each Term Loan is
made (both with and without giving effect to such Term Loan) or as of such
earlier date, as applicable); and

(b)there shall not have occurred (i) any Material Adverse Change or (ii) any
Default or Event of Default.

3.5.Covenant to Deliver.  The Credit Parties agree to deliver to the Collateral
Agent or each Lender, as applicable, each item required to be delivered to
Collateral Agent or each Lender, as applicable, under this Agreement as a
condition precedent to any Credit Extension; provided, however, that any such
items set forth on Schedule 5.14 of the Disclosure Letter shall be delivered to
the Collateral Agent within the time period prescribed therefor on such
schedule.  The Credit Parties expressly agree that a Credit Extension made prior
to the receipt by the Collateral Agent or any Lender, as applicable, of any such
item shall not constitute a waiver by the Collateral Agent or any Lender of the
Credit Parties’ obligation to deliver such item, and the making of any Credit
Extension in the absence of any such item required to have been delivered by the
date of such Credit Extension shall be in the applicable Lender’s sole
discretion.

3.6.Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of each Term Loan set forth in this
Agreement, to obtain any Term Loan, Borrower shall deliver to the Collateral
Agent and Lenders by electronic mail or facsimile a completed Payment/Advance
Form in the form of Exhibit A hereto for such Term Loan executed by a
Responsible Officer of Borrower (which notice shall be irrevocable on and after
the date on which such notice is given and Borrower shall be bound to make a
borrowing in accordance therewith); provided, however, that with respect to the
Tranche B Loan and the Tranche C Loan, Borrower shall deliver to the Collateral
Agent and Lenders by electronic mail or facsimile such completed Payment/Advance
Form on such date that is at least fifteen (15) days (or such shorter period as
may be agreed to by the Collateral Agent) prior to the Tranche B Closing Date or
Tranche B Closing Date, as applicable, set forth in such notice, in which case
each Lender agrees to advance its Applicable Percentage of the Tranche B Loan or
Tranche C Loan, as applicable, to Borrower on the Tranche B Closing Date or the
Tranche Closing Date, as applicable, by wire transfer of same day funds in
Dollars, to such account(s) in the United States as may be designated in writing
to the Collateral Agent by Borrower.

4.REPRESENTATIONS AND WARRANTIES

In order to induce each Lender and the Collateral Agent to enter into this
Agreement and for each Lender to make the Credit Extensions to be made on the
Closing Date, each Credit Party, jointly and severally, represents and warrants
to each Lender and the Collateral Agent that the following statements are true
and correct as of the Effective Date and on the date on which each Term Loan is
made (both with and without giving effect to such Term Loan):

-14-

--------------------------------------------------------------------------------

 

4.1.Due Organization, Power and Authority.  Each of Borrower and each of its
Subsidiaries (a) is duly incorporated, organized or formed, and validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
incorporation, organization or formation identified on Schedule 4.15 of the
Disclosure Letter, (b) has all requisite power and authority to (i) own, lease,
license and operate its assets and properties and to carry on its business as
currently conducted and (ii) execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder and otherwise carry out the
transactions contemplated thereby, (c) is duly qualified and, where applicable,
in good standing under the laws of each jurisdiction where its ownership, lease,
license or operation of assets or properties or the conduct of its business
requires such qualification, and (d) has all requisite Governmental Approvals to
operate its business as currently conducted; except in each case referred to
clauses (a) (other than with respect to Borrower and any other Credit Party),
(b)(i), (c) or (d) above, to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

4.2.Equity Interests.  All of the outstanding Equity Interests in each
Subsidiary of the Borrower, the Equity Interests in which are required to be
pledged pursuant to the Collateral Documents, have been duly authorized and
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, are non-assessable and, on the Closing Date, all such
Equity Interests owned directly by Borrower or any other Credit Party are owned
free and clear of all Liens except for Permitted Liens.  Schedule 4.2 of the
Disclosure Letter identifies each Person, the Equity Interests in which are
required to be pledged on the Closing Date pursuant to the Collateral Documents.

4.3.Authorization; No Conflict.  Except as set forth on Schedule 4.3 of the
Disclosure Letter, the execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (a) have been duly authorized by all
necessary corporate or other organizational action and (b) do not and will not
(i) contravene the terms of any of such Credit Party’s Operating Documents, (ii)
conflict with or result in any breach or contravention of, or require any
payment to be made under (A) any provision of any security issued by such Credit
Party or of any agreement, instrument or other undertaking to which such Credit
Party is a party or affecting such Credit Party or the assets or properties of
such Credit Party or any of its Subsidiaries or (B) any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its properties or assets are subject, (iii)
result in the creation of any Lien (other than under the Loan Documents) or (iv)
violate any Requirements of Law, except, in the cases of clauses (b)(ii) and
(b)(iv) above, to the extent that such conflict, breach, contravention, payment
or violation could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change.

4.4.Government Consents; Third Party Consents.  Except as set forth on Schedule
4.4 of the Disclosure Letter, no Governmental Approval or other approval,
consent, exemption or authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (including any counterparty
to any Current Company IP Agreement or other Material Contract) is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Credit Party of this Agreement or any other Loan
Document, or for the consummation of the transactions contemplated hereby or
thereby, (b) the grant by any Credit Party of the Liens granted by it pursuant
to the Collateral Documents, (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof) or (d)
the exercise by the Collateral Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Credit Parties to the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect, (iii) filings under state or federal securities laws and (iv) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.

4.5.Binding Obligation.  Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and constitutes a legal, valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity.

-15-

--------------------------------------------------------------------------------

 

4.6.Collateral.  In connection with this Agreement, each Credit Party has
delivered to the Collateral Agent a completed certificate signed by such Credit
Party (with respect to all Credit Parties, collectively, the “Perfection
Certificate”).  Each Credit Party, jointly and severally, represents and
warrants to the Collateral Agent and each Lender that:

(a)(i) its exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (iii) the
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) the Perfection Certificate
accurately sets forth as of the Closing Date its place of business, or, if more
than one, its chief executive office as well as its mailing address (if
different than its chief executive office); (v) it (and each of its
predecessors) has not, in the five (5) years prior to the Closing Date, changed
its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on the Perfection Certificate pertaining to it and each of
its Subsidiaries is accurate and complete in all material respects as of the
Closing Date.  If any Credit Party is not now a Registered Organization but
later becomes one, it shall promptly notify the Collateral Agent of such
occurrence and provide the Collateral Agent with such Credit Party’s
organizational identification number.  

(b)(i) it has good title to, has rights in, and subject to Permitted Subsidiary
Distribution Restrictions, the power to transfer each item of the Collateral
upon which it purports to grant a Lien under any Collateral Document, free and
clear of any and all Liens except Permitted Liens, except for such minor
irregularities or defects in title as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change and
(ii) it has no deposit accounts maintained at a bank or other depository or
financial institution located in the United States other than the deposit
accounts described in the Perfection Certificate delivered to the Collateral
Agent in connection herewith.

(c)A true, correct and complete list of each pending, registered or issued
Patent, Copyright and Trademark that, individually or together with any other
such Patents, Copyrights or Trademarks, is material to the business of Borrower
and its Subsidiaries, taken as a whole, relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory,
and is owned or co-owned by or exclusively or non-exclusively licensed to any
Credit Party or any of its Subsidiaries (collectively, the “Current Company
IP”), including its name/title, current owner or co-owners (including ownership
interest), registration, patent or application number, and registration or
application date, in each jurisdiction where issued or filed is set forth on
Schedule 4.6(c) of the Disclosure Letter.  Except as set forth on Schedule
4.6(c) of the Disclosure Letter, (i)(A) each item of owned Current Company IP is
valid, subsisting and enforceable and no such item of Current Company IP has
lapsed, expired, been cancelled or invalidated or become abandoned or
unenforceable, and (B) to the Knowledge of Borrower, no written notice has been
received challenging the inventorship or ownership, or relating to any lapse,
expiration, invalidation, abandonment or unenforceability, of any such item of
Current Company IP, and (ii) to the Knowledge of Borrower, (A) each such item of
Current Company IP which is licensed from another Person is valid, subsisting
and enforceable and no such item of Current Company IP has lapsed, expired, been
cancelled or invalidated, or become abandoned or unenforceable, and (B) no
written notice has been received challenging the inventorship or ownership, or
relating to any lapse, expiration, invalidation, abandonment or
unenforceability, of any such item of Current Company IP.  To the Knowledge of
Borrower, there are no published patents, patent applications, articles or prior
art references that could reasonably be expected to materially adversely affect
the Product.  Except as set forth on Schedule 4.6(c) of the Disclosure Letter,
(i) each Person who has or has had any rights in or to owned Current Company IP
or any trade secrets owned by any Credit Party or any of its Subsidiaries,
including each inventor named on the Patents within such owned Current Company
IP filed by any Credit Party or any of its Subsidiaries, and has executed an
agreement assigning his, her or its entire right, title and interest in and to
such owned Current Company IP and such trade secrets, and the inventions,
improvements, ideas, discoveries, writings, works of authorship, information and
other intellectual property embodied, described or claimed therein, to the
stated owner thereof and, (ii) to the Knowledge of Borrower, no such Person has
any contractual or other obligation that would preclude or conflict with such
assignment or the exploitation of the Product in the Territory or entitle such
Person to ongoing payments.  

(d)(i) Each Credit Party or any of its Subsidiaries possesses valid title to the
Current Company IP for which it is listed as the owner or co-owner, as
applicable, on Schedule 4.6(c) of the Disclosure Letter; and (ii) there are no
Liens on any Current Company IP, other than Permitted Liens.

-16-

--------------------------------------------------------------------------------

 

(e)There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Current Company IP which is
owned by or exclusively licensed to any Credit Party or any of its Subsidiaries,
except, in each case, that could not reasonably be expected to have a materially
adverse impact on such Credit Party’s or Subsidiary’s rights to such Current
Company IP, nor have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired.  There are no maintenance, annuity or
renewal fees that are currently overdue beyond their allotted grace period for
any of the Current Company IP which is non-exclusively licensed to any Credit
Party or any of its Subsidiaries, except, in each case, that could not
reasonably be expected to have a materially adverse impact on such Credit
Party’s or Subsidiary’s rights to such Current Company IP, nor to the Knowledge
of Borrower, have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired.

(f)There are no unpaid fees or royalties under any Current Company IP Agreement
that have become due, or are expected to become overdue.  Each Current Company
IP Agreement is in full force and effect and, to the Knowledge of Borrower, is
legal, valid, binding, and enforceable in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.  Neither Borrower nor any of
its Subsidiaries, as applicable, is in breach of or default under any Current
Company IP Agreement to which it is a party or may otherwise be bound, and to
the Knowledge of Borrower, no circumstances or grounds exist that would give
rise to a claim of breach or right of rescission, termination, non-renewal,
revision, or amendment of any of the Current Company IP Agreements, including
the execution, delivery and performance of this Agreement and the other Loan
Documents.

(g)No payments by any Credit Party or any of its Subsidiaries are due to any
other Person in respect of the Current Company IP, other than pursuant to the
Current Company IP Agreements and those fees payable to patent offices in
connection with the prosecution and maintenance of the Current Company IP and
associated attorney fees.

(h)No Credit Party or any of its Subsidiaries has undertaken or omitted to
undertake any acts, and, to the Knowledge of Borrower, no circumstance or
grounds exist that would invalidate or reduce, in whole or in part, the
enforceability or scope of (i) the Current Company IP in any manner that could
reasonably be expected to materially adversely affect the Product, or (ii) in
the case of Current Company IP owned or co-owned or exclusively or
non-exclusively licensed by any Credit Party or any of its Subsidiaries, except
as set forth on Schedule 4.6(h) of the Disclosure Letter, such Credit Party’s or
Subsidiary’s entitlement to own or license and exploit such Current Company IP.

(i)Except as set forth on Schedule 4.7 of the Disclosure Letter or advised
pursuant to Section 5.2(b), there is no pending, decided or settled opposition,
interference proceeding, reissue proceeding, reexamination proceeding,
inter-partes review proceeding, post-grant review proceeding, cancellation
proceeding, injunction, litigation, paragraph IV patent certification or lawsuit
under the Hatch-Waxman Act, hearing, investigation, complaint, arbitration,
mediation, demand, International Trade Commission investigation, decree, or any
other dispute, disagreement, or claim, in each case alleged in writing to
Borrower or any of its Subsidiaries (collectively referred to hereinafter as
“Specified Disputes”), nor to the Knowledge of Borrower, has any such Specified
Dispute been threatened in writing, in each case challenging the legality,
validity, enforceability or ownership of any Current Company IP.  Except as set
forth on Schedule 4.6(i) of the Disclosure Letter, to the Knowledge of Borrower,
there is no product or other technology of any third party that could reasonably
be expected to infringe a Patent within the Current Company IP.

(j)Except as noted on Schedule 4.6(j) of the Disclosure Letter, no Credit Party
is a party to, nor is it bound by, any Restricted License.

(k)In each case where an issued Patent within the Current Company IP is owned or
co-owned by any Credit Party or its Subsidiaries by assignment, the assignment
has been duly recorded with the U.S. Patent and Trademark Office and all similar
offices and agencies anywhere in the world in which foreign counterparts are
registered or issued.  

-17-

--------------------------------------------------------------------------------

 

(l)There are no pending or, to the Knowledge of Borrower, threatened (in
writing) claims against Borrower or any of its Subsidiaries alleging (i) that
any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory infringes or violates (or in the past infringed
or violated) the rights of any third parties in or to any Intellectual Property
(“Third Party IP”) or constitutes a misappropriation of (or in the past
constituted a misappropriation of) any Third Party IP, or (ii) that any Current
Company IP is invalid or unenforceable.  

(m)The manufacture, production, use, commercialization, marketing, importing,
storage, transport, offer for sale, distribution or sale of the Product in the
Territory does not and will not, to the Knowledge of Borrower, infringe or
violate (or in the past infringed or violated) any valid, issued or registered
Third Party IP (including any valid, issued Patent within the Third Party IP)
or, to the Knowledge of Borrower, constitutes a misappropriation of (or in the
past constituted a misappropriation of) any Third Party IP.

(n)To the Knowledge of Borrower, there are no settlements, covenants not to sue,
consents, judgments, orders or similar obligations which: (i) restrict the
rights of any Credit Party or any of its Subsidiaries to use any Intellectual
Property relating to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory (in order to accommodate
any Third Party IP or otherwise), or (ii) permit any third parties to use any
Company IP.

(o)Except as set forth in Schedule 4.6(o) of the Disclosure Letter, to the
Knowledge of Borrower, (i) there is no, nor has there been any, infringement or
violation by any Person of any of the Company IP or the rights therein, and (ii)
there is no, nor has there been any, misappropriation by any Person of any of
the Company IP or the subject matter thereof.

(p)Each Credit Party and each of its Subsidiaries has taken all commercially
reasonable measures customary in the pharmaceutical industry to protect the
confidentiality and value of all trade secrets owned by such Credit Party or any
of its Subsidiaries or used or held for use by such Credit Party or any of its
Subsidiaries, in each case relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory.

(q)To the Knowledge of Borrower, the Product made, used or sold under the
Patents within the Current Company IP has been marked with the proper patent
notice.

(r)To the Knowledge of Borrower, at the time of any shipment of Product in the
Territory occurring prior to the Closing Date (if any), the units thereof so
shipped complied with their relevant specifications and were developed and
manufactured in accordance with current FDA Good Manufacturing Practices, FDA
Good Clinical Practices and FDA Good Laboratory Practices.

4.7.Adverse Proceedings, Compliance with Laws.  Except as set forth on Schedule
4.7 of the Disclosure Letter or advised pursuant to Section 5.2(b), there are no
Adverse Proceedings pending or, to the Knowledge of Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Borrower or any of its Subsidiaries or against any of their
respective assets or properties or revenues (including involving allegations of
sexual harassment or misconduct by any officer of Borrower or any of its
Subsidiaries) that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.  Neither Borrower nor any of
its Subsidiaries (a) is in violation of any Requirements of Law (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, orders, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

-18-

--------------------------------------------------------------------------------

 

4.8.Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records.

(a)The documents filed by Borrower with the SEC pursuant to the Exchange Act
since January 1, 2019 (the “Exchange Act Documents”), when they were filed with
the SEC, conformed in all material respects to the requirements of the Exchange
Act, and as of the time they were filed with the SEC, none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein (excluding any projections and
forward-looking statements, estimates, budgets and general economic or industry
data of a general nature), in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not a guarantee of financial performance
and are subject to uncertainties and contingencies, many of which are beyond the
control of Borrower or any Subsidiary, and neither Borrower nor any Subsidiary
can give any assurance that such projections will be attained, that actual
results may differ in a material manner from such projections and any failure to
meet such projections shall not be deemed to be a breach of any representation
or covenant herein);  

(b)The financial statements (including the related notes thereto) of Borrower
and its Subsidiaries included in the Exchange Act Documents present fairly in
all material respects the consolidated financial condition of Borrower and such
Subsidiaries and their consolidated results of operations as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified.  Such financial statements have been prepared
in conformity with Applicable Accounting Standards applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein
and, in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes, and any
supporting schedules included in the Exchange Act Documents present fairly in
all material respects the information required to be stated therein;

(c)Since December 31, 2018, there has not occurred or failed to occur any change
or event that has had or could reasonably be expected to have, either alone or
in conjunction with any other change(s), event(s) or failure(s), a Material
Adverse Change, except as has been disclosed in the Exchange Act Documents; and

(d)The Books of Borrower and each of its Subsidiaries in existence immediately
prior to the Effective Date contain full, true and correct entries of all
dealings and transactions in relation to its business and activities in
conformity with Applicable Accounting Standards and all Requirements of Law.  

4.9.Solvency.  Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.  Without limiting the generality of the foregoing, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution or liquidation of Borrower, nor do any circumstances exist which may
result in the dissolution or liquidation of Borrower.  

4.10.Payment of Taxes.  All foreign, federal and state income and other material
Tax returns and reports (or extensions thereof) of each Credit Party and each of
its Subsidiaries required to be filed by any of them have been timely filed and
are correct in all material respects, and all material Taxes which are due and
payable by any Credit Party or any of its Subsidiaries and all material
assessments, fees and other governmental charges upon any Credit Party or any of
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where the validity or amount thereof is being contested in good
faith by appropriate proceedings; provided that (a) the applicable Credit Party
has set aside on its books adequate reserves therefor in conformity with
Applicable Accounting Standards and (b) the failure to pay such Taxes,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.  

4.11.Environmental Matters.  Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations is subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.  There are and, to the Knowledge of
Borrower, have been, no conditions, occurrences, or Hazardous Materials
Activities which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its

-19-

--------------------------------------------------------------------------------

 

Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.  To the Knowledge of Borrower,
no predecessor of Borrower or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, which would reasonably be expected to form the basis
of an Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change (but, for the avoidance of doubt, Borrower has not
undertaken any investigation of or made any inquiries to, or relating to, any of
its or its Subsidiaries’ predecessors), and neither Borrower’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260 270
or any state equivalent, which would reasonably be expected to form the basis of
an Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.  No event or condition has occurred or is occurring
with respect to any Credit Party relating to any Environmental Law, any Release
of Hazardous Materials, or any Hazardous Materials Activity which, individually
or in the aggregate, has resulted in, or could reasonably be expected to result
in, a Material Adverse Change.  

4.12.Material Contracts.  A true, correct and complete list of all Material
Contracts is set forth on Schedule 4.12 of the Disclosure Letter.  After giving
effect to the consummation of the transactions contemplated by this Agreement,
except as described on Schedule 4.12 of the Disclosure Letter, each Material
Contract is a valid and binding obligation of the applicable Credit Party and,
to the Knowledge of Borrower, each other party thereto, and is in full force and
effect, and neither the applicable Credit Party nor, to the Knowledge of
Borrower, any other party thereto is in material breach thereof or default
thereunder, except where such breach or default (which default has not been
cured or waived) could not reasonably be expected to give rise to any
cancellation, termination or acceleration right of the applicable counterparty
thereto or result in the invalidation thereof.  No Credit Party or any of its
Subsidiaries has received any written notice from any party thereto asserting
or, to the Knowledge of Borrower threatening to assert, circumstances that could
reasonably be expected to result in the cancellation, termination or
invalidation of any Material Contract or the acceleration of such Credit Party’s
or Subsidiary’s obligations thereunder.

4.13.Regulatory Compliance.  No Credit Party is or is required to be, or is a
company “controlled” by, an “investment company” as defined in, or is subject to
regulation under, the Investment Company Act of 1940, as amended.  Each Credit
Party has complied in all material respects with the Federal Fair Labor
Standards Act.  Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, each Plan is in
compliance with the applicable provisions of ERISA, the IRC and other U.S.
federal or state Requirements of Law, respectively.  (i) No ERISA Event has
occurred or is reasonably expected to occur; (ii) neither any Credit Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Credit Party
nor any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of clauses (i),
(ii) and (iii) above, as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change.

4.14.Margin Stock.  No Credit Party is engaged principally, or as one of its
important activities, in extending credit for the purpose of, whether immediate
or ultimate, of purchasing or carrying Margin Stock.  No Credit Party owns any
Margin Stock.  No Credit Party or any of its Subsidiaries has taken or permitted
to be taken any action that might cause any Loan Document to violate Regulation
T, U or X of the Federal Reserve Board.  

4.15.Subsidiaries.  Schedule 4.15 of the Disclosure Letter (a) sets forth the
name and jurisdiction of incorporation, organization or formation of Borrower
and each of its Subsidiaries and (b) sets forth the ownership interest of
Borrower and any other Credit Party in each of their respective Subsidiaries,
including the percentage of such ownership.

4.16.Employee Matters.  Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to result in a
Material Adverse Change.  There is (a) no unfair labor practice complaint
pending against Borrower or any of its Subsidiaries or, to the Knowledge of
Borrower, threatened in writing against any of them before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is pending against Borrower or
any of its Subsidiaries or, to the Knowledge of Borrower, threatened in writing
against any of them, (b) no strike or work

-20-

--------------------------------------------------------------------------------

 

stoppage in existence or, to the Knowledge of Borrower, threatened in writing
involving Borrower or any of its Subsidiaries, and (c) to the Knowledge of
Borrower, no union representation question existing with respect to the
employees of Borrower or any of its Subsidiaries and, to the Knowledge of
Borrower, no union organization activity that is taking place that in each case
specified in any of clauses (a), (b) and (c), individually or together with any
other matter specified in clause (a), (b) or (c), could reasonably be expected
to result in a Material Adverse Change.

4.17.Full Disclosure.  None of the documents, certificates or written statements
(excluding any projections and forward-looking statements, estimates, budgets
and general economic or industry data of a general nature) furnished or
otherwise made available to the Collateral Agent or any Lender by or on behalf
of any Credit Party for use in connection with the transactions contemplated
hereby (in each case, taken as a whole and as modified or supplemented by other
information so furnished promptly after the same becomes available) contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein, as of the time when
made or delivered, not misleading in light of the circumstances in which the
same were made; provided, that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrower or any Subsidiary, and neither Borrower nor any Subsidiary can give any
assurance that such projections will be attained, that actual results may differ
in a material manner from such projections and any failure to meet such
projections shall not be deemed to be a breach of any representation or covenant
herein).  To the Knowledge of Borrower, there are no facts (other than matters
of a general economic or industry nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change
and that have not been disclosed herein or in such other documents, certificates
and written statements furnished or made available to the Collateral Agent or
any Lender for use in connection with the transactions contemplated hereby.

4.18.FCPA; Patriot Act; OFAC.

(a)None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
has (i) used any corporate funds of Borrower or any of its Subsidiaries for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds of
Borrower or any of its Subsidiaries, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”)
or (iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment, and no part of the proceeds of any Credit Extension will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business, or to obtain any improper advantage, in
violation of the FCPA;

(b)(i) The operations of Borrower and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the Bank Secrecy Act of 1970, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001 and the anti-money
laundering laws, rules and regulations of each jurisdiction (foreign or
domestic) in which Borrower or any of its Subsidiaries is subject to such
jurisdiction’s Requirements of Law (collectively, the “Anti-Money Laundering
Laws”) and (ii) no action, suit or proceeding by or before any Governmental
Authority or any arbitrator involving Borrower or any of its Subsidiaries with
respect to the Anti-Money Laundering Laws is pending or to the Knowledge of
Borrower, threatened in writing; and

(c)None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
is currently the target of or subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)
or imposed by the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq.  Borrower
will not, directly or, to the Knowledge of Borrower, indirectly through an
agent, use the proceeds of the Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently the target of or subject to any U.S. sanctions administered by OFAC.

-21-

--------------------------------------------------------------------------------

 

4.19.Health Care Matters.

(a)Compliance with Health Care Laws.  Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries and each officer, Affiliate, and employee
acting on behalf of such Credit Party or any of its Subsidiaries, is in
compliance in all material respects with all Health Care Laws applicable to the
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory.

(b)Compliance with FDA Laws.  Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries, are in compliance in all material respects
with all applicable FDA Laws, including those related to the adulteration or
misbranding of products within the meaning of Sections 501 and 502 of the Food
Drug and Cosmetics Act (including any foreign equivalent, the “FDCA”), relating
to any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory.  The Product distributed or sold in the
Territory at all times during the past five (5) years has been (i) manufactured
in all material respects in accordance with current FDA Good Manufacturing
Practices, FDA Good Clinical Practices, and FDA Good Laboratory Practices, and
(ii) if and to the extent the Product is required to be approved or cleared by
the FDA pursuant to the FDCA, except as set forth on Schedule 4.19(b) of the
Disclosure Letter, the Product has been so approved or cleared and no inquiries
regarding material issues have been initiated by FDA.

(c)Compliance with DEA Laws.  Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries, is in compliance in all material respects
with all applicable DEA Laws, including those related to the reporting of
controlled substances within the meaning of the Controlled Substances Act
(including any foreign and state equivalent, the “CSA”), relating to any
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory.  The Product distributed or sold in the Territory at
all times during the past five (5) years has been (i) stored, transported,
imported, offered for sale, documented, secured, and distributed in all material
respects in accordance with DEA Laws and any state laws applicable to controlled
substances, as defined under the CSA and applicable state laws, and implementing
regulations, and (ii) to the extent the Product is required to be authorized by
the DEA pursuant to the CSA and its implementing regulations, the Product has
been so authorized, and no inquiries regarding material issues have been
initiated by the DEA.

(d)Material Statements.  Within the past five (5) years, neither any Credit
Party, nor, to the Knowledge of Borrower, any Subsidiary or any officer,
Affiliate or employee of any Credit Party or Subsidiary in its capacity as a
Subsidiary or as an officer, Affiliate or employee of a Credit Party or
Subsidiary (as applicable), nor, to the Knowledge of Borrower, any agent of any
Credit Party or Subsidiary, (i) has made an untrue statement of a material fact
or a fraudulent statement to any Governmental Authority, (ii) has failed to
disclose a material fact to any Governmental Authority, or (iii) has otherwise
committed an act, made a statement or failed to make a statement that, at the
time such statement or disclosure was made (or, in the case of such failure,
should have been made) or such act was committed, would reasonably be expected
to constitute a material violation of any Health Care Law.  

(e)Proceedings; Audits.  Except as set forth on Schedule 4.19(e) of the
Disclosure Letter, there is no material investigation, suit, claim, audit,
action (legal or regulatory) or proceeding (legal or regulatory) by a
Governmental Authority pending or, to the Knowledge of Borrower, threatened in
writing against any Credit Party or any of its Subsidiaries relating to any of
the Health Care Laws, Data Protection Laws, FDA Laws or DEA Laws.  To the
Knowledge of Borrower, there are no facts, circumstances or conditions which
could reasonably be expected to form the basis for any such material
investigation, suit, claim, audit, action or proceeding, except as has been
disclosed in the Exchange Act Documents.

(f)Safety Notices.  Neither any Credit Party nor any of its Subsidiaries has
engaged in any Recalls, field notifications, warnings, “dear doctor” letters,
investigator notices, safety alerts or other notices of action, including as a
result of any Risk Evaluation and Mitigation Strategy proposed by the FDA,
relating to an alleged lack of safety or regulatory compliance of the Products
that could reasonably be expected to result in a Material Adverse Change.

-22-

--------------------------------------------------------------------------------

 

(g)Prohibited Transactions.  Within the past six (6) years, neither any Credit
Party, nor, to the Knowledge of Borrower, any Subsidiary or any of officer,
Affiliate or employee of a Credit Party or Subsidiary, nor any other Person
acting on behalf of any Credit Party or any Subsidiary, directly or indirectly:
(i) has offered or paid any remuneration, in cash or in kind, to, or made any
financial arrangements with, any past, present or potential patient, supplier,
physician or contractor, in order to illegally obtain business or payments from
such Person in material violation of any Health Care Law; (ii) has given or
made, or is party to any illegal agreement to give or make, any illegal gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) to any past, present or potential patient, supplier,
physician or contractor, or any other Person in material violation of any Health
Care Law; (iii) has given or made, or is party to any agreement to give or make
on behalf of any Credit Party or any of its Subsidiaries, any contribution,
payment or gift of funds or property to, or for the private use of, any
governmental official, employee or agent where either the contribution, payment
or gift or the purpose of such contribution, payment or gift is or was a
material violation of the laws of any Governmental Authority having jurisdiction
over such payment, contribution or gift; (iv) has established or maintained any
unrecorded fund or asset for any purpose or made any materially misleading,
false or artificial entries on any of its books or records for any reason; or
(v) has made, or is party to any agreement to make, any payment to any Person
with the intention or understanding that any part of such payment would be in
material violation of any Health Care Law.  To the Knowledge of Borrower, there
are no actions pending or threatened (in writing) against any Credit Party or
any of its Subsidiaries or any of their respective Affiliates under any foreign,
federal or state whistleblower statute, including under the False Claims Act of
1863 (31 U.S.C. § 3729 et seq.).

(h)Exclusion.  Neither any Credit Party nor, to the Knowledge of Borrower, any
Subsidiary or any officer, Affiliate or employee having authority to act on
behalf of any Credit Party or any Subsidiary, is or, to the Knowledge of
Borrower, has been threatened in writing to be: (i) excluded from any
Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7b and related
regulations; (ii) “suspended” or “debarred” from selling any products to the
U.S. government or its agencies pursuant to the Federal Acquisition Regulation
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other U.S. Requirements of Law; (iii)
debarred, disqualified, suspended or excluded from participation in Medicare,
Medicaid or any other Governmental Payor Program or is listed on the General
Services Administration list of excluded parties; or (iv) a party to any other
action or proceeding by any Governmental Authority that would prohibit the
applicable Credit Party or Subsidiary from distributing or selling the Product
in the Territory or providing any services to any governmental or other
purchaser pursuant to any Health Care Laws.

(i)HIPAA.  Each Credit Party and, to the Knowledge of Borrower, each of its
Subsidiaries, to the extent applicable, is in material compliance with all
applicable, foreign, federal, state and local laws and regulations regarding the
privacy, security, and notification of breaches of health information and
regarding electronic transactions, including HIPAA, and each Credit Party and,
to the Knowledge of Borrower, each of its Subsidiaries, to the extent
applicable, has implemented policies, procedures and training customary in the
pharmaceutical industry or otherwise adequate to assure continued compliance and
to detect non-compliance.  No Credit Party is a “covered entity” as defined in
45 C.F.R. § 160.103.  Except as set forth in Schedule 4.19(i) of the Disclosure
Letter, each Credit Party and each of its Subsidiaries is not required to comply
with the General Data Protection Regulation (EU 2016/679).

(j)Corporate Integrity Agreement.  Neither any Credit Party or Subsidiary, nor
any of their respective Affiliates, nor any officer, director, managing employee
or, to the Knowledge of Borrower, agent (as those terms are defined in 42 C.F.R.
§ 1001.1001) of any Credit Party or Subsidiary, is a party or is otherwise
subject to any order, individual integrity agreement, or corporate integrity
agreement with any U.S. Governmental Authority concerning compliance with any
laws, rules, or regulations, issued under or in connection with a Governmental
Payor Program.

4.20.Regulatory Approvals.

(a)Each Credit Party and each Subsidiary involved in any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory
has all Regulatory Approvals material to its business and operations.  

-23-

--------------------------------------------------------------------------------

 

(b)Each Credit Party, each Subsidiary (as applicable) and, to the Knowledge of
Borrower, each licensee of a Credit Party or a Subsidiary of any Intellectual
Property, is in compliance with, and at all times during the past five (5)
years, has complied with, all applicable, federal, state and local laws, rules,
and regulations, governing the research, development, manufacture, production,
use, commercialization, marketing, importing, distribution or sale of the
Product in the Territory, including all such regulations promulgated by each
applicable Regulatory Agency (including the FDA and DEA), the failure of
compliance with which, individually or together with any other such failures,
could reasonably be expected to result in a Material Adverse Change.  No Credit
Party or its Subsidiaries has received any written notice from any Regulatory
Agency citing action or inaction by any Credit Party or any of its Subsidiaries
that would constitute a violation of any applicable foreign, federal, state or
local laws, rules, or regulations, including a Warning Letter or Untitled Letter
from FDA, which could reasonably be expected to result in a Material Adverse
Change.

4.21.Supply and Manufacturing.

(a)To the Knowledge of Borrower, the Product at all times has been manufactured
in sufficient quantities and of a sufficient quality to satisfy demand of the
Product during its clinical trials, without the occurrence of any event causing
inventory of the Product to have become exhausted prior to satisfying such
demand.  To the Knowledge of Borrower, at all times following the approval of
the Product by the FDA for any indication in the United States, no event has
occurred that has caused or could reasonably be expected to cause (i) the
Product to be manufactured in a quantity or of a quality insufficient to satisfy
demand of the Product in the United States for such indication or (ii) inventory
of the Product in the United States for such indication to have become exhausted
prior to satisfying such demand.

(b)Except as disclosed in the Exchange Act Documents or set forth on Schedule
4.21(b) of the Disclosure Letter, to the Knowledge of Borrower, no manufacturer
of the Product has received in the past five (5) years a Form 483 or is
currently subject to a Form 483 impacting the Product with respect to any
facility manufacturing the Product and that, with respect to each such Form 483,
all scientific and technical violations or other issues relating to good
manufacturing practice requirements documented therein, and any disputes
regarding any such violations or issues, have been corrected or otherwise
resolved.

(c)No Credit Party or any of its Subsidiaries has received any notice, oral or
written, from any third party to any Manufacturing Agreement, containing any
indication by or intent or threat of, such third party to reduce or cease, in
any material respect, the supply of Product or the active pharmaceutical
ingredient incorporated therein through calendar year 2025 (or such earlier date
in accordance with the terms and conditions of such Manufacturing Agreement, as
applicable).

4.22.Cybersecurity and Data Protection.  

(a)The information technology systems used in the business of Borrower and its
Subsidiaries operate and perform in all material respects as required to permit
Borrower and its Subsidiaries to conduct their business as presently
conducted.  Neither Borrower, nor any of its Subsidiaries, nor to the Knowledge
of Borrower, any vendor of Borrower or any of its Subsidiaries, has suffered any
data breaches that (A) have resulted in any unauthorized access, acquisition,
use, control, disclosure, destruction, or modification of any information
subject to Data Protection Laws or any Company IP, or (B) have resulted in
unauthorized access to, control of, or disruption of the information technology
systems of Borrower or any of its Subsidiaries.  Except as would not cause or
could not be reasonably expected to result in, individually or in the aggregate,
a Material Adverse Change, (i) Borrower and its Subsidiaries have implemented
and maintain a reasonable enterprise-wide privacy and information security
program with plans, policies and procedures for privacy, physical and cyber
security, disaster recovery, business continuity and incident response,
including reasonable and appropriate administrative, technical and physical
safeguards to protect information subject to Data Protection Laws and the
information technology systems of Borrower and each of its Subsidiaries from any
unauthorized access, use, control, disclosure, destruction or modification, (ii)
Borrower and each of its Subsidiaries is in compliance with all applicable
Requirements of Law and Material Contracts regarding the privacy and security of
customer, consumer, patient, employee and other personal data and is compliant
with their respective published privacy policies and (iii) there have not been
any incidents of, or, to the Knowledge of Borrower, any third party claims
related to, any loss, theft, unauthorized access to, or unauthorized
acquisition, modification, disclosure, corruption, destruction, or other misuse
of any information subject to Data Protection Laws (including any ransomware
incident) that Borrower or any of its Subsidiaries creates, receives, maintains,
or transmits.

-24-

--------------------------------------------------------------------------------

 

(b)Except as would not cause or could not be reasonably expected to result in,
individually or in the aggregate, a Material Adverse Change, neither Borrower
nor any of its Subsidiaries has received any written notice of any claims,
investigations (including investigations by any Governmental Authority), or
alleged violations of any Requirements of Law with respect to information
subject to Data Protection Laws created, received, maintained, or transmitted by
Borrower or any of its Subsidiaries.

4.23.Additional Representations and Warranties.

(a)After giving effect to consummation of the transactions contemplated by this
Agreement, there is no Indebtedness other than Permitted Indebtedness described
in clauses (a) and (b) of the definition of “Permitted Indebtedness”.

(b)There are no Hedging Agreements that are not Permitted Hedging Agreements
permitted under clause (t) of the definition of “Permitted Indebtedness”.

5.AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

5.1.Maintenance of Existence.  (a) Preserve, renew and maintain in full force
and effect its and all its Subsidiaries’ legal existence under the Requirements
of Law in their respective jurisdictions of organization, incorporation or
formation; (b) take all commercially reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable for it and all of its Subsidiaries in the ordinary course
of its business, except in the case of clause (a) (other than with respect to
Borrower) and clause (b) above, (i) to the extent that failure to do so could
not reasonably be expected to result in a Material Adverse Change or (ii)
pursuant to a transaction permitted by this Agreement; and (c) comply with all
Requirements of Law of any Governmental Authority to which it is subject, except
where the failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change.  

5.2.Financial Statements, Notices.  Deliver to the Collateral Agent:

 

(a)Financial Statements.

(i)Annual Financial Statements.  As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of Borrower (or such earlier
date on which Borrower is required to file a Form 10-K under the Exchange Act,
as applicable), beginning with the fiscal year ending December 31, 2019, a
consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such fiscal year, and the related consolidated statements of income, cash flows
and stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all prepared in
accordance with Applicable Accounting Standards, with such consolidated
financial statements to be audited and accompanied by (x) a report and opinion
of Borrower’s independent certified public accounting firm of recognized
national standing (which report and opinion shall be prepared in accordance with
Applicable Accounting Standards and shall not be subject to any qualification as
to “going concern” or scope of audit), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Borrower and its Subsidiaries as of the
dates and for the periods specified in accordance with Applicable Accounting
Standards, and (y) if and only if Borrower is required to comply with the
internal control provisions pursuant to Section 404 of the Sarbanes-Oxley Act of
2002 requiring an attestation report of such independent certified public
accounting firm, an attestation report of such independent certified public
accounting firm as to Borrower’s internal controls pursuant to Section 404 of
the Sarbanes-Oxley Act of 2002 attesting to management’s assessment that such
internal controls meet the requirements of the Sarbanes-Oxley Act of 2002;
provided, however, that Borrower shall be deemed to have made such delivery of
such consolidated financial statements if such consolidated financial statements
shall have been made available within the time period specified above on the
SEC’s EDGAR system (or any successor system adopted by the SEC);

-25-

--------------------------------------------------------------------------------

 

(ii)Quarterly Financial Statements.  As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Borrower (or such earlier date on which Borrower
is required to file a Form 10-Q under the Exchange Act, as applicable),
beginning with the fiscal quarter ending March 31, 2020, a consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal quarter, and
the related consolidated statements of income and cash flows and for such fiscal
quarter and (in respect of the second and third fiscal quarters of such fiscal
year) for the then-elapsed portion of Borrower’s fiscal year, setting forth in
each case in comparative form the figures for the comparable period or periods
in the previous fiscal year, all prepared in accordance with Applicable
Accounting Standards, subject to normal year-end audit adjustments and the
absence of disclosures normally made in footnotes; provided, however, that
Borrower shall be deemed to have made such delivery of such consolidated
financial statements if such consolidated financial statements shall have been
made available within the time period specified above on the SEC’s EDGAR system
(or any successor system adopted by the SEC).  Such consolidated financial
statements shall be certified by a Responsible Officer of Borrower as, to his or
her knowledge, fairly presenting, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries as of the dates and for the periods specified in accordance with
Applicable Accounting Standards consistently applied, and on a basis consistent
with the audited consolidated financial statements referred to under Section
5.2(a)(i), subject to normal year-end audit adjustments and the absence of
footnotes;

(iii)Quarterly Compliance Certificate.  Upon delivery (or within five
(5) Business Days of any deemed delivery) of financial statements pursuant to
Section 5.2(a)(i) and Section 5.2(a)(ii), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying, among other things,
that (i) such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Borrower and its Subsidiaries as of applicable the dates and for the applicable
periods in accordance with Applicable Accounting Standards consistently applied
and (ii) no Event of Default or Default has occurred or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto; and

(iv)Information During Event of Default.  As promptly as practicable (and in any
event within five (5) Business Days of the request therefor), such additional
information regarding the business or financial affairs of Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement or any other
Loan Documents, as the Collateral Agent may from time to time reasonably request
during the existence of any Event of Default (subject to reasonable requirements
of confidentiality, including requirements imposed by Requirements of Law or
contract; provided that Borrower shall not be obligated to disclose any
information that is reasonably subject to the assertion of attorney-client
privilege or attorney work-product).

(b)Notice of Defaults or Events of Default, ERISA Events and Material Adverse
Changes.  Written notice as promptly as practicable (and in any event within
five (5) Business Days) after a Responsible Officer of Borrower shall have
obtained Knowledge thereof, of the occurrence of any (i) Default or Event of
Default, (ii) ERISA Event or (iii) Material Adverse Change.

(c)Legal Action Notice.  Prompt written notice (which shall be deemed given to
the extent reported in the Borrower’s periodic reporting under the Exchange Act
and available on the SEC’s EDGAR system (or any successor system adopted by the
SEC)) of any legal action, litigation, investigation or proceeding pending or
threatened in writing against any Credit Party or any Subsidiary (i) that could
reasonably be expected to result in uninsured damages or costs to such Credit
Party or such Subsidiary in an amount in excess of the materiality thresholds
applied by Borrower in accordance with the Exchange Act and related regulations
and standards for purposes of its Exchange Act reporting or (ii) which alleges
potential violations of the Health Care Laws, the FDA Laws or any applicable
statutes, rules, regulations, standards, guidelines, policies and order
administered or issued by any foreign Governmental Authority, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and in each case, provide such additional information
(including any material development therein) as the Collateral Agent may
reasonably request in relation thereto; provided that Borrower shall not be
obligated to disclose any information that is reasonably subject to the
assertion of attorney-client privilege or attorney work-product).

-26-

--------------------------------------------------------------------------------

 

5.3.Taxes.  Timely file all foreign, federal and state income and other material
required Tax returns and reports or extensions therefor and timely pay all
material foreign, federal, state and local Taxes, assessments, deposits and
contributions imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine accrue
thereon; provided, however, that no such Tax or any claim for Taxes that have
become due and payable and have or may become a Lien on any Collateral shall be
required to be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as adequate
reserves therefor have been set aside on its books and maintained in conformity
with Applicable Accounting Standards and (b) solely in the case of a Tax or
claim that has or may become a Lien against any Collateral, such contest
proceedings conclusively operate to stay the sale or forfeiture of any portion
of any Collateral to satisfy such Tax or claim.  No Credit Party will, nor will
it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Borrower or any of
its Subsidiaries).  

5.4.Insurance.  Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of comparable size
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons of comparable size engaged in the same or similar
businesses as Borrower and its Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.  Any products liability or general
liability insurance maintained in the United States regarding Collateral shall
name the Collateral Agent, on behalf of the Lenders and the other Secured
Parties, as additional insured or loss payee, as applicable.  So long as no
Event of Default shall have occurred and be continuing, the Borrower and its
Subsidiaries may retain all or any portion of the proceeds of any insurance of
the Borrower and its Subsidiaries (and each Lender shall promptly remit to the
Borrower any proceeds with respect to any insurance received by it).

5.5.Operating Accounts.  In the case of any Credit Party, contemporaneously with
the establishment of any new Collateral Account at or with any bank or other
depository or financial institution located in the United States, subject such
account to a Control Agreement that is reasonably acceptable to the Collateral
Agent.  For each Collateral Account that each Credit Party at any time
maintains, such Credit Party shall cause the applicable bank or other depository
or financial institution located in the United States at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
the Collateral Agent’s Lien in favor and for the benefit of Lenders and the
other Secured Parties in such Collateral Account in accordance with the terms
hereunder, which Control Agreement may not be terminated without the prior
written consent of the Collateral Agent.  The provisions of the previous two (2)
sentences shall not apply to deposit accounts exclusively used for payroll,
payroll Taxes and other employee wage and benefit payments to or for the benefit
of any Credit Party’s employees, zero balance accounts, accounts (including
trust accounts) used exclusively for escrow, customs, insurance or fiduciary
purposes, merchant accounts, accounts used exclusively for compliance with any
Requirements of Law to the extent such Requirements of Law prohibit the granting
of a Lien thereon, accounts which constitute cash collateral in respect of a
Permitted Lien and any other account designated as an Excluded Account by a
Responsible Officer of Borrower in writing delivered to the Collateral Agent,
the cash balance of which does not exceed $10,000,000 in the aggregate at any
time (all such accounts, collectively, the “Excluded
Accounts”).  Notwithstanding the foregoing, the Credit Parties shall have until
the date that is ninety (90) days (or such longer period as the Collateral Agent
may agree in its sole discretion) following (i) the Closing Date to comply with
the provisions of this Section 5.5 with regard to Collateral Accounts of the
Credit Parties in existence on the Closing Date (or opened during such 90-day
period (or such longer period as the Collateral Agent may agree in its sole
discretion)) and (ii) the closing date of any Acquisition or other Investment to
comply with the provisions of this Section 5.5 with regard to Collateral
Accounts of the Credit Parties acquired in connection with such Acquisition or
other Investment.

5.6.Compliance with Laws.  Comply in all respects with the Requirements of Law
and all orders, writs, injunctions, decrees and judgments applicable to it or to
its business or its assets or properties (including Environmental Laws, ERISA,
Anti-Money Laundering Laws, OFAC, FCPA, Health Care Laws, FDA Laws, DEA Laws,
Data Protection Laws, and the Federal Fair Labor Standards Act), except if the
failure to comply therewith could not, individually or together with any other
such failures, reasonably be expected to result in a Material Adverse Change.

-27-

--------------------------------------------------------------------------------

 

5.7.Protection of Intellectual Property Rights.

(a)Except as could not reasonably be expected to result in a Material Adverse
Change, (i) protect, defend and maintain the validity and enforceability of the
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory, including defending any
future or current oppositions, interference proceedings, reissue proceedings,
reexamination proceedings, inter-partes review proceedings, post-grant review
proceedings, cancellation proceedings, injunctions, lawsuits, paragraph IV
patent certifications or lawsuits under the Hatch-Waxman Act, hearings,
investigations, complaints, arbitrations, mediations, demands, International
Trade Commission investigations, decrees, or any other disputes, disagreements,
or claims, challenging the legality, validity, enforceability or ownership of
any Company IP; (ii) maintain the confidential nature of any material trade
secrets and trade secret rights used in any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory; and (iii)
not allow any Company IP material to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory to be
abandoned, forfeited or dedicated to the public or any Current Company IP
Agreement to be terminated by Borrower or any of its Subsidiaries, as
applicable, without the Collateral Agent’s prior written consent (such consent
not to be unreasonably withheld or delayed); provided, however, that with
respect to any such Company IP that is not owned by Borrower or any of its
Subsidiaries, the obligations in clauses (i) and (iii) above shall apply only to
the extent Borrower or any of its Subsidiaries have the right to take such
actions or to cause any licensee or other third party to take such actions
pursuant to applicable agreements or contractual rights.

(b)(i) Except as required under any applicable Current Company IP Agreement or
as Borrower may otherwise determine in its reasonable business judgment, use
commercially reasonable efforts, at its (or its Subsidiaries’, as applicable)
sole expense, either directly or indirectly, with respect to any licensee or
licensor under the terms of any Credit Party’s (or any of its Subsidiary’s)
agreement with the respective licensee or licensor, as applicable, take any and
all actions (including taking legal action to specifically enforce the
applicable terms of any license agreement) and prepare, execute, deliver and
file agreements, documents or instruments which are necessary or desirable to
(A)  prosecute and maintain the Company IP material to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory and (B) diligently defend or assert the Company IP
material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory against material
infringement, misappropriation, violation or interference by any other Persons
and, in the case of Copyrights, Trademarks and Patents within the Company IP,
against any claims of invalidity or unenforceability (including by bringing any
legal action for infringement, dilution, violation or defending any counterclaim
of invalidity or action of a non-Affiliate third party for declaratory judgment
of non-infringement or non-interference); and (ii) use commercially reasonable
efforts to cause any licensee or licensor of any Company IP not to, and such
Credit Party shall not, disclaim or abandon, or fail to take any action
necessary or desirable to prevent the disclaimer or abandonment of Company IP
material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory.

(c)Use commercially reasonable efforts to protect, defend and maintain market
exclusivity for the manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory through the Term Loan Maturity Date, and not allow for
the manufacture, production, use, commercialization, marketing, importing,
storage, transport, offer for sale, distribution or sale of a generic version of
the Product in the Territory before the Term Loan Maturity Date, without the
Collateral Agent’s prior written consent.  Borrower agrees to use commercially
reasonable efforts to (i) notify the Collateral Agent in writing, (ii) keep the
Collateral Agent informed, and, (iii) at the request of the Collateral Agent in
writing, consult with and consider in good faith any comments of the Collateral
Agent on any filings in any opposition, interference proceeding, reissue
proceeding, reexamination proceeding, inter-partes review proceeding, post-grant
review proceeding, cancellation proceeding, injunction, lawsuit, paragraph IV
patent certification or lawsuits under the Hatch-Waxman Act, hearing,
investigation, complaint, arbitration, mediation, demand, International Trade
Commission investigation, decree, or any other dispute, disagreement, or claim,
in each case challenging the legality, validity, enforceability or ownership of
any Company IP.

-28-

--------------------------------------------------------------------------------

 

5.8.Books and Records.  Maintain proper Books, in which entries that are full,
true and correct in all material respects and are in conformity with Applicable
Accounting Standards consistently applied shall be made of all material
financial transactions and matters involving the assets, properties and business
of such Credit Party (or such Subsidiary), as the case may be.

5.9.Access to Collateral; Audits.  Allow the Collateral Agent, or its agents or
representatives, at any time during the occurrence and continuance of an Event
of Default during normal business hours and upon reasonable advance notice, to
visit and inspect the Collateral and inspect, copy and audit any Credit Party’s
Books.  The foregoing inspections and audits shall be at the relevant Credit
Party’s expense.  

5.10.Use of Proceeds.  (a) Use the proceeds of the Term Loans to fund its
general corporate requirements, and (b) not use the proceeds of the Term Loans
or any other Credit Extensions, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock, for the purpose of extending credit to any other Person for the purpose
of purchasing or carrying any Margin Stock or for any other purpose that might
cause any Term Loan or other Credit Extension to be considered a “purpose
credit” within the meaning of Regulation T, U or X of the Federal Reserve
Board.  If requested by the Collateral Agent, Borrower shall complete and sign
Part I of a copy of Federal Reserve Form G-3 referred to in Regulation U and
deliver such copy to the Collateral Agent.

5.11.Further Assurances.  Promptly upon the reasonable written request of the
Collateral Agent, execute, acknowledge and deliver such further documents and do
such other acts and things in order to effectuate or carry out more effectively
the purposes of this Agreement and the other Loan Documents at its expense,
including after the Closing Date taking such steps as are reasonably deemed
necessary or desirable by the Collateral Agent to maintain, protect and enforce
its Lien in favor and for the benefit of Lenders and the other Secured Parties
on Collateral securing the Obligations created under the Security Agreement and
the other Loan Documents in accordance with the terms of the Security Agreement
and the other Loan Documents, subject to Permitted Liens.

5.12.Additional Collateral; Guarantors.  

(a)From and after the Closing Date, except as otherwise approved in writing by
the Collateral Agent, each Credit Party shall cause each of its Subsidiaries
(other than Excluded Subsidiaries) to guarantee the Obligations and to cause
each such Subsidiary to grant to the Collateral Agent in favor and for the
benefit of Lenders and the other Secured Parties a first priority security
interest in and Lien upon, and pledge to the Collateral Agent in favor and for
the benefit of Lenders and the other Secured Parties, subject to Permitted
Liens, all of such Subsidiary’s properties and assets constituting Collateral,
whether now existing or hereafter acquired or existing, to secure such guaranty;
provided, that such Credit Party’s obligations to cause any Subsidiaries formed
or acquired after the Closing Date to take the foregoing actions shall be
subject to the timing requirements of Section 5.13.  Furthermore, except as
otherwise approved in writing by the Collateral Agent, each Credit Party, from
and after the Closing Date, shall, and shall cause each of its Subsidiaries
(other than Excluded Subsidiaries) to grant the Collateral Agent in favor and
for the benefit of Lenders and the other Secured Parties a first priority
security interest in and Lien upon, and pledge to the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties, subject to
Permitted Liens, the limitations set forth herein and the limitations set forth
in the other Loan Documents, all of the Equity Interests (other than Excluded
Equity Interests) in each of its Subsidiaries (including, for the avoidance of
doubt, Epizyme Securities Corporation).  In connection with each pledge of
certificated Equity Interests required under the Loan Documents, the Credit
Parties shall deliver, or cause to be delivered, to the Collateral Agent, such
certificate(s) together with stock powers or assignments, as applicable,
properly endorsed for transfer to the Collateral Agent or duly executed in
blank, in each case reasonably satisfactory to the Collateral Agent.  In
connection with each pledge of uncertificated Equity Interests required under
the Loan Documents, the Credit Parties shall deliver, or cause to be delivered,
to the Collateral Agent an executed uncertificated stock control agreement among
the issuer, the registered owner and the Collateral Agent substantially in the
form attached as an Annex to the Security Agreement.

(b)In the event any Credit Party acquires any fee title to real estate in the
U.S. with a fair market value (reasonably determined in good faith by a
Responsible Officer of Borrower) in excess of $5,000,000, unless otherwise
agreed by the Collateral Agent, such Person shall execute or deliver, or cause
to be executed or delivered, to the Collateral Agent, (i) within sixty (60) days
after such acquisition, an appraisal complying with the

-29-

--------------------------------------------------------------------------------

 

Financial Institutions Reform, Recovery and Enforcement Act of 1989, (ii) within
forty-five (45) days after receipt of notice from the Collateral Agent that such
real estate is located in a Special Flood Hazard Area, Federal Flood Insurance,
(iii) within sixty (60) days after such acquisition, a fully executed Mortgage,
in form and substance reasonably satisfactory to the Collateral Agent, together
with an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory to the Collateral Agent, in form and substance
(including any endorsements) and in an amount reasonably satisfactory to the
Collateral Agent insuring that the Mortgage is a valid and enforceable first
priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens (other than Permitted Liens), (iv) simultaneously with
such acquisition, then-current A.L.T.A. surveys, certified to the Collateral
Agent by a licensed surveyor sufficient to allow the issuer of the lender’s
title insurance policy to issue such policy without a survey exception and (v)
within sixty (60) days after such acquisition, an environmental site assessment
prepared by a qualified firm reasonably acceptable to the Collateral Agent, in
form and substance satisfactory to the Collateral Agent.

5.13.Formation or Acquisition of Subsidiaries.  If Borrower or any of its
Subsidiaries (other than Excluded Subsidiaries) at any time after the Closing
Date forms or acquires a Subsidiary (other than an Excluded Subsidiary)
(including by division), as promptly as practicable but in no event later than
thirty (30) days (or such longer period as the Collateral Agent may agree in its
sole discretion) after such formation or acquisition: (a) without limiting the
generality of clause (d) below, Borrower will cause such Subsidiary to execute
and deliver to the Collateral Agent a joinder to the Security Agreement in the
form attached thereto and any relevant IP Security Agreement or other Collateral
Documents, as applicable; (b) Borrower will deliver to the Collateral Agent (i)
true, correct and complete copies of the Operating Documents of such Subsidiary,
(ii) a Secretary’s Certificate, certifying that the copies of such Operating
Documents are true, correct and complete (such Secretary’s Certificate to be in
form and substance reasonably satisfactory to the Collateral Agent) and (iii) a
good standing certificate for such Subsidiary certified by the Secretary of
State (or the equivalent thereof) of its jurisdiction of organization,
incorporation or formation; (c) Borrower will deliver to the Collateral Agent a
Perfection Certificate, updated to reflect the formation or acquisition of such
Subsidiary; and (d) Borrower will cause such Subsidiary to satisfy all
requirements contained in this Agreement (including Section 5.12) and each other
Loan Document if and to the extent applicable to such Subsidiary.  Borrower,
Lenders and the Collateral Agent hereby agree that any such Subsidiary shall
constitute a Credit Party for all purposes hereunder as of the date of the
execution and delivery of the joinder contemplated by clause (a) above.  Any
document, agreement or instrument executed or issued pursuant to this Section
5.13 shall be a Loan Document.  

5.14.Post-Closing Requirements.  Borrower will, and will cause each of its
Subsidiaries to, take each of the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time period prescribed therefor on such schedule
(or such longer period as the Collateral Agent may agree in its sole
discretion), which shall include, among other things, that notwithstanding
anything to the contrary in Section 5.5, the Credit Parties shall have until the
date that is ninety (90) days following the Closing Date (or such longer period
as the Collateral Agent may agree in its sole discretion) to comply with the
provisions of Section 5.5 with regard to Collateral Accounts of the Credit
Parties in existence on the Closing Date or opened during such 90-day period (or
such longer period as the Collateral Agent may agree in its sole
discretion).  All representations and warranties and covenants contained in this
Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to take the actions set forth on Schedule 5.14 of the Disclosure
Letter within the time periods set forth therein, rather than elsewhere provided
in the Loan Documents, such that to the extent any such action set forth in
Schedule 5.14 of the Disclosure Letter is not overdue, the applicable Credit
Party shall not be in breach of any representation or warranty or covenant
contained in this Agreement or any other Loan Document applicable to such action
for the period from the Closing Date until the date on which such action is
required to be fulfilled as set forth on Schedule 5.14 of the Disclosure Letter.

5.15.Environmental.

(a)Deliver to the Collateral Agent:

(i)as soon as practicable following receipt thereof, copies of all environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of Borrower or any of its Subsidiaries or by independent
consultants, governmental authorities or any other Persons, with respect to
significant environmental matters at any Facility or with respect to any
material Environmental Claims;

-30-

--------------------------------------------------------------------------------

 

(ii)promptly upon a Responsible Officer of any Credit Party or any of its
Subsidiaries obtaining knowledge of the occurrence thereof, written notice
describing in reasonable detail (A) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (B) any remedial action taken by any Credit Party or any
other Person in response to (x) any Hazardous Materials Activities, the
existence of which, individually or in the aggregate, could reasonably be
expected to result in one or more Environmental Claims resulting in a Material
Adverse Change, or (y) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
and (C) any Credit Party’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, provided, that with respect to real property adjoining or in the vicinity
of any Facility, Borrower shall have no duty to affirmatively investigate or
make any efforts to become or stay informed regarding any such adjoining or
nearby properties;

(iii)as soon as practicable following the sending or receipt thereof by any
Credit Party, a copy of any and all written communications with respect to (A)
any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, (B) any Release
required to be reported to any federal, state or local governmental or
regulatory agency, or (C) any request for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether any
Credit Party or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change;

(iv)prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to (x)
expose Borrower or any of its Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to result in a Material Adverse Change
or (y) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Approvals required under any
Environmental Laws for their respective operations, and (B) any proposed action
to be taken by Borrower or any of its Subsidiaries to modify current operations
in a manner that, individually or together with any other such proposed actions,
could reasonably be expected to subject Borrower or any of its Subsidiaries to
any additional material obligations or requirements under any Environmental
Laws; and

(v)with reasonable promptness, such other documents and information as from time
to time may be reasonably requested by the Collateral Agent in relation to any
matters disclosed pursuant to this Section 5.15(a).

(b)Each Credit Party shall, and shall cause each of its Subsidiaries to,
promptly take any and all actions reasonably necessary to (i) cure any violation
of applicable Environmental Laws by Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, and (ii) make an appropriate response to any
Environmental Claim against Borrower or any of its Subsidiaries and discharge
any obligations it may have to any Person thereunder where failure to do so,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.16.Inventory; Returns; Maintenance of Properties.  Keep all Inventory in good
and marketable condition, free from material defects and otherwise keep all
Inventory in material compliance with all applicable FDA Good Manufacturing
Practices.  Returns and allowances between Borrower and its Account Debtors
shall follow Borrower’s customary practices as they exist at the Effective Date
or, solely with respect to the Acquired Business, any new returns and allowances
practices established thereafter in good faith by Borrower.  Each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear,
casualty and condemnation excepted, all material tangible properties used or
useful in its respective business, and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof except where
failure to do so could not reasonably be expected to result in a Material
Adverse Change.

-31-

--------------------------------------------------------------------------------

 

6.NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

6.1.Dispositions.  Convey, sell, lease, transfer, assign, covenant not to sue,
enter into a coexistence agreement, exclusively or non-exclusively license out,
or otherwise dispose of (including any sale-leaseback or any transfer of assets
pursuant to a plan of division), directly or indirectly and whether in one or a
series of transactions (collectively, “Transfer”), all or any part of its
properties or assets constituting Collateral or any Company IP that does not
constitute Collateral under the Loan Documents but is related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory; except, in each case of this Section 6.1, for
Permitted Transfers (unless otherwise expressly provided in Section 6.6(b)).

6.2.Fundamental Changes; Location of Collateral.

(a)Without at least ten (10) days prior written notice to the Collateral Agent,
solely in the case of a Credit Party: (i) change its jurisdiction of
organization, incorporation or formation, (ii) change its organizational
structure or type, (iii) change its legal name, or (iv) change any
organizational number (if any) assigned by its jurisdiction of organization,
incorporation or formation.

(b)Not deliver any material portion of the Collateral to one or more leased
locations or bailees, unless (i) such Credit Party has delivered at least
fifteen (15) days’ prior written notice to the Collateral Agent, which such
notice shall in reasonable detail identify such Collateral and indicate the
location from which it is being delivered and the location to which it is being
delivered (and may be in the form of an updated Perfection Certificate; provided
that any update to the Perfection Certificate by any Credit Party pursuant to
this Section 6.2(b) shall not relieve any Credit Party of any other Obligation
under this Agreement), and (ii) the Collateral Agent and such landlord or bailee
are already parties to a landlord’s consent in favor of the Collateral Agent for
the benefit of the Lenders and the other Secured Parties for such leased
location or a bailee agreement governing both such Collateral and the location
to which such Collateral will be delivered (in form and substance reasonably
satisfactory to the Collateral Agent).

6.3.Mergers, Acquisitions, Liquidations or Dissolutions.

(a)Merge, divide itself into two (2) or more entities, consolidate, liquidate or
dissolve, or permit any of its Subsidiaries to merge, divide itself into two (2)
or more entities, consolidate, liquidate or dissolve with or into any other
Person, except that:

(i)any Subsidiary of Borrower may merge or consolidate with or into Borrower,
provided that Borrower is the surviving entity,

(ii)any Subsidiary of Borrower may merge or consolidate with any other
Subsidiary of Borrower, provided that if any party to such merger or
consolidation is a Credit Party then either (x) such Credit Party is the
surviving entity or (y) the surviving or resulting entity executes and delivers
to the Collateral Agent a joinder to the Security Agreement in the form attached
thereto and any relevant IP Security Agreement or other Collateral Documents, as
applicable, and otherwise satisfies the requirements of Section 5.13
substantially contemporaneously with completion of such merger or consolidation
to;

(iii)any Subsidiary of Borrower may divide itself into two (2) or more entities
or be dissolved or liquidated, provided that the properties and assets of such
Subsidiary are allocated or distributed to an existing or newly-formed Credit
Party; and

(iv)any Permitted Investment may be structured as a merger or consolidation; or

(b)make, or permit any of its Subsidiaries to make, Acquisitions outside the
ordinary course of business, including any purchase of the assets of any
division or line of business of any other Person, other than Permitted
Acquisitions or Permitted Investments.

-32-

--------------------------------------------------------------------------------

 

6.4.Indebtedness.  Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including any Indebtedness consisting of obligations evidenced by
a bond, debenture, note or other similar instrument) that is not Permitted
Indebtedness; provided, however, that the accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.4.

6.5.Encumbrances.  Except for Permitted Liens, (i) create, incur, allow, or
suffer to exist any Lien on any Collateral, or (ii) permit (other than pursuant
to the terms of the Loan Documents) any material portion of the Collateral not
to be subject to the first priority security interest granted in the Loan
Documents or otherwise pursuant to the Collateral Documents, in each case of
this clause (ii), other than as a direct result of any action by the Collateral
Agent or any Lender or failure of the Collateral Agent or any Lender to perform
an obligation thereof under the Loan Documents.  

6.6.No Further Negative Pledges; Negative Pledge.

(a)No Credit Party nor any of its Subsidiaries shall enter into any agreement,
document or instrument directly or indirectly prohibiting (or having the effect
of prohibiting) or limiting the ability of such Credit Party or Subsidiary to
create, incur, assume or suffer to exist any Lien upon any Collateral, whether
now owned or hereafter acquired, in favor of the Collateral Agent for the
benefit of Lenders and the other Secured Parties with respect to the Obligations
or under the Loan Documents, in each case of this Section 6.6(a), other than
Permitted Negative Pledges.

(b)Notwithstanding Section 6.1, no Credit Party will sell, assign, transfer,
exchange or otherwise dispose of, or create, incur, allow or suffer to exist any
Lien on, any Equity Interests constituting Collateral issued by any Subsidiary
which are owned or otherwise held by such Credit Party, except for: (i)
Permitted Liens; (ii) transfers between or among Credit Parties, provided that
any and all steps as may be required to be taken in order to create and maintain
a first priority security interest in and Lien upon such Equity Interests in
favor of the Collateral Agent for the benefit of Lenders and the other Secured
Parties are taken contemporaneously with the completion of any such transfer;
and (iii) sales, assignments, transfers, exchanges or other dispositions to
qualify directors if required by Requirements of Law or otherwise permitted
under this Agreement, provided that such sale, assignment, transfer, exchange or
other disposition shall be for the minimum number of Equity Interests as are
necessary for such qualification under Requirements of Law.

6.7.Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 5.5 hereof.

6.8.Distributions; Investments.

(a)Pay any dividends or make any distribution or payment on or redeem, retire or
purchase any Equity Interests, except, in each case of this Section 6.8, for
Permitted Distributions.

(b)Directly or indirectly make any Investment other than Permitted Investments.

6.9.No Restrictions on Subsidiary Distributions.  No Credit Party nor any of its
Subsidiaries shall enter into any agreement, document or instrument directly or
indirectly prohibiting (or having the effect of prohibiting) or limiting the
ability of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any Collateral to Borrower or any other Subsidiary of Borrower,
except, in each case of this Section 6.9, for Permitted Subsidiary Distribution
Restrictions.

6.10.Subordinated Debt  Make or permit any voluntary or optional prepayment of
any Subordinated Debt.

-33-

--------------------------------------------------------------------------------

 

6.11.Amendments or Waivers of Organizational Documents.  Amend, restate,
supplement or otherwise modify, or waive, any provision of its Operating
Documents in a manner that would reasonably be expected to result in a Material
Adverse Change.  

6.12.Compliance.

(a)Become an “investment company” under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose;

(b)No ERISA Affiliate shall cause or suffer to exist (i) any event that would
result in the imposition of a Lien on any assets or properties of any Credit
Party or a Subsidiary of a Credit Party with respect to any Plan or
Multiemployer Plan or (ii) any other ERISA Event that, in the case of clauses
(i) and (ii), could reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Change; or

(c)Permit the occurrence of any other event with respect to any present pension,
profit sharing or deferred compensation plan which could reasonably be expected
to result in a Material Adverse Change.

6.13.Compliance with Anti-Terrorism Laws.  The Collateral Agent and each Lender
hereby notifies each Credit Party that pursuant to the requirements of
Anti-Terrorism Laws, and such Person’s policies and practices, the Collateral
Agent and each Lender is required to obtain, verify and record certain
information and documentation that identifies each Credit Party and its
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow the Collateral
Agent and each Lender to identify such party in accordance with Anti-Terrorism
Laws.  No Credit Party will, nor will any Credit Party permit any of its
Subsidiaries or Affiliates to, directly or indirectly, knowingly enter into any
documents or contracts with any Person listed on the OFAC Lists.  Each Credit
Party shall promptly (but in any event within three (3) Business Days) notify
the Collateral Agent and each Lender in writing upon any Responsible Officer of
Borrower having knowledge that any Credit Party or any Subsidiary or Affiliate
of any Credit Party is listed on the OFAC Lists or (a) is convicted on, (b)
pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held over
on charges involving money laundering or predicate crimes to money
laundering.  No Credit Party will, nor will any Credit Party permit any of its
Subsidiaries or Affiliates to, directly or indirectly, (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids or violates, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.

6.14.Amendments or Waivers of Current Company IP Agreements.  (a) Waive, amend,
cancel or terminate, exercise or fail to exercise, any material rights
constituting or relating to any of the Current Company IP Agreements or (b)
breach, default under, or take any action or fail to take any action that, with
the passage of time or the giving of notice or both, would constitute a default
or event of default under any of the Current Company IP Agreements, in each case
of this Section 6.14, which could reasonably be expected to, individually or
together with any other such waivers, amendments, cancellations, terminations,
exercises or failures, result in a Material Adverse Change.

6.15.Minimum Liquidity.  From and after the Effective Date and until the Product
shall have been approved by the FDA for any indication in the United States, (a)
after giving effect to the transactions contemplated hereunder and without
violating any other term or provision of this Agreement, Borrower and its
Subsidiaries shall have consolidated Liquidity, tested quarterly as of the last
day of each fiscal quarter, of not less than $45,000,000, and (b) Borrower will
provide the Collateral Agent with read-only access to Borrower’s cash accounts.

7.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

-34-

--------------------------------------------------------------------------------

 

7.1.Payment Default.  Any Credit Party fails to (a) make any payment of any
principal of the Term Loan when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to Section 2.2(c)) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise, or (b) within five (5) Business Days after
the same becomes due, any payment of interest or premium pursuant to Section
2.2, including any applicable Additional Consideration, Makewhole Amount or
Prepayment Premium, or any other Obligations (which five (5) Business Day cure
period shall not apply to any such payments due on the Term Loan Maturity Date,
such earlier date pursuant to Section 2.2(c)(ii) hereof or the date of
acceleration pursuant to Section 8.1(a) hereof).  A failure to pay any such
interest, premium or Obligations pursuant to the foregoing clause (b) prior to
the end of such five (5) Business Day-period shall not constitute an Event of
Default (unless such payment is due on the Term Loan Maturity Date, such earlier
date pursuant to Section 2.2(c)(ii) hereof or the date of acceleration pursuant
to Section 8.1(a) hereof).

7.2.Covenant Default.

(a)The Credit Parties: (i) fail or neglect to perform any obligation in Sections
5.2, 5.3, 5.4, 5.5, 5.6, 5.10, 5.12, 5.13 or  5.14 or (ii) violate any covenant
in Section 6; or

(b)The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents on its part to be performed, kept or observed and such
failure continues for thirty (30) days, after the earlier of the date on which
(i) a Responsible Officer of any Credit Party becomes aware of such failure and
(ii) written notice thereof shall have been given to the Borrower by the
Collateral Agent or any Lender.  Cure periods provided under this Section 7.2(b)
shall not apply, among other things, to any of the covenants referenced in
clause (a) above.

7.3.Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) in excess of $10,000,000 on deposit or otherwise
maintained with the Collateral Agent, or (ii) a notice of lien or levy is filed
against any of material portion of Collateral by any Governmental Authority, and
the same under sub-clauses (i) and (ii) hereof are not, within thirty (30) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, that no Credit Extensions shall be
made during any thirty (30) day cure period; or

(b)(i) Any material portion of Collateral is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower and its Subsidiaries from conducting any
material part of their business, taken as a whole.

7.4.Material Adverse Change.  A Material Adverse Change occurs.

7.5.Insolvency.

(a)An involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking:  (i) relief in respect of
any Credit Party, or of a substantial part of the property of any Credit Party,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of the property or assets of any Credit Party; or (iii)
the winding-up or liquidation of any Credit Party, and such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered; or

(b)Any Credit Party shall:  (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (a) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of the property or assets of any Credit Party; (iv) file an

-35-

--------------------------------------------------------------------------------

 

answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as otherwise expressly
permitted hereunder).

7.6.Other Agreements.  Any Credit Party fails to pay any Indebtedness (other
than the Indebtedness represented by this Agreement and the other Loan
Documents) within any applicable grace period after such payment is due and
payable (including at final maturity) or after the acceleration of any such
Indebtedness by the holder(s) thereof because of a default, in each case, if the
total amount of such Indebtedness unpaid or accelerated exceeds $10,000,000.

7.7.Judgments.  One or more final, non-appealable judgments, orders, or decrees
for the payment of money in an amount in excess of $10,000,000 (but excluding
any final judgments, orders, or decrees for the payment of money that are
covered by independent third-party insurance as to which liability has not been
denied by such insurance carrier or by an indemnification claim against a
solvent and unaffiliated Person that is not a Credit Party as to which such
Person has not denied liability for such claim), shall be rendered against one
or more Credit Parties and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay.

7.8.Misrepresentations.  Any Credit Party or any Person acting for any Credit
Party makes or is deemed to make any representation, warranty, or other
statement now or later in this Agreement, any other Loan Document or in any
writing delivered to the Collateral Agent or any Lender or to induce the
Collateral Agent or any Lender to enter this Agreement or any other Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect (or, to the extent any such representation, warranty or
other statement is qualified by materiality or Material Adverse Change, in any
respect) when made or deemed to be made.

7.9.Loan Documents; Collateral.  Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party, or any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in any material portion of the Collateral purported to
be covered thereby or such security interest shall for any reason (other than
pursuant to the terms of the Loan Documents) cease to be a perfected and first
priority security interest in any material portion of the Collateral subject
thereto, subject only to Permitted Liens, in each case, other than as a direct
result of any action by the Collateral Agent or any Lender or failure of the
Collateral Agent or any Lender to perform an obligation thereof under the Loan
Documents.

7.10.ERISA Event.  An ERISA Event occurs that, individually or together with any
other ERISA Events, results or could reasonably be expected to result in a
Material Adverse Change or the imposition of a Lien on any Collateral.

8.RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

8.1.Rights and Remedies.  While an Event of Default occurs and continues, the
Collateral Agent may, or at the request of the Required Lenders, will, without
notice or demand:

(a)declare all Obligations (including, for the avoidance of doubt, the Makewhole
Amount or Prepayment Premium that is payable pursuant to Section 2.2(e) and
Section 2.2(f), as applicable) immediately due and payable (but if an Event of
Default described in Section 7.5 occurs all Obligations, including the Makewhole
Amount and Prepayment Premium that is payable pursuant to Section 2.2(e) and
Section 2.2(f), as applicable, are automatically and immediately due and payable
without any action by the Collateral Agent or any Lender), whereupon all
Obligations for principal, interest, premium or otherwise (including, for the
avoidance of doubt, the Makewhole Amount and Prepayment Premium that is payable
pursuant to Section 2.2(e) and Section 2.2(f), as applicable) shall become due
and payable by Borrower without presentment, demand, protest or other notice of
any kind, which are all expressly waived by the Credit Parties hereby;

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement;

-36-

--------------------------------------------------------------------------------

 

(c)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that the Collateral Agent considers advisable,
notify any Person owing Borrower money of the Collateral Agent’s security
interest in favor and for the benefit of the Lenders and the other Secured
Parties in such funds, and verify the amount of the Collateral Accounts;

(d)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or the Collateral Agent’s security interest in favor and
for the benefit of Lenders and the other Secured Parties in the
Collateral.  Borrower shall assemble the Collateral if the Collateral Agent or
the Required Lenders requests and make it available as the Collateral Agent
designates or the Required Lenders designate.  The Collateral Agent or its
agents or representatives may enter premises where the Collateral is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest in favor and for the benefit of Lenders and the other Secured
Parties and pay all expenses incurred.  Borrower grants the Collateral Agent a
license to enter and occupy (and for its agents or representatives to enter and
occupy) any of its premises, without charge, to exercise any of the Collateral
Agent’s or any Lender’s rights or remedies;

(e)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by the Collateral Agent owing to or for the credit or
the account of Borrower;

(f)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  With respect to any and all
Intellectual Property owned by any Credit Party and included in Collateral, each
Credit Party hereby grants to the Collateral Agent, for the benefit of all
Secured Parties, as of the Closing Date, a non-exclusive, royalty-free license
or other right to use, without charge, such Intellectual Property in advertising
for sale and selling any Collateral and, in connection with the Collateral
Agent’s exercise of its rights under this Section 8.1, Borrower’s rights under
all licenses and all franchise Contracts inure to the benefit of all Secured
Parties.  Each Credit Party shall retain the right to control the Collateral
Agent’s use of its trade names and Trademarks and such trade names and
Trademarks, together with the goodwill associated therewith, are and remain the
exclusive property of the Credit Parties, and any and all use of the same by the
Collateral Agent shall inure to the benefit of the Credit Parties;  

(g)place a “hold” on any account maintained with the Collateral Agent or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(h)demand and receive possession of Borrower’s Books regarding Collateral; and

(i)exercise all rights and remedies available to the Collateral Agent or any
Lender under the Collateral Documents or any other Loan Documents or at law or
equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

The Collateral Agent and each Lender agrees that in connection with any
foreclosure or other exercise of rights under this Agreement or any other Loan
Document with respect to any Intellectual Property included in the Collateral,
the rights of the licensees under any license of such Intellectual Property will
not be terminated, limited or otherwise adversely affected so long as no default
exists thereunder in a way that would permit the licensor to terminate such
license (commonly termed a non-disturbance).  Without limitation to any other
provision herein or in any other Loan Document, while an Event of Default occurs
and continues, at the Collateral Agent’s or the Required Lenders’ request,
Borrower shall, promptly following the receipt of such request, take such
actions as are required or necessary to allow the Collateral Agent to collect,
receive, appropriate and realize upon Borrower’s rights and interests in, to and
under any Current Company IP Agreement, including in connection with any
foreclosure or other exercise of the Collateral Agent’s or any Lender’s rights
with respect thereto (including, for the avoidance of doubt, using reasonable
best efforts to obtain the written consent of any counterparty to the exercise
by the Collateral Agent or any Lender of any and all rights and remedies under
this Agreement or any other Loan Document with respect to any Current Company IP
Agreement, in form and substance reasonably satisfactory to the Collateral
Agent).

-37-

--------------------------------------------------------------------------------

 

8.2.Power of Attorney.  Borrower hereby irrevocably appoints the Collateral
Agent and any Related Party thereof as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of Default, to:  (a)
endorse Borrower’s name on any checks or other forms of payment or security; (b)
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Collateral Accounts directly with depository banks where the Collateral Accounts
are maintained, for amounts and on terms the Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s products
liability or general liability insurance policies maintained in the United
States regarding Collateral; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of the
Collateral Agent or a third party as the Code permits.  Borrower hereby appoints
the Collateral Agent and any Related Party thereof as its lawful
attorney-in-fact to file or record any documents necessary to perfect or
continue the perfection of the Collateral Agent’s security interest in favor and
for the benefit of Lenders and the other Secured Parties in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
(other than inchoate indemnity obligations) have been satisfied in full and no
Lender is under any further obligation to make Credit Extensions hereunder.  The
foregoing appointment of the Collateral Agent and any Related Party thereof as
Borrower’s attorney in fact, and all of the Collateral Agent’s (or such Related
Party’s) rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and each Lender’s obligation to provide Credit Extensions
terminates.

8.3.Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, the Collateral Agent shall apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Collateral Accounts or disposition
of any other Collateral, or otherwise, to the Obligations in such order as the
Collateral Agent shall determine in its sole discretion.  Any surplus shall be
paid to Borrower or other Persons legally entitled thereto; Borrower shall
remain liable to Lenders for any deficiency.  If the Collateral Agent or any
Lender directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, the Collateral Agent
or such Lender, as applicable, shall have the option, exercisable at any time,
of either reducing the Obligations by the principal amount of the purchase price
or deferring the reduction of the Obligations until the actual receipt by the
applicable Lender(s) of cash therefor.

8.4.Collateral Agent’s Liability for Collateral.  So long as the Collateral
Agent complies with Requirements of Law regarding the safekeeping of the
Collateral in the possession or under the control of the Collateral Agent, the
Collateral Agent shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; or (c) any act or
default of any other Person.  In no event shall the Collateral Agent or any
Lender have any liability for any diminution in the value of the Collateral for
any reason.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

8.5.No Waiver; Remedies Cumulative.  The Collateral Agent’s or any Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of the Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is
given.  Each of the Collateral Agent’s and Lender’s rights and remedies under
this Agreement and the other Loan Documents are cumulative.  Each of the
Collateral Agent and Lenders has all rights and remedies provided under the
Code, by law, or in equity.  The exercise by the Collateral Agent or any Lender
of one right or remedy is not an election and shall not preclude the Collateral
Agent or any Lender from exercising any other remedy under this Agreement or
other remedy available at law or in equity, and the waiver by the Collateral
Agent or any Lender of any Event of Default is not a continuing waiver.  The
Collateral Agent’s or any Lender’s delay in exercising any remedy is not a
waiver, election, or acquiescence.

8.6.Demand Waiver; Makewhole Amount; Prepayment Premium.  Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by the Collateral Agent on which Borrower is liable.  Borrower
acknowledges and agrees that if the maturity of all Obligations shall be
accelerated pursuant to Section 8.1(a) by reason of the occurrence of an Event
of Default, the Makewhole Amount that is payable pursuant to Section 2.2(e) or
the Prepayment Premium that is

-38-

--------------------------------------------------------------------------------

 

payable pursuant to Section 2.2(f), as applicable, shall become due and payable
by Borrower upon such acceleration, whether such acceleration is automatic or is
effected by the Collateral Agent’s or any Lender’s declaration thereof, as
provided in Section 8.1(a), and Borrower shall pay the Makewhole Amount that is
payable pursuant to Section 2.2(e) or the Prepayment Premium that is payable
pursuant to Section 2.2(f), as applicable, as compensation to Lenders for the
loss of its investment opportunity and not as a penalty, and Borrower waives any
right to object thereto in any voluntary or involuntary bankruptcy, insolvency
or similar proceeding or otherwise.

9.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below.  Any party to this Agreement may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 9.

If to Borrower or any other Credit Party:

Epizyme, Inc.

400 Technology Square

Cambridge, MA 02139

Attention:  Robert Bazemore

Telephone:  (617) 229-5872

E-mail:  rbazemore@epizyme.com

 

with a copy to (which shall not constitute notice) to:

WilmerHale
60 State Street

Boston, MA  02109

Attn:  Stuart Falber and George Shuster
Telephone:  (617) 526-6000
Facsimile: (617) 526-5000

Email:  stuart.falber@wilmerhale.com; george.shuster@wilmerhale.com

 

 

If to the Collateral Agent:

BioPharma Credit PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attn:  Company Secretary

Tel: +44 01 392 477 500

Fax:  +44 01 392 253 282

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email:  pg@PharmakonAdvisors.com

-39-

--------------------------------------------------------------------------------

 

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn:  Geoffrey E. Secol

Phone: (212) 872-8081

Fax: (212) 872-1002

Email:  gsecol@akingump.com

 

 

If to any Lender:

To the address set forth on Exhibit E attached hereto.

 

10.CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

the Loan Documents shall be governed by, and construed and interpreted in
accordance with the laws of the State of New York, without regard to any
principles of conflicts of law that could require the application of the law of
any other jurisdiction.  Each party hereto submits to the exclusive jurisdiction
of the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by Requirements of Law, in
such Federal court; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude the Collateral Agent or any Lender from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of the Collateral Agent or any Lender.  Each
Credit Party expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Credit Party hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Each
Credit Party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such party at the address set forth in (or otherwise provided
in accordance with the terms of) Section 9 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of such party’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ALL PARTIES HERETO TO ENTER INTO THIS AGREEMENT.  EACH
PARTY HERETO HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11.GENERAL PROVISIONS

11.1.Successors and Assigns.  

(a)This Agreement binds and is for the benefit of the parties hereto and their
respective successors and permitted assigns.  

(b)No Credit Party may transfer, pledge or assign this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder without the
prior written consent of each Lender.  Each Lender may at any time sell,
transfer, assign or pledge this Agreement or any other Loan Document or any of
its rights or obligations hereunder or thereunder, including with respect to any
Term Loan (or any portion thereof), to any third party without Borrower’s
consent, including to grant a participation in all or any part of, or any
interest in, such Lender’s obligations, rights or benefits under this Agreement
and the other Loan Documents, including with respect to any Term Loan (or any
portion thereof) (any such sale, transfer, assignment, pledge or grant of a
participation, a “Lender Transfer”); provided, however, that, so long as no
Default or Event of Default has

-40-

--------------------------------------------------------------------------------

 

occurred and is then continuing, no Lender may make a Lender Transfer that is
not in the form of a participation with respect to any Term Loan (or any portion
thereof) that has not yet been funded hereunder and relating to which, a
commitment of such Lender to make Credit Extensions relating to a Term Loan is
then outstanding hereunder, without Borrower’s prior written consent, not to be
unreasonably withheld, delayed or conditioned and the parties hereto acknowledge
and agree that any withholding, delaying or conditioning of such consent shall
be reasonable only to the extent it is reasonably based in good faith on the
financial wherewithal of the prospective third party transferee or purchaser to
satisfy such commitment.  For the avoidance of doubt, no Borrower consent shall
be required in connection with any Lender Transfer to any other Lender or any
Subsidiary or Affiliate of any Lender.

(c)In the case of a Lender Transfer in the form of a participation granted by
any Lender to any third party, (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of its obligations
hereunder, (iii) Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) any agreement or instrument pursuant to which such Lender
sells such participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification, or
other modification hereto, in each case subject to the terms and conditions of
this Agreement.  Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.5 and 2.6 (subject to the requirements and limitations
therein, including the requirements under Section 2.6(d) (it being understood
that the documentation required under Section 2.6(d) shall be delivered to the
applicable Lender)) to the same extent as if it were a Person that had acquired
its interest by assignment pursuant to clause (b) above; provided that, with
respect to any participation, such participant shall not be entitled to receive
any greater payment under Sections 2.5 or 2.6 than the applicable Lender (i.e.,
the party that participated the interest) would have been entitled to receive,
except to the extent of any entitlement to receive a greater payment resulting
from a Change in Law that occurs after such participant acquired the applicable
participation.

(d)The Collateral Agent shall record any Lender Transfer in the Register.  Each
Lender shall provide Borrower and the Collateral Agent with written notice of a
Lender Transfer delivered no later than five (5) Business Days prior to the date
on which such Lender Transfer is consummated.  For the avoidance of doubt, if
any Lender sells a participation, such Lender shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each participant and principal amounts (and
stated interest) of each participant’s interest in the Term Loan or other
obligations under the Loan Documents (the “Participant Register”); provided,
however, that such Lender shall have no obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and the
Collateral Agent and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  

(e)Any attempted transfer, pledge or assignment of this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder in violation
of this Section 11.1 shall be null and void ab initio and of no effect.  

11.2.Indemnification.

(a)Borrower agrees to indemnify and hold harmless each of the Collateral Agent,
Lenders and its and their respective Affiliates (and its or their respective
successors and assigns) and each manager, member, partner, controlling Person,
director, officer, employee, agent or sub-agent, advisor and affiliate thereof
(each such Person, an “Indemnified Person”) from and against any and all
Indemnified Liabilities; provided, however, that (i) Borrower shall have no
obligation to any Indemnified Person hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the bad faith,
gross negligence or willful misconduct of that Indemnified Person (or its
Affiliates or controlling Persons or their respective directors, officers,
managers, partners, members, agents, sub-agents or advisors), in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) Borrower shall have no obligation to any Indemnified Person
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from a material breach of any obligation of such
Indemnified Person hereunder, and (iii) Borrower shall have no obligation to any
Indemnified

-41-

--------------------------------------------------------------------------------

 

Person hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from any claim by one Indemnified Person against
another Indemnified Person that does not relate to any act or omission of any
Credit Party, and (iv) no Credit Party shall be liable for any settlement of any
claim or proceeding effected by any Indemnified Person without the prior written
consent of such Credit Party (which consent shall not be unreasonably withheld
or delayed), but if settled with such consent or if there shall be a final
judgment against an Indemnified Person, each of the Credit Parties shall,
jointly and severally, indemnify and hold harmless such Indemnified Person from
and against any loss or liability by reason of such settlement or judgment in
the manner set forth in this Agreement.  This Section 11.2(a) shall not apply
with respect to Taxes other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements arising from any non-Tax claim.  

(b)To the extent permitted by Requirements of Law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto (and its or their successors and assigns), and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Term Loans or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each party to this
Agreement hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(c)Any action taken by any Credit Party under or with respect to any Loan
Document, even if required under any Loan Document or at the request of the
Collateral Agent or any Lender, shall be at the expense of such Credit Party,
and neither the Collateral Agent nor any Secured Party shall be required under
any Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein.  In addition, Borrower
agrees to pay or reimburse upon demand each of the Collateral Agent and Lenders
(and their respective successors and assigns) and each of their respective
Related Parties for (i) all reasonable out-of-pocket costs and expenses incurred
by it in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein,
(ii) all reasonable costs and expenses incurred by it in connection with
internal audit reviews and Collateral audits and (iii) all costs and expenses
incurred by it in connection with (1) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (2) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (3) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Credit Party, Subsidiary of any Credit
Party, Loan Document or Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including Lender
Expenses.

11.3.Severability of Provisions.  In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11.4.Correction of Loan Documents.  The Collateral Agent or Required Lenders may
correct patent errors and fill in any blanks in the Loan Documents consistent
with the agreement of the parties hereto so long as the Collateral Agent or
Required Lenders, as applicable, provides the Credit Parties and the other
parties hereto with written notice of such correction and allows the Credit
Parties at least ten (10) days to object to such correction in writing delivered
to the Collateral Agent and each Lender.  In the event of such objection, such
correction shall not be made except by an amendment to this Agreement in
accordance with Section 11.5.

-42-

--------------------------------------------------------------------------------

 

11.5.Amendments in Writing; Integration.

(a)No amendment, restatement or modification of any provision of this Agreement
or any other Loan Document, or waiver, discharge or termination of any
obligation hereunder or thereunder, no approval or consent hereunder or
thereunder (including any consent to any departure by Borrower or any other
Credit Party herefrom or therefrom), shall in any event be effective unless the
same shall be in writing and signed by Borrower (on its own behalf and on behalf
of each other Credit Party) and the Required Lenders; provided, however, that no
such amendment, restatement, modification, waiver, discharge, termination,
approval or consent shall, unless in writing and signed by the Collateral Agent
and the Required Lenders, affect the rights or duties of, or any amounts payable
to, the Collateral Agent under this Agreement or any other Loan Document;
provided, further, that no such amendment or restatement described in Section
2.9 shall in any event be effective unless the same shall be in writing and
signed by Borrower, each other Credit Party, the Collateral Agent and each
Lender.  Any such waiver, approval or consent granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver,
approval or consent.

(b)This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations among
the parties hereto about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.  

11.6.Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

11.7.Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  The obligation of Borrower or
any other the Credit Parties in Section 11.2 to indemnify Indemnified Persons
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.

11.8.Confidentiality.  Any information regarding the Credit Parties and their
Subsidiaries and their businesses provided to the Collateral Agent or any Lender
by or on behalf of any Credit Party pursuant to the Loan Documents shall be
deemed “Confidential Information”; provided, however, that Confidential
Information does not include information that is either: (i) in the public
domain or in the possession of the Collateral Agent, any Lender or any of their
respective Affiliates or when disclosed to the Collateral Agent, any Lender or
any of their respective Affiliates, or becomes part of the public domain after
disclosure to the Collateral Agent, any Lender or any of their respective
Affiliates, in each case, other than as a result of a breach by the Collateral
Agent, any Lender or any of their respective Affiliates of the obligations under
this Section 11.8; or (ii) disclosed to the Collateral Agent, any Lender or any
of their respective Affiliates by a third party if the Collateral Agent, such
Lender or such Affiliate, as applicable, does not know that the third party is
prohibited from disclosing the information.  Neither the Collateral Agent nor
any Lender shall disclose any Confidential Information to a third party or use
Confidential Information for any purpose other than the exercise of its rights
and the performance of its duties or obligations under the Loan Documents.  The
foregoing in this Section 11.8 notwithstanding, the Collateral Agent and each
Lender may disclose Confidential Information: (a) to any of its Subsidiaries or
Affiliates; (b) to prospective transferees, purchasers or participants of any
interest in the Credit Extensions (including, for the avoidance of doubt, in
connection with any proposed Lender Transfer); (c) as required by law,
regulation, subpoena, or other order, provided, that (x) prior to any disclosure
under this clause (c), the Collateral Agent or such Lender, as applicable,
agrees to endeavor to provide Borrower with prior written notice thereof and
with respect to any law, regulation, subpoena or other order, to the extent that
the Collateral Agent or such Lender is permitted to provide such prior notice to
Borrower pursuant to the terms hereof, and (y) any disclosure under this clause
(c) shall be limited solely to that portion of the Confidential Information as
may be specifically compelled by such law, regulation, subpoena or other order;
(d) to the extent requested by regulators having jurisdiction over the
Collateral Agent or such Lender or as otherwise required in connection with the
Collateral Agent’s or such Lender’s examination or audit by such regulators; (e)
as the Collateral Agent or such Lender considers reasonably necessary in
exercising remedies under the Loan Documents; (f) to third-party service
providers of the Collateral Agent or such Lender; and (g) to any of the
Collateral Agent’s or such Lender’s Related Parties; provided, however, that the
third parties to which Confidential Information is disclosed pursuant to clauses
(a), (b), (f) and (g) are bound by obligations of confidentiality and non-use
that are no less restrictive than those contained herein.  

-43-

--------------------------------------------------------------------------------

 

The provisions of this Section 11.8 shall survive the termination of this
Agreement.

11.9.Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
any Credit Party and the Collateral Agent or any Lender arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

11.10.Right of Set-Off.  In addition to any rights now or hereafter granted
under Requirements of Law and not by way of limitation of any such rights, upon
the occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time, without prior notice to any
Credit Party, any such notice being hereby expressly waived by Borrower (on its
own behalf and on behalf of each other Credit Party), to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder and under the other Loan Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Loan Document, irrespective of whether or not (a) the Collateral Agent or
such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Term Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.  Each Lender agrees
promptly to notify Borrower and the Collateral Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set off and application.  Notwithstanding
anything in this Agreement to the contrary, the parties hereto acknowledge and
agree that no Credit Party or any of its Affiliates may, at any time, set off or
apply any amount due to the Collateral Agent or any Lender hereunder or under
the other Loan Documents against or on account of any obligations or liabilities
of any Person under the Purchase Agreement, including any claims of any nature
or description arising out of or connected to the Purchase Agreement, and no
party to the Purchase Agreement or any of its Affiliates may, at any time, set
off or apply any amount due to any Credit Party or its Affiliates under the
Purchase Agreement against or on account of any obligations or liabilities of
any Credit Party to the Collateral Agent or any Lender hereunder or under the
other Loan Documents.

11.11.Marshalling; Payments Set Aside.  Neither the Collateral Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
any Lender, or the Collateral Agent or any Lender enforces any Liens or
exercises its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

11.12.Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any Requirements of
Law, including any state law based on the Uniform Electronic Transactions Act.

11.13.Captions.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

11.14.Construction of Agreement.  The parties hereto mutually acknowledge that
they and their respective attorneys have participated in the preparation and
negotiation of this Agreement.  In cases of uncertainty, this Agreement shall be
construed without regard to which of the parties hereto caused the uncertainty
to exist.

-44-

--------------------------------------------------------------------------------

 

11.15.Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) except as expressly provided in Section 11.2(a), confer any
benefits, rights or remedies under or by reason of this Agreement on any Persons
other than the express parties to it and their respective successors and
permitted assigns; (b) relieve or discharge the obligation or liability of any
Person not an express party to this Agreement; or (c) give any Person not an
express party to this Agreement any right of subrogation or action against any
party to this Agreement.

11.16.No Advisory or Fiduciary Duty.  The Collateral Agent and each Lender may
have economic interests that conflict with those of the Credit Parties.  Each
Credit Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender or the Collateral Agent, on the one hand,
and such Credit Party, its Subsidiaries, and any of their respective
stockholders or affiliates, on the other hand.  Each Credit Party acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between each Lender and the Collateral
Agent, on the one hand, and such Credit Party, its Subsidiaries and their
respective affiliates, on the other hand, (ii) in connection therewith and with
the process leading to such transaction, the Collateral Agent and each Lender is
acting solely as a principal and not the advisor, agent or fiduciary of such
Credit Party, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other Person, (iii) Neither the Collateral Agent
nor any Lender has assumed an advisory or fiduciary responsibility in favor of
any Credit Party, its Subsidiaries or their respective affiliates with respect
to the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Collateral Agent or any Lender or any of their
respective affiliates has advised or is currently advising such Credit Party,
its Subsidiaries or their respective affiliates on other matters) or any other
obligation to such Credit Party, its Subsidiaries or their respective affiliates
except the obligations expressly set forth in the Loan Documents and (iv) each
Credit Party, its Subsidiaries and their respective affiliates have consulted
their own legal and financial advisors to the extent each deemed
appropriate.  Each Credit Party further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Credit Party agrees that it
will not claim that the Collateral Agent or any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, its Subsidiaries or their respective affiliates in connection with
such transaction or the process leading thereto.

12.COLLATERAL AGENT

12.1.Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
BioPharma Credit PLC to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  Except for the first sentence of
Section 12.6 and the last paragraph of Section 12.8, the provisions of this
Section 12 are solely for the benefit of the Collateral Agent and the Lenders,
and neither Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.  Subject to Section 12.8 and
Section 11.5, any action required or permitted to be taken by the Collateral
Agent hereunder shall be taken with the prior approval of the Required Lenders.

12.2.Rights as a Lender.  The Person serving as the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Collateral Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Collateral Agent hereunder and without any duty to account therefor
to the Lenders.

12.3.Exculpatory Provisions.  

(a)The Collateral Agent shall not have any duties or obligations to the Lenders
except those expressly set forth herein and in the other Loan Documents to which
it is a party.  Without limiting the generality of the foregoing, with respect
to the Lenders, the Collateral Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

-45-

--------------------------------------------------------------------------------

 

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents to which it is a party that
the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in such other Loan Documents), provided that
the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
liability or that is contrary to any Loan Document or Requirements of Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents to which it is a party, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Collateral Agent or any of its Affiliates in any capacity.

(b)The Collateral Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Collateral
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.5) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Collateral Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Collateral Agent in writing by
Borrower or a Lender.

(c)The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Collateral Agent.

12.4.Reliance by Collateral Agent.  The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Collateral Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Collateral Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

12.5.Delegation of Duties.  The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Collateral
Agent.  The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Section 12 shall apply to
any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.  The Collateral Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

12.6.Resignation of Collateral Agent.  The Collateral Agent may at any time give
notice of its resignation to the Lenders and Borrower.  Upon the receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower so long as no Default has occurred and is continuing,
to appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Collateral Agent gives notice of its resignation, then
the retiring Collateral Agent may, on behalf of the Lenders, appoint a successor
Collateral Agent; provided that, whether or not a successor has been appointed
or has accepted such appointment, such resignation shall become effective upon
delivery of the notice thereof.  Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder,

-46-

--------------------------------------------------------------------------------

 

such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Collateral Agent, and
the retiring Collateral Agent shall be discharged from all of its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 12.6).  After the retiring Collateral Agent’s
resignation, the provisions of this Section 12 and Section 10 shall continue in
effect for the benefit of such retiring Collateral Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent.  Upon any resignation by the Collateral Agent, all payments,
communications and determinations provided to be made by, to or through the
Collateral Agent shall instead be made by, to or through each Lender directly,
until such time as a Person accepts an appointment as Collateral Agent in
accordance with this Section 12.6.

12.7.Non-Reliance on Collateral Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Collateral
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and make Credit
Extensions hereunder.  Each Lender also acknowledges that it will, independently
and without reliance upon the Collateral Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

12.8.Collateral and Guaranty Matters.  Each Lender agrees that any action taken
by the Collateral Agent or the Required Lenders in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Collateral Agent or Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  Without limiting the
generality of the foregoing, the Lenders irrevocably authorize the Collateral
Agent, at its option and in its discretion:

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon discharge of the Obligations, (ii)
that is sold, transferred, disposed or to be sold, transferred, disposed as part
of or in connection with any sale, transfer or other disposition (other than any
sale to a Credit Party) permitted hereunder, (iii) subject to Section 11.5, if
approved, authorized or ratified in writing by the Required Lenders or (iv) to
the extent such property is owned by a Guarantor upon the release of such
Guarantor from its obligations under the Security Agreement pursuant to clause
(c) below;

(b)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (d), (e), (i), (n) and (q) of the definition of “Permitted
Liens” (solely with respect to modifications, replacements, extensions or
renewals of Liens permitted under clause (d), (e), (i) and (n) of the definition
of “Permitted Liens”);

(c)to release any Guarantor from its obligations under the Security Agreement if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;

(d)to enter into non-disturbance and similar agreements in connection with the
licensing of Intellectual Property permitted pursuant to the terms of this
Agreement; and

(e)to enter into a subordination, intercreditor, or other similar agreement with
respect to any Indebtedness that constitutes Subordinated Debt to the extent
such Subordinated Debt is permitted under the definition of “Permitted
Indebtedness”.

Upon request by the Collateral Agent at any time the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Security Agreement pursuant to this
Section 12.8.

In each case as specified in this Section 12.8, the Collateral Agent will (and
each Lender irrevocably authorizes the Collateral Agent to), at Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request (i) to evidence the release or
subordination of such item of Collateral from the Liens and security interests
granted under the Collateral Documents, (ii) to enter into non-disturbance or
similar

-47-

--------------------------------------------------------------------------------

 

agreements in connection with the licensing of Intellectual Property, (iii) to
enter into a subordination, intercreditor, or other similar agreement with
respect to any Indebtedness that constitutes Subordinated Debt to the extent
such Subordinated Debt is permitted under the definition of “Permitted
Indebtedness” or (iv) to evidence the release of any Guarantor from its
obligations under the Security Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 12.8 and in form and substance
reasonably acceptable to the Collateral Agent.

Without limiting the generality of Section 12.10 below, the Collateral Agent
shall deliver to the Lenders notice of any action taken by it under this Section
12.8 promptly after the taking thereof; provided that delivery of or failure to
deliver any such notice shall not affect the Collateral Agent’s rights, powers,
privileges and protections under this Section 12.

12.9.Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under Section 2.4 to be paid by it to
the Collateral Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Collateral Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based upon the percentages as used in determining the Required
Lenders as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, damage, liability or related expense, as the case may be,
was incurred by or asserted against the Collateral Agent (or any such sub-agent)
in its capacity as such or against any Related Party of any of the foregoing
acting for the Collateral Agent (or any sub-agent) in connection with such
capacity.

12.10.Notices and Items to Lenders.  The Collateral Agent shall deliver to the
Lenders each notice, report, statement, approval, direction, consent, exemption,
authorization, waiver, certificate, filing or other item received by it pursuant
to this Agreement or any other Loan Document (including any item received by it
pursuant to Section 3 or set forth on Schedule 5.14 of the Disclosure Letter);
provided, that any delivery of or failure to deliver any such notice, report,
statement, approval, direction, consent, exemption, authorization, waiver,
certificate, filing or item shall not otherwise alter or effect the rights of
the Lenders or the Collateral Agent under this Agreement or any other Loan
Document or the validity of such item.  In addition, to the extent the
Collateral Agent or the Required Lenders deliver any notices, approvals,
authorizations, directions, consents or waivers to Borrower pursuant to this
Agreement or any other Loan Document, the Collateral Agent or the Required
Lenders, as applicable, will also deliver such notice, approval, authorization,
direction, consent or waiver to the other Lenders on or about the same time such
notice, approval, authorization, direction, consent or waiver is provided to
Borrower; provided, that the delivery of or failure to deliver such notice,
approval, authorization, direction, consent or waiver to the other Lenders shall
not in any way effect the obligations of Borrower, or the rights of the
Collateral Agent or the Required Lenders, in respect of such notice, approval,
authorization, direction, consent or waiver or the validity thereof.

13.DEFINITIONS

13.1.Definitions.  For the purposes of and as used in the Loan Documents:  (a)
references to any Person include its successors and assigns and, in the case of
any Governmental Authority, any Person succeeding to its functions and
capacities; (b) except as the context otherwise requires (including to the
extent otherwise expressly provided in any Loan Document), (i) references to any
law, statute, treaty, order, policy, rule or regulation include any amendments,
supplements and successors thereto and (ii) references to any contract,
agreement, instrument or other document include any amendments, restatements,
supplements or modifications thereto or thereof from time to time to the extent
permitted by the provisions thereof; (c) the word “shall” is mandatory; (d) the
word “may” is permissive; (e) the word “or” has the inclusive meaning
represented by the phrase “and/or”; (f) the words “include”, “includes” and
“including” are not limiting; (g) the singular includes the plural and the
plural includes the singular; (h) numbers denoting amounts that are set off in
parentheses are negative unless the context dictates otherwise; (i) each
authorization herein shall be deemed irrevocable and coupled with an interest;
(j) all accounting terms shall be interpreted, and all determinations relating
thereto shall be made, in accordance with Applicable Accounting Standards; (k)
references to any time of day shall be to New York time; (l) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a whole;
and (m) unless otherwise expressly provided, references to specific sections,
articles, clauses, sub-clauses, annexes and exhibits are to this Agreement and
references to specific schedules are to the Disclosure Letter.  As used in this
Agreement, the following capitalized terms have the following meanings:

-48-

--------------------------------------------------------------------------------

 

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes all accounts receivable, book debts,
and other sums owing to Credit Parties.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

“Additional Consideration” is defined in Section 2.7.

“Additional Facility Amount” means, at Borrower’s option, as agreed to by
Borrower and Lenders in accordance with Section 2.9, an aggregate principal
amount equal of not more than Three Hundred Million Dollars ($300,000,000.00).

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the Knowledge of Borrower, threatened against or adversely
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members.  As used in this definition, “control” means (a) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise.  In no event shall the Collateral Agent
or any Lender be deemed to be an Affiliate of Borrower or any of its
Subsidiaries.  

“Agreement” is defined in the preamble hereof.

“Anti-Money Laundering Laws” is defined in Section 4.18(b).

“Anti-Terrorism Laws” means any Anti-Money Laundering Laws or other laws
relating to terrorism or money laundering, including Executive Order No. 13224
(effective September 24, 2001), the Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Applicable Accounting Standards” means with respect to Borrower and its
Subsidiaries, generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.

“Applicable Percentage” means, with respect to each Lender at any time of
determination, (a) from the Effective Date to, but excluding, the Tranche B
Closing Date, the percentage equal to a fraction, the numerator of which is the
amount of such Lender’s Tranche A Commitment and the denominator of which is the
Tranche A Loan Amount, (b) from the Tranche B Closing Date to, but excluding,
the Tranche C Closing Date, the percentage equal to a fraction, the numerator of
which is the amount of the sum of such Lender’s Tranche A Commitment and Tranche
B Commitment and the denominator of which is the amount of the sum of the
Tranche A Loan Amount and the Tranche B Loan Amount, and (c) from and after the
Tranche C Closing Date, the percentage equal to a fraction, the numerator of
which is the amount of the sum of such Lender’s Tranche A Commitment, Tranche B
Commitment and Tranche C Commitment and the denominator of which is the amount
of the sum of the Tranche A Loan Amount, the Tranche B Loan Amount and the
Tranche C Loan Amount; provided that, if all or any portion of the Term Loans or
commitments held by any Lender are transferred or assigned pursuant to a Lender
Transfer, the “Applicable Percentage” shall be calculated from and after the
effective date of such Lender Transfer to give effect to any proportional change
in such Lender’s Tranche A Commitment, Tranche B Commitment and Tranche C
Commitment, as applicable.

-49-

--------------------------------------------------------------------------------

 

“Asset Acquisition” means, with respect to Borrower or any of its Subsidiaries,
any purchase, in-license or other acquisition of any properties or assets of any
other Person (including any purchase or other acquisition of any business unit,
line of business or division of such Person).  For the avoidance of doubt,
“Asset Acquisition” includes any co-promotion or co-marketing arrangement
pursuant to which Borrower or any Subsidiary acquires rights to promote or
market the products of another Person.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Person” means (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person fifty
percent (50%) or more owned by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (c) a Person with which the Collateral Agent or any
Lender is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law, (d) a Person that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224, or (e) a
Person that is named a “specially designated national” or “blocked person” on
the most current list published by OFAC or other similar list.  

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all books and records including ledgers, records regarding a
Credit Party’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrower” is defined in the preamble hereof.

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to the
Collateral Agent pursuant to Section 3.1 approving the Loan Documents to which
such Person is a party and the transactions contemplated thereby (including the
Term Loans), together with a certificate executed by its Secretary on behalf of
such Person certifying that (a) such Person has the authority to execute,
deliver, and perform its obligations under each of the Loan Documents to which
it is a party, (b) that attached as Exhibit A to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents to which it is a party, (c) the name(s) and
title(s) of the officers of such Person authorized to execute the Loan Documents
to which such Person is a party on behalf of such Person, together with a sample
of the true signature(s) of such Person(s), and (d) that the Collateral Agent
and each Lender may conclusively rely on such certificate with respect to the
authority of such officers unless and until such Person shall have delivered to
the Collateral Agent a further certificate canceling or amending such prior
certificate.

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York,
London or the Cayman Islands.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with Applicable Accounting Standards,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

-50-

--------------------------------------------------------------------------------

 

“Cash Equivalents” means

(a)securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government or by the government of any other member country of O.E.C.D.
(provided that the full faith and credit of the United States or such other
member country of O.E.C.D., as applicable, is pledged in support of those
securities), in each case, having maturities of not more than two (2) years from
the date of acquisition;

(b)certificates of deposit, time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits and demand deposits, in each case, with any
commercial bank having (i) capital and surplus in excess of $500,000,000 in the
case of U.S. banks or (ii) capital and surplus in excess of $100,000,000 (or the
U.S. dollar equivalent as of the date of determination) in the case of non-U.S.
banks;

(c)commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s Investors Services, Inc. or S&P Global Ratings and, in
each case, maturing within two (2) years after the date of acquisition;

(d)repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (a) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

(e)investment funds investing ninety-five percent (95.0%) of their assets in
securities of the types described in clauses (a) through (d) above and clause
(f) below;

(f)investments in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P Global Ratings or “Aaa” (or the equivalent thereof) or better by
Moody’s Investors Services, Inc. (or, if at any time neither Moody’s Investors
Services, Inc. nor S&P Global Ratings shall be rating such obligations, an
equivalent rating from another rating agency) and that have portfolio assets of
at least $1,000,000,000; and

(g)other investments in accordance with the Borrower’s investment policy as of
the Closing Date.

“Change in Control” means: (a) a transaction or series of transactions
(including any merger or consolidation with Borrower) in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such Person or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of a majority of shares of the then outstanding capital
stock of Borrower ordinarily entitled to vote in the election of directors; (b)
a sale of all or substantially all of the consolidated assets of Borrower and
its Subsidiaries in one transaction or a series of transactions (whether by way
of merger, stock purchase, asset purchase or otherwise); or (c) a merger or
consolidation involving Borrower in which Borrower is not the surviving Person.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.  

“Closing Date” means the Tranche A Closing Date, the Tranche B Closing Date or
the Tranche C Closing Date, as applicable.

-51-

--------------------------------------------------------------------------------

 

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, the
Collateral Agent’s Lien in favor and for the benefit of Lenders and the other
Secured Parties on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

“Collateral” means, collectively, “Collateral” (as such term is defined in the
Security Agreement) and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under any Collateral
Document, but in any event excluding all Excluded Property (as such term is
defined in the Security Agreement).

“Collateral Account” means any Deposit Account of a Credit Party maintained with
a bank or other depository or financial institution located in the United
States, any Securities Account of a Credit Party maintained with a securities
intermediary located in the United States, or any Commodity Account of a Credit
Party maintained with a commodity intermediary located in the United States, in
each case, other than an Excluded Account.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements, any Mortgages and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Loan Documents, in each case, in order to grant to the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties or perfect a Lien
on any Collateral as security for the Obligations, and all amendments,
restatements, modifications or supplements thereof or thereto.

“Committed Facility Amount” means the sum of the Tranche A Loan Amount, plus the
Tranche B Loan Amount, plus the Tranche C Loan Amount.

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Company IP” means any and all of the following, as they exist in and throughout
the world: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any patent
right claiming the composition of matter of, or the method of making or using,
the Product, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent; (c) trade secrets or trade secret rights, including
any rights to unpatented inventions, know-how, show-how, operating manuals,
confidential or proprietary information, research in progress, algorithms, data,
databases, data collections, designs, processes, procedures, methods, protocols,
materials, formulae, drawings, schematics, blueprints, flow charts, models,
strategies, prototypes, techniques, and the results of experimentation and
testing, including samples, in each case, as specifically related to any
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory; (d) any and all IP Ancillary Rights
specifically relating to any of the foregoing; and (e) regulatory filings,
submissions and approvals related to any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory and all
data provided in any of the foregoing.

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

-52-

--------------------------------------------------------------------------------

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse by that Person,
or for which that Person is directly or indirectly liable; (b) any obligation
for undrawn letters of credit for the account of that Person; or (c) any
obligation of that Person to pay an earn-out, milestone payment or similar
contingent or deferred consideration to a counterparty incurred or created in
connection with an Acquisition, Transfer, Investment or other sale or
disposition, including, with respect to any purchase price holdback in respect
of a portion of the purchase price of an asset sold to that Person to satisfy
unperformed obligations of the seller of such asset, any obligation to pay such
seller the excess of such holdback over such obligations.  The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it reasonably determined by
such Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” means, with respect to any Credit Party, any control
agreement entered into among such Credit Party, the Collateral Agent and, in the
case of a Deposit Account, the bank or other depository or financial institution
located in the United States at which such Credit Party maintains such Deposit
Account, or, in the case of a Securities Account or a Commodity Account, the
securities intermediary or commodity intermediary located in the United States
at which such Credit Party maintain such Securities Account or Commodities
Account, in either case, pursuant to which the Collateral Agent obtains control
(within the meaning of the Code) over such Collateral Account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).

“Credit Extension” means any Term Loan or any other extension of credit by any
Lender for Borrower’s benefit pursuant to this Agreement.

“Credit Party” means Borrower and each Guarantor.

“CSA” is defined in Section 4.19(c).

“Current Company IP” is defined in Section 4.6(c).

“Current Company IP Agreement” means each of: (a) the Amended and Restated
Collaboration and License Agreement, dated as of March 12, 2015, by and between
Borrower and Eisai Co., Ltd.; (b) the Amended and Restated Collaboration and
License Agreement, dated as of July 8, 2015, by and among Borrower, Celegene
Corporation and Celegene RIVOT Ltd.; (c) the Companion Diagnostics Agreement,
dated as of December 18, 2012, between Borrower and Eisai Co., Ltd. on the one
side, and Roche Molecular Systems, Inc. on the other side, and the Letter
Agreement, dated as of December 21, 2012, between Borrower Eisai Co., Ltd.
relating thereto; (d) the Collaboration and License Agreement, dated as of
January 8, 2011, by and between Borrower and Glaxo Group Limited; (e) the
Collaboration Agreement, dated as of November 14, 2018, by and between Borrower
and Boehringer Ingelheim International GmbH; (f) the Exclusive License
Agreement, effective as of May 23, 2016, by and between Borrower and Memorial
Sloan Kettering Cancer Center; and (g) the License Agreement, dated as of
October 22, 2014, by and between Borrower and The British Columbia Cancer Agency
Branch.

“Data Protection Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to the
privacy, security, or confidentiality of personal data (including individually
identifiable information) and other sensitive information, including HIPAA and
Section 5 of the Federal Trade Commission Act (15 U.S.C. § 45).

“DEA” means the United States Drug Enforcement Administration.

“DEA Laws” means all applicable statutes, including the CSA, rules, regulations
and orders implemented, administered, enforced or issued by DEA (and any foreign
or United States state equivalent).

-53-

--------------------------------------------------------------------------------

 

“Default” means any breach of or default under any term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document or
any other event, in each case that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Credit Parties to the Collateral Agent, as updated on the
Closing Date (if required and as permitted).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Effective Date” means the date on which the following conditions precedent have
been satisfied: (a) the occurrence of the Closing (as such term is defined in
the Purchase Agreement); (b) the Collateral Agent’s and each Lender’s receipt of
the Perfection Certificate for Borrower and its Subsidiaries, in form and
substance reasonably satisfactory to the Collateral Agent (in its sole
discretion), dated the Effective Date; and (c) the Collateral Agent’s and each
Lender’s receipt of the Disclosure Letter, in form and substance reasonably
satisfactory to the Collateral Agent (in its sole discretion), dated the
Effective Date; provided, however, that the parties hereto agree that the
Effective Date shall not occur after November 11, 2019 unless the parties hereto
otherwise mutually agree.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to (i)
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in each case, in any manner applicable to any Credit Party or any of its
Subsidiaries or any Facility.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire (by purchase, conversion, dividend,
distribution or otherwise) any of the foregoing (and all other rights, powers,
privileges, interests, claims and other property in any manner arising therefrom
or relating thereto).

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) with
respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the IRC and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the IRC (or Section 430(j) of the IRC, as amended by the Pension Protection Act
of 2006) with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the IRC or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the IRC and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by Borrower or any of its ERISA

-54-

--------------------------------------------------------------------------------

 

Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by Borrower or its Subsidiaries or any
of their respective ERISA Affiliates from the Pension Benefit Guaranty
Corporation (referred to and defined in ERISA) or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, or the occurrence of any event or condition
which would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (g) the
incurrence by Borrower or its Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by Borrower or its Subsidiaries or any of
their respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan; (j) the making of any amendment
to any Plan which would result in the imposition of a lien or the posting of a
bond or other security; and (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the IRC or Section 406 of
ERISA) which would reasonably be expected to result in material liability to
Borrower or its Subsidiaries.

“Event of Default” is defined in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Act Documents” is defined in Section 4.8(a).

“Excluded Accounts” is defined in Section 5.5.

“Excluded Equity Interests” means, collectively: (i) any Equity Interests in any
Subsidiary with respect to which the grant to the Collateral Agent in favor and
for the benefit of Lenders and the other Secured Parties of a security interest
in and Lien upon, and the pledge to the Collateral Agent in favor and for the
benefit of Lenders and the other Secured Parties of, such Equity Interests, to
secure the Obligations (and any guaranty thereof) are validly prohibited by
Requirements of Law; (ii) any Equity Interests in any Subsidiary with respect to
which the grant to the Collateral Agent in favor and for the benefit of Lenders
and the other Secured Parties of a security interest in and Lien upon, and the
pledge to the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties of, such Equity Interests, to secure the Obligations (and
any guaranty thereof) require the consent, approval or waiver of any
Governmental Authority or other third party and such consent, approval or waiver
has not been obtained by Borrower following Borrower’s commercially reasonable
efforts to obtain the same; (iii) any Equity Interests in any Subsidiary that is
a non-Wholly-Owned Subsidiary that the grant to the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties of a security
interest in and Lien upon, and the pledge to the Collateral Agent in favor and
for the benefit of Lenders and the other Secured Parties of, such Equity
Interests, to secure the Obligations (and any guaranty thereof) are validly
prohibited by, or would give any third party (other than Borrower or an
Affiliate of Borrower) the right to terminate its obligations under, the
Operating Documents or the joint venture agreement or shareholder agreement with
respect to, or any other contract with such third party relating to such
non-Wholly-Owned Subsidiary, including any contract evidencing Indebtedness of
such non-Wholly-Owned Subsidiary (other than customary non-assignment provisions
which are ineffective under Article 9 of the Code or other Requirements of Law),
but only, in each case, to the extent, and for so long as such Operating
Document, joint venture agreement, shareholder agreement or other contract is in
effect; and (iv) any Equity Interests in any other Subsidiary with respect to
which, Borrower and the Collateral Agent reasonably determine by mutual
agreement that the cost of granting the Collateral Agent in favor and for the
benefit of Lenders and the other Secured Parties a security interest, in and
Lien upon, and pledging to the Collateral Agent in favor and for the benefit of
Lenders and the other Secured Parties, such Equity Interests, to secure the
Obligations (and any guaranty thereof) are excessive, relative to the value to
be afforded to the Secured Parties thereby.  

“Excluded Subsidiaries” means, collectively: (i) any Subsidiary with respect to
which the grant to the Collateral Agent in favor and for the benefit of Lenders
and the other Secured Parties of a security interest in and Lien upon, and the
pledge to the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties of, such Subsidiary’s properties and assets subject or
purported to be subject from time to time to a Lien under any Collateral
Document and the Equity Interests in such Subsidiary to secure the Obligations
(and any guaranty thereof) are validly prohibited by Requirements of Law; (ii)
any Subsidiary with respect to which the grant to the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties of a security
interest in and Lien upon, and the pledge to the Collateral Agent in favor and
for the benefit of Lenders and the other Secured

-55-

--------------------------------------------------------------------------------

 

Parties of, such Subsidiary’s properties and assets subject or purported to be
subject from time to time to a Lien under any Collateral Document and the Equity
Interests in such Subsidiary to secure the Obligations (and any guaranty
thereof) require the consent, approval or waiver of any Governmental Authority
or other third party (other than Borrower or an Affiliate of Borrower) and such
consent, approval or waiver has not been obtained by Borrower or such Subsidiary
following Borrower’s and such Subsidiary’s commercially reasonable efforts to
obtain the same; (iii) any Subsidiary that is a non-Wholly-Owned Subsidiary,
with respect to which, the grant to the Collateral Agent in favor and for the
benefit of Lenders and the other Secured Parties of a security interest in and
Lien upon, and the pledge to the Collateral Agent in favor and for the benefit
of Lenders and the other Secured Parties of, the properties and assets of such
non-Wholly-Owned Subsidiary, to secure the Obligations (and any guaranty
thereof) are validly prohibited by, or would give any third party (other than
Borrower or an Affiliate of Borrower) the right to terminate its obligations
under, such non-Wholly-Owned Subsidiary’s Operating Documents or the joint
venture agreement or shareholder agreement with respect thereto or any other
contract with such third party relating to such non-Wholly-Owned Subsidiary,
including any contract evidencing Indebtedness of such non-Wholly-Owned
Subsidiary (other than customary non-assignment provisions which are ineffective
under Article 9 of the Code or other Requirements of Law), but only, in each
case, to the extent, and for so long as such Operating Document, joint venture
agreement, shareholder agreement or other contract is in effect; (iv) any
Subsidiary that owns properties and assets with an aggregate fair market value
(reasonably determined in good faith by a Responsible Officer of Borrower) of
less than $5,000,000; (v) Epizyme Securities Corporation, a Massachusetts
corporation; and (vi) any other Subsidiary with respect to which, Borrower and
the Collateral Agent reasonably determine by mutual agreement that the cost of
granting the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties a security interest in and Lien upon, and pledging to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties, such Subsidiary’s properties and assets subject or purported to be
subject from time to time to a Lien under any Collateral Document and the Equity
Interests in such Subsidiary to secure the Obligations (and any guaranty
thereof) are excessive relative to the value to be afforded to the Secured
Parties thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed by the United States
or as a result of Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of Lender with respect to any Obligation pursuant to a law
in effect on the date on which (i) Lender acquires such interest in any
Obligation or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.6, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.6(d), and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Execution Date” is defined in the preamble hereof.

“Facility” means, with respect to any Credit Party, any real property (including
all buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by such Credit Party or any of its
Subsidiaries or any of their respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Lender is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, and any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(i) of the IRC, any intergovernmental agreement entered into in
connection with the implementation of the foregoing sections of the IRC and any
fiscal or regulatory legislation, regulations, rules or practices adopted
pursuant to, or official interpretations implementing such, intergovernmental
agreements.

“FCPA” is defined in Section 4.18(a).

“FDA” means the United States Food and Drug Administration (and any foreign
equivalent, including the European Agency for the Evaluation of Medicinal
Products).

-56-

--------------------------------------------------------------------------------

 

“FDA Good Manufacturing Practices” means the standards set forth in 21 C.F.R.
Parts 210, 211 and 600 (and any foreign equivalents) and FDA’s implementing
guidance documents.

“FDA Good Clinical Practices” means the standards set forth in 21 C.F.R. Parts
50, 56, 312, and 314 (and any foreign equivalents) and FDA’s implementing
guidance documents.

“FDA Good Laboratory Practices” means the standards set forth in 21 C.F.R. Part
58 (and any foreign equivalents) and FDA’s implementing guidance documents.

“FDA Laws” means all applicable statutes, including the FDCA, rules, regulations
and orders implemented, administered, enforced or issued by FDA (and any foreign
equivalent).

“FDCA” is defined in Section 4.19(b).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the IRC.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency (including Regulatory Agencies),
government department, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including Medicare,
Medicaid, TRICARE or any other federal or state health care programs.

“Guarantor” means any Subsidiary that is a present or future guarantor of the
Obligations, which for the avoidance of doubt shall not include any Excluded
Subsidiary.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means, collectively: (a) applicable federal, state or local
laws, rules, regulations, orders, ordinances, statutes and requirements issued
under or in connection with Medicare, Medicaid or any other Government Payor
Program; (b) applicable federal and state laws and regulations governing the
confidentiality of health information, including HIPAA; (c) accreditation
standards and requirements of applicable state laws or regulatory bodies; (d)
applicable federal, state and local fraud and abuse laws of any Governmental
Authority, including the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)),
the civil False Claims Act (31 U.S.C. § 3729 et seq.), Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code and the regulations promulgated
pursuant to such statutes; (e) the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173) and the regulations promulgated
thereunder; (f) the Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h); (g)
all reporting and disclosure requirements under the Medicaid Drug Rebate Program
(e.g., Monthly

-57-

--------------------------------------------------------------------------------

 

and Quarterly Average Manufacturer Price, Baseline Average Manufacturer Price,
and Rebate Per Unit, as applicable), Medicare Part B (Quarterly Average Sales
Price), Section 602 of the Veteran’s Health Care Act  (Public Health Service
340B Quarterly Ceiling Price), Section 603 of the Veteran’s Health Care
Act  (Quarterly and Annual Non-Federal Average Manufacturer Price and Federal
Ceiling Price), Best Price, Federal Supply Schedule Contract Prices and Tricare
Retail Pharmacy Refunds, and Medicare Part D; (h) applicable health care laws,
rules, codes, statutes, regulations, manuals, orders, ordinances, policies,
administrative guidance and requirements pertaining to Medicare or Medicaid; in
each case, in any manner applicable to any Credit Party or any of its
Subsidiaries; (i) applicable federal, state or local laws, rules, regulations,
ordinances, statutes and requirements relating to (A) the regulation of managed
care, third party payors and Persons bearing the financial risk for the
provision or arrangement of health care services, (B) billings to insurance
companies, health maintenance organizations and other Managed Care Plans or
otherwise relating to insurance fraud, and (C) any insurance, health maintenance
organization or managed care Requirements of Law; and (j) any other applicable
health care laws, rules, codes, regulations, manuals, orders, ordinances,
statutes, guidelines or requirements.  

“Hedging Agreement” means any interest rate, currency, commodity or equity swap,
collar, cap, floor or forward rate agreement, or other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity or equity prices or values (including any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation execution in connection with
any such agreement or arrangement.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act (HITECH) of 2009, any and all rules or regulations promulgated from time to
time thereunder, and any state or federal laws with regard to the security,
privacy, or notification of breaches of the confidentiality of health
information which are not preempted pursuant to 45 C.F.R. Part 160, Subpart B.

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for advanced or borrowed money of, or credit extended to, such
Person; (b) all obligations issued, undertaken or assumed by such Person as the
deferred purchase price of assets, properties, services or rights (other than
(i) accrued expenses and trade payables entered into in the ordinary course of
business consistent with past practice which are not more than one hundred and
eighty (180) days past due or subject to a bona fide dispute, (ii) obligations
to pay for services provided by employees and individual independent contractors
in the ordinary course of business consistent with past practice which are not
more than one hundred twenty (120) days past due or subject to a bona fide
dispute, (iii) liabilities associated with customer prepayments and deposits and
(iv) prepaid or deferred revenue arising in the ordinary course of business
consistent with past practice), including any obligation or liability to pay
deferred or contingent purchase price or other consideration for such assets,
properties, services or rights, but not including as “Indebtedness” any
milestone or similar contingent payment(s) in an aggregate amount up to
$10,000,000 at any time outstanding, under any licensing, collaboration,
development, or similar arrangement; (c) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds, performance bonds and other similar
instruments issued by such Person; (d) all obligations of such Person evidenced
by notes, bonds, debentures or other debt securities or similar instruments
(including debt securities convertible into Equity Interests), including
obligations so evidenced incurred in connection with the acquisition of
properties, assets or businesses; (e) all indebtedness of such Person created or
arising under any conditional sale or other title retention agreement or
incurred as financing, in either case with respect to property acquired by such
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all capital lease obligations of such Person; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product by such Person; (h) all obligations of such
Person, whether or not contingent, to purchase, redeem, retire, defease or
otherwise acquire for value any of its own Equity Interests (or any Equity
Interests in a direct or indirect parent entity thereof) prior to the date that
is one hundred and eighty (180) days after the Term Loan Maturity Date, valued
at, in the case of redeemable preferred Equity Interests, the greater of the
voluntary liquidation preference and the involuntary liquidation preference of
such Equity Interests plus accrued and unpaid dividends; (i) all indebtedness
referred to in clauses (a) through (h) above of other Persons secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in assets or properties (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness of such other
Persons; and (j) all Contingent Obligations of such Person.

-58-

--------------------------------------------------------------------------------

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, reasonable and documented
out-of-pocket expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of one counsel
for Indemnified Persons plus, if required, one local legal counsel in each
relevant material jurisdiction, and in the case of an actual or perceived
conflict of interest, one additional counsel for such affected Indemnified
Persons, in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened in writing by any Person, whether
or not any such Indemnified Person shall have commenced such proceeding or
hearing or be designated as a party or a potential party thereto, and any fees
or expenses incurred by Indemnified Persons in enforcing the indemnity
hereunder), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including any Lender’s agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
guaranty of the Obligations)).

“Indemnified Person” is defined in Section 11.2(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief.

“Intellectual Property” means all:

(a)Copyrights, Trademarks, and Patents;

(b)trade secrets and trade secret rights, including any rights to unpatented
inventions, know-how, show-how and operating manuals;

(c)(i) all computer programs, including source code and object code versions,
(ii) all data, databases and compilations of data, whether machine readable or
otherwise, and (iii) all documentation, training materials and configurations
related to any of the foregoing (collectively, “Software”);

(d)all right, title and interest arising under any contract or Requirements of
Law in or relating to Internet domain names;

(e)design rights;

(f)IP Ancillary Rights (including all IP Ancillary Rights related to any of the
foregoing); and

(g)any similar or equivalent rights to any of the foregoing anywhere in the
world.

“Interest Date” means the last day of each calendar quarter.

“Interest Period” means, with respect to the Term Loan, (a) the period
commencing on (and including) the applicable borrowing date of the Term Loan and
ending on (and including) the first Interest Date following such Borrowing,
provided, that if such Interest Date is not a Business Day, the applicable
Interest Period shall end on the first Business Day immediately preceding such
Interest Date, and (b) thereafter, each period beginning on (and including) the
first day following the end of the preceding Interest Period and ending on the
earlier of (and including) (x) the next Interest Date, provided, that if any
such last day is not a Business Day, the applicable Interest

-59-

--------------------------------------------------------------------------------

 

Period shall end on the first Business Day immediately preceding such Interest
Date, (y) the next Payment Date, provided, that if any such day is not a
Business Day, the applicable Interest Period shall end on the first Business Day
immediately preceding such Payment Date and (z) the Term Loan Maturity
Date.  For the avoidance of doubt, if an Interest Period ends on a Payment Date,
the next Interest Period shall commence on (and include) the first day following
such Payment Date and shall end on (and include) the earlier of the next
Interest Date, the next Payment Date or the Term Loan Maturity Date, as
described above.

“Interest Rate Determination Date” means (a) initially, the Closing Date and (b)
thereafter, the first day of each Interest Period (or, if any such day is not a
Business Day, the first Business Day immediately following such day).

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any contract or Requirements of Law in or
relating to Internet domain names.

“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s or Subsidiary’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.  

“Investment” means (a) any beneficial ownership interest in any Person
(including Equity Interests), (b) any Acquisition or (c) the making of any
advance, loan, extension of credit or capital contribution in or to, any Person.

“IP Agreements” means, collectively, (a) those certain Intellectual Property
Security Agreements entered into by and between Borrower and the Collateral
Agent, each dated as of the Tranche A Closing Date, and (b) any Intellectual
Property Security Agreement entered into by and between Borrower and the
Collateral Agent after the Tranche A Closing Date in accordance with the Loan
Documents.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, show-how and operating manuals, all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect thereto,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other
intellectual property right ancillary to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights.

“IRC” means the Internal Revenue Code of 1986, as amended.  

“IRS” is defined in Section 2.6(d)(ii)(1).

“Knowledge” of Borrower means the actual knowledge, after reasonable
investigation, of the Responsible Officers of Borrower or such other Credit
Party, as the context dictates.

“Lender” means each Person signatory hereto as a “Lender” and its successors and
assigns.

“Lender Expenses” means (i) all reasonable and documented out-of-pocket fees and
expenses of the Collateral Agent and each Lender and their respective Related
Parties for developing, preparing, amending, modifying, negotiating, executing
and delivering, and administering the Loan Documents or any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein or otherwise incurred with respect to the
Credit Parties in connection with the Loan Documents, including any filing or
recording fees and expenses (including the reasonable and documented
out-of-pocket fees and expenses of legal counsel to the Collateral Agent and
Lenders and their respective Related Parties, and (ii) all reasonable and
documented out-of-pocket costs and expenses incurred by the Collateral Agent and
each Lender and their respective Related Parties (including the reasonable and
documented out-of-pocket fees and expenses of legal counsel therefor, in
connection with (A) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (B) the enforcement or
preservation of any right or remedy under any Loan Document, any

-60-

--------------------------------------------------------------------------------

 

Obligation, with respect to the Collateral or any other related right or remedy,
or (C) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any Insolvency
Proceeding) related to any Credit Party or any Subsidiary of any Credit Party in
respect of any Loan Document or Obligation, or otherwise in respect of any Loan
Document or Obligation (or the response to and preparation for any subpoena or
request for document production relating thereto).  

“Lender Transfer” is defined in Section 11.1(b).

“LIBOR Rate” means, as of any Interest Rate Determination Date and for any
Interest Period, the rate per annum equal to (a) the rate of interest appearing
via a Bloomberg Terminal on Page US003M Index of the Bloomberg Financial Markets
Information System (or any successor page) for three-month Dollar deposits or
(b) if no such rate is available via a Bloomberg Terminal, the rate of interest
determined by the Collateral Agent to be the rate or the arithmetic mean of
rates at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
clause (a) or (b) above at approximately 11:00 a.m., London time, on such
Interest Rate Determination Date for a period of three (3) months; provided,
however, that, for purposes of calculating the Term Loan Rate, the LIBOR Rate
shall at all times have a floor of two percent (2.00%).

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind or assignment for security purposes,
whether voluntarily incurred or arising by operation of law or otherwise against
any property or assets.

“Liquidity” means the sum of Borrower’s and its Subsidiaries’ unrestricted cash
and Cash Equivalents (including the proceeds of any Term Loans) maintained in
Collateral Accounts with respect to which Control Agreements are in effect.

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Term Loan Notes, the Security Agreement, the IP Agreements, the Perfection
Certificates, any Control Agreement, any other Collateral Document, any
guaranties executed by a Guarantor in favor of the Collateral Agent for the
benefit of Lenders and the other Secured Parties in connection with this
Agreement, and any other present or future agreement between or among a Credit
Party, the Collateral Agent and any Lender in connection with this Agreement,
including in each case, for the avoidance of doubt, any annexes, exhibits or
schedules thereto.  For the avoidance of doubt, “Loan Documents” shall not
include the Purchase Agreement or any ancillary documents entered into in
connection therewith which are unrelated to any Credit Extensions.

“Makewhole Amount” means the Tranche A Makewhole Amount, the Tranche B Makewhole
Amount or the Tranche C Makewhole Amount (as applicable) or any combination
thereof, as the context dictates.

“Managed Care Plans” means all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.

“Manufacturing Agreement” means any manufacturing or supply agreement entered
into by any Credit Party or any of its Subsidiaries with third parties for the
commercial supply of Product for any indication in the United States or the
active pharmaceutical ingredient incorporated therein.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Federal Reserve Board as now and from time to time hereafter in effect.

“Material Adverse Change” means any material adverse change in or effect on:
(i) the business, financial condition, properties or assets (including all or
any portion of Collateral), liabilities (actual or contingent), operations, or
performance of the Credit Parties, taken as a whole, since December 31, 2018;
(ii) the ability of the Credit Parties, taken as a whole, to fulfill the payment
or performance obligations under this Agreement or any other Loan Document; or
(iii) the binding nature or validity of, or the ability of the Collateral Agent
or any Lender to enforce, the Loan Documents or any of its rights or remedies
under the Loan Documents.

-61-

--------------------------------------------------------------------------------

 

“Material Contract” means any Current Company IP Agreement, Manufacturing
Agreement and any other contract or other arrangement to which any Credit Party
or any of its Subsidiaries is a party (other than the Loan Documents) or by
which any of its assets or properties are bound, in each case, relating to the
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory, for which the breach of, default or
nonperformance under, cancellation or termination of or the failure to renew
could reasonably be expected to result in a Material Adverse Change.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the SSA (42 U.S.C. 1396 et seq.) and all laws, rules,
regulations, manuals, orders, or requirements pertaining to such program,
including (a) all federal statutes affecting such program; (b) all state
statutes and plans for medical assistance enacted in connection with such
program and federal rules and regulations promulgated in connection with such
program; and (c) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement, and requirements of all Government
Authorities promulgated in connection with such program (whether or not having
the force of law).

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.) and all
laws, rules, regulations, manuals, or orders pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the SSA
or elsewhere) affecting such program; and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement and
requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law).

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real estate or any interest in real estate.

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or its Subsidiaries
or their respective ERISA Affiliates is then making or accruing an obligation to
make contributions; (b) to which Borrower or its Subsidiaries or their
respective ERISA Affiliates has within the preceding five (5) plan years made
contributions; or (c) with respect to which Borrower or its Subsidiaries could
incur material liability.  

“Obligations” means, collectively, the Credit Parties’ obligations to pay when
due any and all debts, principal, interest, Lender Expenses, the Additional
Consideration, the Makewhole Amount, the Prepayment Premium and any other fees,
expenses, indemnities and amounts any Credit Party owes any Lender or the
Collateral Agent now or later, under this Agreement or any other Loan Document,
including interest accruing after Insolvency Proceedings begin (whether or not
allowed), and to perform Borrower’s duties under the Loan Documents.  

“OFAC” is defined in Section 4.18(c).

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) or any other list of terrorists or other restricted
Persons maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Executive Orders.

“Operating Documents” means, collectively with respect to any Person such
Person’s formation documents as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement and, (a) if such Person
is a corporation, its bylaws (or similar organizational regulations) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), in each case,
with all current amendments, restatements, supplements or modifications thereto.

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.

-62-

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection (including present or former connection
of its agents) between such Lender and the jurisdiction imposing such Tax (other
than connections arising solely from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or property Taxes, charges or similar
levies or similar Taxes that arise from any payment made hereunder, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

“Participant Register” is defined in Section 11.1(d).

“Patents” means all patents and patent applications (including any improvements,
continuations, continuations-in-part, divisions, provisionals or any substitute
applications), any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the
foregoing.  For the avoidance of doubt, patents and patent applications under
this definition include all those filed with the U.S. Patent and Trademark
Office.

“Patriot Act” is defined in Section 3.1(i).

“Payment/Advance Form” means that certain form attached hereto as Exhibit A.

“Payment Date” means each of the date that is (a) the 39th-month anniversary of
the Tranche A Closing Date, (b) the 42nd-month anniversary of the Tranche A
Closing Date, (c) the 45th-month anniversary of the Tranche A Closing Date, (d)
48th-month anniversary of the Tranche A Closing Date, (e) the 51st-month
anniversary of the Tranche A Closing Date, (f) the 54th-month anniversary of the
Tranche A Closing Date, (g) the 57th-month anniversary of the Tranche A Closing
Date, and (h) the Term Loan Maturity Date, as the context dictates.  

“Perfection Certificate” is defined in Section 4.6.

“Permitted Acquisition” means any Acquisition, so long as:

(a)no Default or Event of Default shall have occurred and be continuing as of,
or could reasonably be expected to result from, the consummation of such
Acquisition;

(b)the properties or assets being acquired or licensed, or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
(i) the same or a related line of business as that then-conducted by Borrower or
its Subsidiaries, or (ii) a line of business that is ancillary to and in
furtherance of a line of business as that then-conducted by Borrower or its
Subsidiaries;

(c)in the case of an Asset Acquisition, the subject assets are being acquired or
licensed by a Credit Party, and such Credit Party shall have executed and
delivered or authorized, as applicable, any and all security agreements,
financing statements, fixture filings, and other documentation reasonably
requested by the Collateral Agent (if any), in order to include the newly
acquired or licensed assets within the Collateral, as applicable, to the extent
required by Section 5.12;

(d)in the case of a Stock Acquisition, the subject Equity Interests are being
acquired in such Acquisition directly by a Credit Party, and such Credit Party
shall have complied with its obligations under Section 5.13; and

(e)any Indebtedness or Liens assumed in connection with such Acquisition are
otherwise permitted under Section 6.4 or 6.5, respectively.

-63-

--------------------------------------------------------------------------------

 

“Permitted Distributions” means, in each case subject to Section 6.8 if
applicable:

(f)dividends, distributions or other payments by any Wholly-Owned Subsidiary on
its Equity Interests to, or the redemption, retirement or purchase by any
Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Wholly-Owned Subsidiary;

(g)dividends, distributions or other payments by any non-Wholly-Owned Subsidiary
on its Equity Interests to, or the redemption, retirement or purchase by any
non-Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Subsidiary or each other owner of such non-Wholly-Owned Subsidiary’s Equity
Interests based on their relative ownership interests of the relevant class of
such Equity Interests;

(h)redemptions by Borrower in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests;

(i)any such payments arising from a Permitted Acquisition or other Permitted
Investment by Borrower or any of its Subsidiaries;

(j)the payment of dividends by Borrower solely in non-cash pay and
non-redeemable capital stock (including, for the avoidance of doubt, dividends
and distributions payable solely in Equity Interests);

(k)cash payments in lieu of the issuance of fractional shares arising out of
stock dividends, splits or combinations or in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests;

(l)in connection with any Acquisition or other Investment by Borrower or any of
its Subsidiaries, (i) the receipt or acceptance of the return to Borrower or any
of its Subsidiaries of Equity Interests in Borrower constituting a portion of
the purchase price consideration in settlement of indemnification claims, or as
a result of a purchase price adjustment (including earn-outs or similar
obligations) and (ii) payments or distributions to equity holders pursuant to
appraisal rights required under Requirements of Law;

(m)the distribution of rights pursuant to any shareholder rights plan or the
redemption of such rights for nominal consideration in accordance with the terms
of any shareholder rights plan;

(n)dividends, distributions or payments on its Equity Interests by any
Subsidiary to any Credit Party;

(o)dividends, distributions or payments on its Equity Interests by any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;

(p)purchases of Equity Interests in Borrower or its Subsidiaries in connection
with the exercise of stock options by way of cashless exercise, or in connection
with the satisfaction of withholding tax obligations;

(q)issuance to directors, officers, employees or contractors of Borrower of
common stock of Borrower upon the vesting of restricted stock, restricted stock
units, or other rights to acquire common stock of Borrower pursuant to plans or
agreements approved by Borrower’s Board of Directors or stockholders;

(r)the repurchase, retirement or other acquisition or retirement for value of
Equity Interests in Borrower or any of its Subsidiaries held by any future,
present or former employee, consultant, officer or director (or spouse,
ex-spouse or estate of any of the foregoing or trust for the benefit of any of
the foregoing or any lineal descendants thereof) of Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement or employment agreement; provided,
however, that the aggregate payments made under this clause (m) do not exceed in
any calendar year the sum of (i) $3,000,000 plus (ii) the amount of any payments
received in such calendar year under key-man life insurance policies; and

-64-

--------------------------------------------------------------------------------

 

(s)dividends or distributions on its Equity Interests by Borrower payable solely
in additional shares of its common stock within sixty (60) days after the date
of declaration thereof.

“Permitted Hedging Agreement” means a Hedging Agreement entered into solely in
connection with foreign exchange hedging transactions in the ordinary course of
business relating directly to the purchase and sale of products, equipment and
services from and to vendors or customers in the ordinary course of business
and, in each case, not for speculative purposes.  For the avoidance of doubt,
Permitted Hedging Agreements shall be permitted hereunder solely to the extent
such agreements comply with clause (t) of the definition of “Permitted
Indebtedness”.

“Permitted Indebtedness” means:

(a)Indebtedness of the Credit Parties to Secured Parties under this Agreement
and the other Loan Documents;

(b)Indebtedness existing on the Effective Date and shown on Schedule 12.1 of the
Disclosure Letter;

(c)Indebtedness described in clause (g) of the definition of “Indebtedness”
which may arise under the Purchase Agreement;

(d)Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of (i) Indebtedness incurred to finance the purchase,
construction, repair, or improvement of fixed assets and (ii) capital lease
obligations;

(e)unsecured Indebtedness in connection with corporate credit cards, purchasing
cards or bank card products;

(f)guarantees of Permitted Indebtedness;

(g)Indebtedness assumed in connection with any Permitted Acquisition or
Permitted Investment, so long as such Indebtedness (i) was not incurred in
connection with, or in anticipation of, such Acquisition or Investment and (ii)
is at all times Subordinated Debt;

(h)Indebtedness of Borrower or any of its Subsidiaries with respect to letters
of credit outstanding and secured solely by cash or Cash Equivalents entered
into in the ordinary course of business;

(i)Indebtedness owed (i) by a Credit Party to another Credit Party, (ii) by a
Subsidiary of Borrower that is not a Credit Party to another Subsidiary of
Borrower that is not a Credit Party, (iii) by a Credit Party to a Subsidiary of
Borrower that is not a Credit Party or (iv) by a Subsidiary of Borrower that is
not a Credit Party to a Credit Party, not to exceed $10,000,000 in the aggregate
at any time outstanding;

(j)Indebtedness consisting of Contingent Obligations set forth in clause (a) of
the definition of “Contingent Obligation” (i) of a Credit Party of Permitted
Indebtedness (or obligations that are not Indebtedness) of another Credit Party,
(ii) of a Subsidiary of Borrower which is not a Credit Party of Permitted
Indebtedness (or obligations that are not Indebtedness) of another Subsidiary of
Borrower which is not a Credit Party, (iii) of a Subsidiary of Borrower which is
not a Credit Party of Permitted Indebtedness (or obligations that are not
Indebtedness) of a Credit Party, (iv) of a Credit Party of lease obligations of
a Subsidiary of Borrower which is not a Credit Party, or (v) of a Credit Party
of Permitted Indebtedness (or obligations that are not Indebtedness) of a
Subsidiary of Borrower which is not a Credit Party not to exceed $10,000,000 in
the aggregate at any time outstanding;

(k)Indebtedness consisting of Contingent Obligations (i) set forth in clause (b)
of the definition of “Contingent Obligation”, and (ii) set forth in clause (c)
of the definition of “Contingent Obligation” in connection with any Permitted
Acquisition, not to exceed $10,000,000 in the aggregate at any time outstanding;

-65-

--------------------------------------------------------------------------------

 

(l)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) of Borrower after the Effective Date, or
Indebtedness of any Person that is assumed after the Effective Date by any
Subsidiary in connection with an acquisition of assets by such Subsidiary;
provided that such Indebtedness is at all times Subordinated Debt;

(m)(i) Indebtedness with respect to workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations or (ii) Indebtedness related to employee benefit plans,
including annual employee bonuses, accrued wage increases and 401(k) plan
matching obligations; in each case, incurred in the ordinary course of business
consistent with past practice;

(n)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations arising in the ordinary
course of business consistent with past practice;

(o)Indebtedness in respect of netting services, overdraft protection and other
cash management services, in each case in the ordinary course of business
consistent with past practice;

(p)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;

(q)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Credit Party in the ordinary course
of business consistent with past practice;

(r)unsecured Indebtedness incurred in connection with any items of Permitted
Distributions in clause (m) of the definition of “Permitted Distributions”;

(s)subject to the proviso immediately below, extensions, refinancings,
modifications, amendments, restatements and, in the case of any items of
Permitted Indebtedness in clause (b) of the definition of “Permitted
Indebtedness” or Permitted Indebtedness constituting notes governed by an
indenture, exchanges, of any items of Permitted Indebtedness in clauses (a)
through (r) above, provided, that in the case of clauses (b) and (g) above, the
principal amount thereof is not increased (other than by any reasonable amount
of premium (if any), interest (including post-petition interest), fees,
expenses, charges or additional or contingent interest reasonably incurred in
connection with the same and the terms thereof); and

(t)Permitted Hedging Agreements; provided, however, that the aggregate amount of
Indebtedness incurred pursuant to this clause (t) shall not exceed $10,000,000
at any time outstanding.

For the avoidance of doubt, “Permitted Indebtedness” shall not include any
Hedging Agreements other than Permitted Hedging Agreements permitted under
clause (t) above.

“Permitted Investments” means:

(a)Investments (including Investments in Subsidiaries) existing on the Effective
Date and shown on Schedule 12.2 of the Disclosure Letter, and any extensions,
renewals or reinvestments thereof;

(b)Investments consisting of cash and Cash Equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
consistent with past practice;

(d)subject to Section 5.5, Investments consisting of deposit accounts or
securities accounts;

(e)Investments in connection with Permitted Transfers;

-66-

--------------------------------------------------------------------------------

 

(f)Investments consisting of (i) travel advances and employee relocation loans
and other employee advances in the ordinary course of business consistent with
past practice, and (ii) loans to employees, officers or directors relating to
the purchase of equity securities of Borrower pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business consistent with past practice;

(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business consistent with past practice; provided that this
clause (h) shall not apply to Investments of any Credit Party in any of its
Subsidiaries;

(i)joint ventures or strategic alliances consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;

(j)Investments (i) required in connection with a Permitted Acquisition
(including the formation of any Subsidiary for the purpose of effectuating such
Permitted Acquisition, the capitalization of such Subsidiary whether by capital
contribution or intercompany loans, in each case, to the extent otherwise
permitted by the terms of this Agreement, related Investments in Subsidiaries
necessary to consummate such Permitted Acquisition, and the receipt of any
non-cash consideration in a Permitted Acquisition), and (ii) consisting of
earnest money deposits required in connection with a Permitted Acquisition or
other acquisition of properties or assets not otherwise prohibited hereunder;

(k)Investments constituting the formation of any Subsidiary for the purpose of
consummating a merger or acquisition transaction permitted by Section 6.3(a)(i)
through (iv) hereof, which such transaction is otherwise a Permitted Investment;

(l)Investments of any Person that (i) becomes a Subsidiary of Borrower (or of
any Person not previously a Subsidiary of Borrower that is merged or
consolidated with or into a Subsidiary of Borrower in a transaction permitted
hereunder) after the Effective Date, or (ii) are assumed after the Effective
Date by any Subsidiary of Borrower in connection with an acquisition of assets
from such Person by such Subsidiary, in either case, in a Permitted Acquisition;
provided, that in each case, any such Investment (x) exists at the time such
Person becomes a Subsidiary of Borrower (or is merged or consolidated with or
into a Subsidiary of Borrower) or such assets are acquired, (y) was not made in
contemplation of or in connection with such Person becoming a Subsidiary of
Borrower (or merging or consolidating with or into a Subsidiary of Borrower) or
such acquisition of assets, and (z) could not reasonably be expected to result
in a Default or Event of Default;

(m)Investments arising as a result of the licensing of Intellectual Property in
the ordinary course of business consistent with past practice;

(n)Investments by (i) any Credit Party in any other Credit Party, (ii) any
Subsidiary of Borrower which is not a Credit Party in another Subsidiary of
Borrower which is not a Credit Party, (iii) any Subsidiary of Borrower which is
not a Credit Party in any Credit Party and (iv) any Credit Party in a Subsidiary
of Borrower which is not a Credit Party not to exceed $10,000,000 in the
aggregate at any time;

(o) Repurchases of capital stock of Borrower or any of its Subsidiaries deemed
to occur upon the exercise of options, warrants or other rights to acquire
capital stock of Borrower or such Subsidiary solely to the extent that shares of
such capital stock represent a portion of the exercise price of such options,
warrants or such rights;

(p)Permitted Hedging Agreements permitted under clause (t) of the definition of
“Permitted Indebtedness”; and

(q)Investments in Epizyme Securities Corporation consisting of cash proceeds
received by Borrower in connection with the Closing (as such term is defined in
the Purchase Agreement); provided, however, that such Investments occur and are
made within three (3) Business Days following Borrower’s receipt of such cash
proceeds; provided, further, that after and taking into account such
Investments, Borrower is in compliance with Section 6.15 hereof;

-67-

--------------------------------------------------------------------------------

 

provided, however, that, none of the foregoing Investments shall be a “Permitted
Investment” if any Indebtedness or Liens assumed in connection with such
Investment are not otherwise permitted under Section 6.4 or 6.5, respectively.

For the avoidance of doubt, “Permitted Investments” shall not include any
Hedging Agreements other than Permitted Hedging Agreements permitted under
clause (t) of the definition of “Permitted Indebtedness”.

“Permitted Liens” means:

(a)Liens securing the Obligations pursuant to any Loan Document;

(b)Liens existing on the Effective Date and set forth on Schedule 12.3 of the
Disclosure Letter;

(c)Liens for Taxes, assessments or governmental charges (i) which are not yet
delinquent or (ii) which are being contested in good faith and by appropriate
proceedings promptly instituted and diligently conducted; provided that adequate
reserves therefor have been set aside on the books of the applicable Person and
maintained in conformity with Applicable Accounting Standards, if required;
provided, further, that in the case of a Tax, assessment or charge that has or
may become a Lien against any Collateral, such contest proceedings conclusively
operate to stay the sale or forfeiture of any portion of any Collateral to
satisfy such Tax, assessment or charge;

(d)pledges or deposits made in the ordinary course of business (other than Liens
imposed by ERISA) in connection with workers’ compensation, payroll taxes,
unemployment insurance, old-age pensions, or other similar social security
legislation, (ii) pledges or deposits made in the ordinary course of business
consistent with past practice securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Borrower or any of its
Subsidiaries, (iii) subject to Section 6.2(b), statutory or common law Liens of
landlords, and (iv) pledges or deposits to secure performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds and other obligations of like
nature, in each case other than for borrowed money and entered into in the
ordinary course of business consistent with past practice;

(e)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 7.4 or
7.7;

(f)Liens (including the right of set-off) in favor of banks or other financial
institutions incurred on deposits made in accounts held at such institutions in
the ordinary course of business; provided that such Liens (i) are not given in
connection with the incurrence of any Indebtedness, (ii) relate solely to
obligations for administrative and other banking fees and expenses incurred in
the ordinary course of business in connection with the establishment or
maintenance of such accounts and (iii) are within the general parameters
customary in the banking industry;

(g)Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
consistent with past practice or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any of its Subsidiaries in
the ordinary course of business consistent with past practice;

(h)Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any Permitted Acquisition, Permitted
Investment or other acquisition of assets or properties not otherwise prohibited
under this Agreement;

(i)Liens existing on assets or properties at the time of its acquisition or
existing on the assets or properties of any Person at the time such Person
becomes a Subsidiary of Borrower, in each case after the Effective Date;
provided that (i) neither such Lien was created nor the Indebtedness secured
thereby was incurred in contemplation of such acquisition or such Person
becoming a Subsidiary of Borrower, (ii) such Lien does not extend to or cover
any other assets or properties (other than the proceeds or products thereof and
other than after-acquired

-68-

--------------------------------------------------------------------------------

 

assets or properties subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that requires, pursuant to its terms and
conditions in effect at such time, a pledge of after-acquired assets or
properties, it being understood that such requirement shall not be permitted to
apply to any assets or properties to which such requirement would not have
applied but for such acquisition), (iii) the Indebtedness and other obligations
secured thereby is permitted under Section 6.4 hereof and (iv) such Liens are of
the type otherwise permitted under Section 6.5 hereof;

(j)Liens securing Indebtedness permitted under clause (d) of the definition of
“Permitted Indebtedness” (including any extensions, refinancings, modifications,
amendments or restatements of such Indebtedness permitted under clause (s) of
the definition of “Permitted Indebtedness”); provided, that such Lien does not
extend to or cover any assets or properties other than those described in clause
(d) of the definition of “Permitted Indebtedness”;

(k)servitudes, easements, rights-of-way, restrictions and other similar
encumbrances on real property imposed by Requirements of Law and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor defects or other irregularities in title which,
in the aggregate, are not material, and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of any Credit Party or any Subsidiary of any
Credit Party;

(l)to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with any Permitted Acquisition or
Permitted Investment;

(m)licenses, sublicenses, leases or subleases of personal property (other than
relating to Intellectual Property) granted to third parties in the ordinary
course of business consistent with past practice, in each case which do not
interfere in any material respect with the operations of the business of any
Credit Party or any of its Subsidiaries and do not prohibit granting the
Collateral Agent a security interest therein for the benefit of Lenders and the
other Secured Parties;

(n)Liens on cash or other current assets pledged to secure (i) Indebtedness in
respect of corporate credit cards, purchasing cards or bank card products, or
(ii) Indebtedness in the form of letters of credit or bank guarantees;

(o)Liens on properties or assets of Borrower or any of its Subsidiaries which do
not constitute Collateral under the Loan Documents, other than (i) any Company
IP that does not constitute Collateral under the Loan Documents but is related
to any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory and (ii) Equity Interests in any Subsidiary;

(p)Liens on properties or assets of Borrower or any of its Subsidiaries imposed
by law or regulation which were incurred in the ordinary course of business,
including landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
contractors’, suppliers of materials’, architects’ and repairmen’s Liens, and
other similar Liens arising in the ordinary course of business consistent with
past practice; provided that such Liens (i) do not materially detract from the
value of such properties or assets subject thereto or materially impair the use
of such properties or assets subject thereto in the operations of the business
of Borrower or such Subsidiary or (ii) are being contested in good faith by
appropriate proceedings, which conclusively operate to stay the sale or
forfeiture of any portion of such properties or assets subject thereto and for
which adequate reserves have been set aside on the books of the applicable
Person and maintained in conformity with Applicable Accounting Standards, if
required;

(q)Liens in the form of a precautionary security interest granted by Borrower
under the Purchase Agreement securing any Indebtedness described in clause (c)
of the definition of “Permitted Indebtedness”; and

(r)subject to the provisos immediately below, the modification, replacement,
extension or renewal of the Liens described in clauses (a) through (p) above;
provided, however, that any such modification, replacement, extension or renewal
must (i) be limited to the assets or properties encumbered by the existing Lien
(and any additions, accessions, parts, improvements and attachments thereto and
the proceeds thereof) and (ii) not increase the principal amount of any
Indebtedness secured by the existing Lien (other than by any reasonable premium
or other reasonable amount paid and fees and expenses reasonably incurred in
connection therewith); provided, further, that to the extent any of the Liens
described in clauses (a) through (p) above secure Indebtedness of a Credit
Party, such Liens, and any such modification, replacement, extension or renewal
thereof, shall constitute Permitted Liens if and only to the extent that such
Indebtedness is permitted under Section 6.4 hereof.

-69-

--------------------------------------------------------------------------------

 

“Permitted Negative Pledges” means:

(a)prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b)prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;

(c)prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d)customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;

(e)prohibitions or limitations imposed by Requirements of Law;

(f)prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(g)customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;

(h)customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(i)customary net worth provisions set forth in real property leases entered into
by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(j)customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(k)restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(l)prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

-70-

--------------------------------------------------------------------------------

 

(m)prohibitions or limitations imposed by any Loan Document;

(n)customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(o)limitations imposed with respect to any license acquired in a Permitted
Acquisition;

(p)customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q)prohibitions or limitations imposed by any agreement evidencing any Permitted
Indebtedness of the type described in any of clause (d) of the definition of
“Permitted Indebtedness”; and

(r)prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Subsidiary Distribution Restrictions” means, in each case
notwithstanding Section 6.8:

(a)prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b)prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;

(c)prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d)customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;

(e)prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business consistent with past practice that is not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such prohibition or limitation applies only to such properties,
assets or Equity Interests;

(f)prohibitions or limitations imposed by Requirements of Law;

(g)prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(h)customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;

-71-

--------------------------------------------------------------------------------

 

(i)customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(j)customary net worth provisions set forth in real property leases entered into
by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(k)customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(l)restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(m)prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(n)prohibitions or limitations imposed by any Loan Document;

(o)customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(p)customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q)prohibitions or limitations imposed by any agreement evidencing any Permitted
Indebtedness of the type described in any of clause (d) of the definition of
“Permitted Indebtedness”; and

(r)prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Transfers” means:

(a)Transfers of any properties or assets which do not constitute Collateral
under the Loan Documents, other than any Company IP that does not constitute
Collateral under the Loan Documents but is related to any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory;

(b)Transfers of Inventory in the ordinary course of business consistent with
past practice;

-72-

--------------------------------------------------------------------------------

 

(c)Transfers of surplus, damaged, worn out or obsolete equipment that is, in the
reasonable judgment of Borrower exercised in good faith, no longer economically
practicable to maintain or useful in the ordinary course of business consistent
with past practice, and Transfers of other properties or assets in lieu of any
pending or threatened institution of any proceedings for the condemnation or
seizure of such properties or assets or for the exercise of any right of eminent
domain;

(d)Transfers made in connection with Permitted Indebtedness of the type
described in clause (c) of the definition of “Permitted Indebtedness” (if any)
or Permitted Liens;

(e)Transfers of cash and Cash Equivalents in the ordinary course of business for
equivalent value and in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents;

(f)Transfers (i) between or among Credit Parties, provided that, with respect to
any properties or assets constituting Collateral under the Loan Documents, any
and all steps as may be required to be taken in order to create and maintain a
first priority security interest in and Lien upon such properties and assets in
favor of the Collateral Agent for the benefit of Lenders and the other Secured
Parties are taken contemporaneously with the completion of any such Transfer,
and (ii) between or among non-Credit Parties;

(g)the sale or issuance of Equity Interests in any Subsidiary of Borrower to any
Credit Party or Subsidiary, provided, that any such sale or issuance by a Credit
Party shall be to another Credit Party;

(h)the discount without recourse or sale or other disposition of unpaid and
overdue accounts receivable arising in the ordinary course of business
consistent with past practice in connection with the compromise, collection or
settlement thereof and not part of a financing transaction;

(i)any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Company IP that Borrower reasonably determines in good faith (i)
is no longer economically practicable to maintain or useful in the ordinary
course of business consistent with past practice and that (ii) could not
reasonably be expected to be adverse to the rights, remedies and benefits
available to, or conferred upon, the Collateral Agent or any Lender under any
Loan Document in any material respect;

(j)Transfers by Borrower or any of its Subsidiaries pursuant to: (i) a
non-exclusive license of (or grant of a covenant not to sue with respect to)
Intellectual Property or a non-exclusive grant of development, manufacturing,
production, commercialization, marketing, co-promotion, distribution, sale or
similar commercial rights to third parties in the ordinary course of business
consistent with general market practice, provided, however, that in each case to
the extent relating to any Product with respect to geography within the United
States, Borrower consolidates revenues from the sale of such Product in the
Territory in accordance with Applicable Accounting Standards and Borrower or any
of its Subsidiaries controls the pricing for such Product in the Territory; (ii)
an exclusive license of (or grant of a covenant not to sue with respect to)
Intellectual Property or an exclusive grant of development, manufacturing,
production, commercialization, marketing, co-promotion, distribution, sale or
similar commercial rights, to third parties, in each case except to the extent
relating to any Product with respect to geography within the Territory; (iii) a
non-exclusive license of (or grant of a covenant not to sue with respect to)
technology or Intellectual Property to third parties for developing technology
or providing technical support in the ordinary course of business consistent
with general market practice, provided, however, that in each case to the extent
relating to any Product with respect to geography within the United States,
Borrower consolidates revenues from the sale of such Product in the Territory in
accordance with Applicable Accounting Standards and Borrower or any of its
Subsidiaries controls the pricing for such Product in the Territory; and (iv) a
non-exclusive or an exclusive manufacturing license to third parties in the
ordinary course of business consistent with general market practice, provided,
however, that in each case to the extent relating to any Product with respect to
geography within the United States, Borrower consolidates revenues from the sale
of such Product in the Territory in accordance with Applicable Accounting
Standards and Borrower or any of its Subsidiaries controls the pricing for such
Product in the Territory; provided, that a Transfer of Intellectual Property
unrelated in any way to any Product with respect to geography within or outside
the Territory that is not otherwise prohibited under this Agreement or any other
Loan Document shall constitute a Permitted Transfer;

-73-

--------------------------------------------------------------------------------

 

(k)intercompany licenses or grants of rights of distribution, co-promotion or
similar commercial rights between or among the Credit Parties, or (ii) between
or among the Credit Parties and Subsidiaries that are not Credit Parties entered
into prior to the Effective Date, and renewals, replacements and extensions
thereof (including additional licenses or grants in relation to new territories)
on comparable terms in the ordinary course of business consistent with past
practice; and

(l)Transfers of cash to Epizyme Securities Corporation made in connection with
Permitted Investments described in clause (q) of the definition of “Permitted
Investments”.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA which is maintained or contributed to by Borrower or its
Subsidiaries or their respective ERISA Affiliates or with respect to which
Borrower or its Subsidiaries are subject to liability (including under Section
4069 of ERISA).  

“Prepayment Premium” means the Tranche A Prepayment Premium, the Tranche B
Prepayment Premium or the Tranche C Prepayment Premium (as applicable) or any
combination thereof, as the context dictates.

“Private Third Party Payor Programs” means all U.S. third party payor programs
in which any Credit Party or its Subsidiaries participates, including Managed
Care Plans, or any other private insurance programs, but excluding all
Governmental Payor Programs.

“Product” means, collectively, (a) Tazemetostat, (b) any successor to
Tazemetostat and (c) any other product for use in the treatment of cancer
utilizing the EZH2 histone methyltransferase.

“Purchase Agreement” means the Purchase Agreement, dated as of November 4, 2019,
by and between the Company and RPI Finance Trust.

“Register” is defined in Section 2.8(a).

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Agency” means a U.S. Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals, including the FDA and DEA.

“Regulatory Approval” means all approvals, product or establishment licenses,
registrations or authorizations of any Regulatory Agency necessary for the
manufacture, use, storage, import, export, transport, offer for sale, or sale of
the Product.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater, in
each case, in the United States.

“Required Lenders” means, prior to the Tranche A Closing Date, Lenders obligated
with respect to greater than fifty percent (50%) of the Tranche A Commitments
and, thereafter, Lenders representing greater than fifty percent (50%) of the
outstanding principal amount of the Term Loans.

-74-

--------------------------------------------------------------------------------

 

“Requirements of Law” means, as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, order,
policy, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority (including Health Care Laws, Data Protection Laws, FDA
Laws, DEA Laws, and all applicable statutes, rules, regulations, standards,
guidelines, policies and orders administered or issued by any foreign
Governmental Authority), in each case, applicable to and binding upon such
Person or any of its assets or properties or to which such Person or any of its
assets or properties are subject.

“Responsible Officers” means, with respect to Borrower, collectively, the Chief
Executive Officer, President, Chief Commercial Officer, Chief Medical Officer,
Chief Compliance Officer, General Counsel and Chief Financial Officer of
Borrower.

“Restricted License” means any material license or other agreement of the kind
or nature subject or purported to be subject from time to time to a Lien under
any Collateral Document, with respect to which a Credit Party is the licensee,
(a) that prohibits or otherwise restricts such Credit Party from granting a
security interest in such Credit Party’s interest in such license or agreement
in a manner enforceable under Requirements of Law, or (b) for which a breach of
or default under could interfere with the Collateral Agent’s or any Lender’s
right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.

“Secured Parties” means each Lender, each other Indemnified Person and each
other holder of any Obligation of a Credit Party.

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Guaranty and Security Agreement, dated as of the
Closing Date, by and among the Credit Parties and the Collateral Agent, in form
and substance substantially similar to Exhibit C attached hereto or in such form
or substance as the Credit Parties and the Collateral Agent may otherwise agree.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets (including goodwill minus
disposition costs) of such Person (both at fair value and present fair saleable
value), on a going concern basis, is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to generally pay all liabilities (including trade debt)
of such Person as such liabilities become absolute and mature in the ordinary
course of business consistent with past practice and (c) such Person does not
have unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which it is engaged or will be engaged.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Disputes” is defined in Section 4.6(j).

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock Acquisition” means the purchase or other acquisition by Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) in any other Person.

“Subordinated Debt” means any Indebtedness in the form of or otherwise
constituting term debt incurred by any Credit Party or any Subsidiary thereof
(including any Indebtedness incurred in connection with any Acquisition or other
Investment) that: (a) is subordinated in right of payment to the Obligations at
all times until all of the Obligations have been paid, performed or discharged
in full and Borrower has no further right to obtain any Credit Extension
hereunder pursuant to a subordination, intercreditor or other similar agreement
that is in form and substance reasonably satisfactory to the Collateral Agent
(which agreement shall include turnover provisions that are reasonably
satisfactory to the Collateral Agent); (b) except as permitted by clause (d)
below, is not subject to

-75-

--------------------------------------------------------------------------------

 

scheduled amortization, redemption (mandatory), sinking fund or similar payment
and does not have a final maturity, in each case, before a date that is at least
one hundred and twenty (120) days following the Term Loan Maturity Date; (c)
does not include affirmative and negative covenants or agreements (including
financial covenants but excluding agreements with respect to maturity,
amortization, pricing and other economic terms) that, taken as a whole, are more
restrictive or onerous on the Credit Parties in any material respect than the
comparable covenants and agreements in the Loan Documents, taken as a whole (as
reasonably determined by a Responsible Officer of Borrower in good faith); (d)
is not subject to repayment or prepayment, including pursuant to a put option
exercisable by the holder of any such Indebtedness, prior to a date that is at
least one hundred and twenty (120) days following the final maturity thereof
except in the case of an event of default or change in control (or the
equivalent thereof, however described); and (e) does not provide or otherwise
include provisions having the effect of providing that a default or event of
default (or the equivalent thereof, however described) under or in respect of
such Indebtedness shall exist, or such Indebtedness shall otherwise become due
prior to its scheduled maturity or the holder or holders thereof or any trustee
or agent on its or their behalf shall be permitted (with or without the giving
of notice, the lapse of time or both) to cause any such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, in any such case upon the occurrence of a
Default or Event of Default hereunder unless and until the Obligations have been
declared, or have otherwise automatically become, immediately due and payable
pursuant to Section 8.1(a).  

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50.0%) of whose shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the Board of Directors (or similar body) of such corporation, partnership or
other entity are at the time owned, directly or indirectly through one or more
intermediaries, or both, by such Person.  Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of a
Credit Party.

“Tax” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means each of the Tranche A Loan, the Tranche B Loan and the Tranche
C Loan, as applicable, and “Term Loans” means, collectively, the Tranche A Loan,
the Tranche B Loan (to the extent funded) and the Tranche C Loan (to the extent
funded).

“Term Loan Maturity Date” means the 60th-month anniversary of the Tranche A
Closing Date.

“Term Loan Note” is defined in Section 2.8(b).

“Term Loan Rate” is defined in Section 2.3(a)(i).

“Territory” means, with respect to the Product, the United States, the European
Union, the United Kingdom and Japan.

“Third Party IP” is defined in Section 4.6(l).

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any state thereof or in any similar office or agency
anywhere in the world in which foreign counterparts are registered or issued,
and (b) all renewals thereof.

-76-

--------------------------------------------------------------------------------

 

“Tranche A Closing Date” means the date on which the Tranche A Loan is advanced
by Lenders, which, subject to the satisfaction of the conditions precedent to
the Tranche A Loan set forth in Section 3.1, Section 3.4 and Section 3.6, shall
be ten (10) days following the Effective Date.

“Tranche A Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche A Loan on the
Tranche A Closing Date in the aggregate principal amount set forth opposite such
Lender’s name on Exhibit E attached hereto.

“Tranche A Loan” is defined in Section 2.2(a)(i).

“Tranche A Loan Amount” means an original principal amount equal to Twenty-five
Million Dollars ($25,000,000.00).

“Tranche A Makewhole Amount” means, as of any date of determination occurring
prior to the 36th-month anniversary of the Tranche A Closing Date, an amount
equal to the sum of all interest accruing from such date through the 36th-month
anniversary of the Tranche A Closing Date on the amount of principal prepaid.

“Tranche A Note” means a promissory note in substantially the form attached
hereto as Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche A Prepayment Premium” means, with respect to any prepayment of the
Tranche A Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a)if such prepayment occurs prior to the 36th-month anniversary of the Tranche
A Closing Date, 0.03;

(b)if such prepayment occurs after the 36th-month anniversary of the Tranche A
Closing Date and prior to the 48th-month anniversary of the Tranche A Closing
Date, 0.02; and

(c)if such prepayment occurs after the 48th-month anniversary of the Tranche A
Closing Date and prior to the 60th-month anniversary of the Tranche A Closing
Date, 0.01.

“Tranche B Closing Date” means the date on which the Tranche B Loan is advanced
by Lenders, which, as indicated in the Payment/Advance Form for the Tranche B
Loan and subject to the satisfaction of the conditions precedent to the Tranche
B Loan set forth in Section 3.2, Section 3.4 and Section 3.6, shall be fifteen
(15) days (or such shorter period as may be agreed to by Lender) following the
delivery by Borrower to the Collateral Agent of a completed Payment/Advance Form
in the form of Exhibit A hereto for the Tranche B Loan and, in no event, later
than March 31, 2020.

“Tranche B Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche B Loan on the
Tranche B Closing Date in the aggregate principal amount set forth opposite such
Lender’s name on Exhibit E attached hereto; provided, however, that the parties
hereto agree that such commitment, and any obligations of such Lender hereunder
with respect thereto, shall terminate automatically without any further action
by any party hereto and be of no further force and effect if any prepayment of
the Tranche A Loan is made, in whole or in part, on or before the Tranche B
Closing Date (in which case, for purposes of this Agreement, such Lender’s
Tranche B Commitment would equal zero).

“Tranche B Loan” is defined in Section 2.2(a)(ii).

“Tranche B Loan Amount” means an original principal amount equal to Twenty-five
Million Dollars ($25,000,000.00).

“Tranche B Makewhole Amount” means, as of any date of determination occurring
prior to the 36th-month anniversary of the Tranche B Closing Date, an amount
equal to the sum of all interest accruing from such date through the 36th-month
anniversary of the Tranche B Closing Date on the amount of principal prepaid.

-77-

--------------------------------------------------------------------------------

 

“Tranche B Note” means a promissory note in substantially the form attached
hereto as Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche B Prepayment Premium” means, with respect to any prepayment of the
Tranche B Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a)if such prepayment occurs prior to the 36th-month anniversary of the Tranche
A Closing Date, 0.03;

(b)if such prepayment occurs after the 36th-month anniversary of the Tranche A
Closing Date and prior to the 48th-month anniversary of the Tranche A Closing
Date, 0.02; and

(c)if such prepayment occurs after the 48th-month anniversary of the Tranche A
Closing Date and prior to the 60th-month anniversary of the Tranche A Closing
Date, 0.01.

“Tranche C Closing Date” means the date on which the Tranche C Loan is advanced
by Lenders, which, as indicated in the Payment/Advance Form for the Tranche C
Loan and subject to the satisfaction of the conditions precedent to the Tranche
C Loan set forth in Section 3.3, Section 3.4 and Section 3.6, shall be fifteen
(15) days (or such shorter period as may be agreed to by Lender) following the
delivery by Borrower to the Collateral Agent of a completed Payment/Advance Form
in the form of Exhibit A hereto for the Tranche C Loan and, in no event, later
than December 31, 2020.

“Tranche C Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche C Loan on the
Tranche C Closing Date in the aggregate principal amount set forth opposite such
Lender’s name on Exhibit E attached hereto; provided, however, that the parties
hereto agree that such commitment, and any obligations of such Lender hereunder
with respect thereto, shall terminate automatically without any further action
by any party hereto and be of no further force and effect if any prepayment of
the Tranche A Loan or the Tranche B Loan is made, in whole or in part, on or
before the Tranche C Closing Date (in which case, for purposes of this
Agreement, such Lender’s Tranche C Commitment would equal zero).

“Tranche C Loan” is defined in Section 2.2(a)(iii).

“Tranche C Loan Amount” means an original principal amount equal to Twenty
Million Dollars ($20,000,000.00).

“Tranche C Makewhole Amount” means, as of any date of determination occurring
prior to the 36th-month anniversary of the Tranche C Closing Date, an amount
equal to the sum of all interest accruing from such date through the 36th-month
anniversary of the Tranche C Closing Date on the amount of principal prepaid.

“Tranche C Note” means a promissory note in substantially the form attached
hereto as Exhibit B-3, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche C Prepayment Premium” means, with respect to any prepayment of the
Tranche C Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a)if such prepayment occurs prior to the 36th-month anniversary of the Tranche
A Closing Date, 0.03;

(b)if such prepayment occurs after the 36th-month anniversary of the Tranche A
Closing Date and prior to the 48th-month anniversary of the Tranche A Closing
Date, 0.02; and

(c)if such prepayment occurs after the 48th-month anniversary of the Tranche A
Closing Date and prior to the 60th-month anniversary of the Tranche A Closing
Date, 0.01.

-78-

--------------------------------------------------------------------------------

 

“Transfer” is defined in Section 6.1.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“United States” or “U.S.” means the United States of America, its fifty (50)
states, the District of Columbia and Puerto Rico.

“voting Equity Interests” means, with respect to any issuer, the issued and
outstanding shares of each class of Equity Interests in such issuer entitled to
vote.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests in which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Requirements of Law) are owned by such Person or another Wholly-Owned Subsidiary
of such Person.  Unless the context otherwise requires, each reference to a
Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned Subsidiary
of a Credit Party.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.  

[Signature page follows.]

 

 

-79-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

EPIZYME, INC.,

as Borrower

 

 

 

 

By

/s/ Robert B. Bazemore

Name:

Robert B. Bazemore

Title:

President and Chief Executive Officer

 

 

 

Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

 

BIOPHARMA CREDIT PLC,

as Collateral Agent and Lender

 

By: Pharmakon Advisors, LP,

 

its Investment Manager

 

 

By: Pharmakon Management I, LLC,

 

its General Partner

 

 

By

/s/ Pedro Gonazlez de Cosio

Name:

Pedro Gonzalez de Cosio

Title:

CEO and Managing Member

 

BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP,

as Lender

 

By: Pharmakon Advisors, LP,

 

its Investment Manager

 

 

By: Pharmakon Management I, LLC,

 

its General Partner

 

By

/s/ Pedro Gonzalez de Cosio

Name:

Pedro Gonzalez de Cosio

Title:

CEO and Managing Member

 

 